Exhibit 10.9

 

EXECUTION VERSION

 

AMENDMENT AND RESTATEMENT AGREEMENT

 

Dated as of September 17, 2015

 

THIS AMENDMENT AND RESTATEMENT AGREEMENT (this “Agreement”) is made as of
September 17, 2015 by and among SFX Entertainment, Inc., a Delaware corporation
(the “Borrower”), each of the Subsidiary Guarantors party hereto, the Lenders
party hereto (collectively, the “Lenders”) and Barclays Bank PLC, in its
capacity as administrative agent for the Lenders (the “Administrative Agent”),
under that certain Credit Agreement dated as of February 7, 2014 by and among
the Borrower, the Lenders party thereto and the Administrative Agent (as amended
by that certain Amendment No. 1, dated as of August 15, 2014 and by that certain
Amendment No. 2, dated as of March 16, 2015 and as in effect on the date hereof,
the “Existing Credit Agreement”).  Capitalized terms used herein and not
otherwise defined herein shall have the respective meanings given to them in the
Restated Credit Agreement (as defined below).

 

WHEREAS, on the Amendment and Restatement Effective Date the Lenders will become
party to the Existing Credit Agreement pursuant to that certain Assignment and
Assumption, dated as of the date hereof, between Barclays Bank PLC, Deutsche
Bank AG New York Branch, Jefferies Finance LLC, UBS AG, Stamford Branch
(collectively, the “Existing Lenders”) and the Lenders (the “Assignment and
Assumption”).

 

WHEREAS, the Borrower, the Lenders party hereto and the Administrative Agent
have agreed to amend and restate the Existing Credit Agreement;

 

WHEREAS, the parties hereto have agreed to such amendment and restatement on the
terms and conditions set forth herein;

 

NOW, THEREFORE, in consideration of the premises set forth above, the terms and
conditions contained herein, and other good and valuable consideration, the
receipt and sufficiency of which are hereby acknowledged, the parties hereto
have agreed to enter into this Agreement.

 

1.             Amendment and Restatement of the Existing Credit Agreement. 
(a) Effective on the Amendment and Restatement Effective Date (as defined
below), (x) the Existing Credit Agreement is hereby amended and restated in its
entirety to read as set forth in Exhibit A hereto (the “Restated Credit
Agreement”) and (y) in respect of the Restated Credit Agreement, Schedules 2.01,
3.03, 3.06, 3.07, 3.13, 3.14, 3.17, 3.19(a), 6.01 and 6.03 to the Existing
Credit Agreement are hereby replaced in their entirety with the corresponding
Schedule set forth in Exhibit B hereto.  From and after the effectiveness of
such amendment and restatement, the terms “Agreement”, “this Agreement”,
“herein”, “hereinafter”, “hereto”, “hereof” and words of similar import, as used
in the Restated Credit Agreement, shall, unless the context otherwise requires,
refer to the Restated Credit Agreement, and the term “Credit Agreement”, as used
in the other Loan Documents, shall mean the Restated Credit Agreement.

 

(b)           Subject to Section 3 below, (i) all “Commitments” as defined in,
and in effect under, the Existing Credit Agreement on the Amendment and
Restatement Effective Date shall continue in effect under the Restated Credit
Agreement, (ii) all “Loans” as defined in, and outstanding under, the Existing
Credit Agreement on the Amendment and Restatement Effective Date shall continue
to be outstanding under the Restated Credit Agreement, (iii) all “Swingline
Loans” as defined in, and outstanding under, the Existing Credit Agreement on
the Amendment and Restatement Effective Date shall be converted into “Revolving
Loans” as defined in the Existing Credit Agreement and shall continue to be
outstanding under the Restated Credit Agreement, (iv) a new Interest Period with
a duration of one month after the Amendment and Restatement Effective Date shall
commence on the Amendment and

 

--------------------------------------------------------------------------------


 

Restatement Effective Date with respect to all Eurodollar Rate Loans outstanding
immediately prior to the Amendment and Restatement Effective Date and (v) on and
after the Amendment and Restatement Effective Date the terms of the Restated
Credit Agreement will govern the rights and obligations of the Borrower, the
Lenders and the Administrative Agent with respect to the foregoing.

 

(c)           The amendment and restatement of the Existing Credit Agreement as
contemplated hereby shall not be construed to discharge or otherwise affect any
obligations of the Borrower accrued or otherwise owing under the Existing Credit
Agreement that have not been paid, it being understood that such obligations
will constitute obligations under the Restated Credit Agreement.

 

2.             Release of SFX Collateral Account.  Upon the Amendment and
Restatement Effective Date, (i) the security interest, lien, securities account
control agreement and pledge with respect to the SFX Collateral Account (as
defined in the Existing Credit Agreement) in favor of the Collateral Agent
pursuant to the Account Pledge Agreement (as defined in the Existing Credit
Agreement) shall be automatically terminated and released (without recourse and
without any representation or warranty of any kind (either express or implied))
with no further action on the part of the Collateral Agent, the Lenders, the
Existing Lenders or the Administrative Agent, (ii) the Account Pledge Agreement
shall be automatically terminated and of no further force and effect, except for
any indemnification or other provisions of the Account Pledge Agreement that
expressly survive the termination of such agreement, (iii) any Account Proceeds
(as defined in the Account Pledge Agreement) in the SFX Collateral Account as of
the Amendment and Restatement Effective Date shall be automatically released and
delivered to the Assignor (as defined in the Account Pledge Agreement) with no
further action on the part of the Collateral Agent, the Lenders, the Existing
Lenders or the Administrative Agent and (iv) the Collateral Agent agrees to
deliver or execute and deliver all further instruments and documents, and take
any other actions, which are reasonably required to evidence the release and
termination of the security interest, lien, securities account control agreement
or pledge contemplated in this Section 2, in each case without recourse, without
any representation or warranty of any kind (either express or implied) and
solely at the request and expense of the Borrower, unless any of the foregoing
actions (x) would expose the Collateral Agent or any officer of the Collateral
Agent to personal liability or (y) would not be permitted under applicable Law
or the Loan Documents.

 

3.             Amendment Fee.

 

(a)           The Borrower agrees to pay to the Administrative Agent for the
account of each Existing Lender, all interest, fees and other amounts accrued
prior to the Effective Date (as defined in the Assignment and Assumption).

 

(b)           The Borrower agrees to pay, on the Amendment and Restatement
Effective Date, to each Lender that executes and delivers a counterpart of this
Agreement (as provided in Section 4(a) below), the nonrefundable fees set forth
in that certain Fee Letter, dated as of the date hereof, between the Lenders and
the Borrower (the “Fee Letter”).

 

4.             Conditions of Effectiveness.  The amendment and restatement of
the Existing Credit Agreement pursuant to Section 1 of this Agreement shall
become effective as of the first date (the “Amendment and Restatement Effective
Date”) on which each of the following conditions shall have been satisfied, as
determined by the Lenders in their reasonable discretion:

 

(a)           The Administrative Agent (or its counsel) shall have received from
each of the Borrower, the Subsidiary Guarantors and the Lenders a counterpart of
this Agreement signed on behalf of such party or written evidence satisfactory
to the Administrative Agent (which may include facsimile or other electronic
transmission of a signed signature page of this Agreement) that such party has
signed a

 

2

--------------------------------------------------------------------------------


 

counterpart of this Agreement.

 

(b)           The Administrative Agent and each Lender shall have received a
favorable written opinion of (i) Paul Hastings LLP, special counsel to the Loan
Parties and (ii) Hogan Lovells US LLP, Colorado counsel to certain of the Loan
Parties, in each case, addressed to the Administrative Agent and the Lenders and
dated the Amendment and Restatement Effective Date, in form and substance
reasonably satisfactory to the Lenders and covering such matters relating to the
Borrower, the Loan Documents, this Agreement and the transactions contemplated
hereby as the Administrative Agent and the Lenders shall reasonably request. 
The Borrower hereby requests such counsel to deliver such opinion.

 

(c)           The Administrative Agent and each Lender shall have received
(i) certificates relating to the organization, existence and good standing of
the Borrower and the authorization of this Agreement (including the Restated
Credit Agreement) and the transactions contemplated hereby, all in form and
substance reasonably satisfactory to the Administrative Agent, the Lenders and
their counsel and (ii) all documentation and other information required by bank
regulatory authorities under applicable “know your customer” and anti-money
laundering rules and regulations, including the Patriot Act.

 

(d)           The representations and warranties of the Loan Parties set forth
in the Loan Documents shall be true and correct in all material respects as of
the Amendment and Restatement Effective Date, except to the extent such
representations and warranties expressly relate to an earlier date, in which
case such representations and warranties shall be true and correct in all
material respects as of such earlier date, provided, that any representation and
warranty that is qualified as to “materiality”, “Material Adverse Effect” or
similar language shall be true and correct in all respects. No Default or Event
of Default shall have occurred and be continuing as of the Amendment and
Restatement Effective Date and the Administrative Agent and each Lender shall
have received a certificate, dated the Amendment and Restatement Effective Date
and signed by a Financial Officer of the Borrower, confirming the foregoing and
confirming the matters set forth in clause (e) below.

 

(e)           The Administrative Agent and each Lender shall have received
conclusive evidence, including such documents and certificates as the
Administrative Agent, the Lenders or their counsel may reasonably request, that
(i) Sillerman Investment Company III LLC shall have, substantially
simultaneously with the effectiveness of the Restated Credit Agreement, invested
$15 million in cash (less the principal amount (not to exceed $3,500,000 in the
aggregate) of Indebtedness of the Group Members owed to SIC which is released,
repaid or deemed repaid on the Amendment and Restatement Effective Date) in the
Borrower, and (ii) Series B Investors have invested $30 million in cash in the
Borrower, in each case, in the form of preferred equity securities of the
Borrower on terms reasonably acceptable to the Lenders.

 

(f)            Each Lender shall have received, to its satisfaction, (i) a
report of Uniform Commercial Code financing statement Lien searches showing any
Liens on the Collateral, (ii) each document required by any Loan Document or
under any Law or reasonably requested by the Administrative Agent or any Lender
to be filed, registered or recorded to create and perfect, in favor of the
Administrative Agent a first priority Lien upon the Collateral, and
(iii) evidence of file stamped copies of existing Uniform Commercial Code
financing statements.

 

(g)           The Borrower shall have delivered to the Lenders (i) the Audited
Financial Statements, (ii) the Projections and (iii) the audited consolidated
balance sheet of the Borrower for the Fiscal Years ended December 31, 2013 and
December 31, 2012, the related consolidated statements of income or operations,
shareholders’ equity and cash flows for each such Fiscal Year, without
qualification as to the scope of the audit or as to going concern and without
any other similar qualification.

 

3

--------------------------------------------------------------------------------


 

(h)           Each Group Member shall have received all consents and
authorizations required pursuant to any material Contractual Obligation with any
other Person and shall have obtained all Permits of, and effected all notices to
and filings with, any Governmental Authority, in each case, as may be necessary
in connection with the consummation of the transactions contemplated in this
Agreement and the Assignment and Assumption.

 

(i)            Except as set forth on Schedule 3.06 of the Existing Credit
Agreement, there shall be no pending (or, to the knowledge of any Group Member,
threatened in writing) actions, investigations, suits, proceedings, audits,
claims, written demands, orders or disputes to which a Group Member is a party
with, by or before any Governmental Authority, other than those that would not
reasonably be expected to materially and adversely affect the Obligations, the
Loan Documents and the other transactions contemplated in this Agreement and the
Assignment and Assumption.

 

(j)            The Administrative Agent and the Lenders shall have received all
fees and expenses set forth in the Fee Letter and all other fees, costs and
expenses (including legal fees and expenses) and other amounts due and payable
on or prior to the Amendment and Restatement Effective Date, including, to the
extent invoiced, reimbursement or payment of all out-of-pocket expenses required
to be reimbursed or paid by the Borrower under the Loan Documents and all fees,
costs and expenses (including legal fees and expenses)  incurred in connection
with the preparation of this Agreement and the Assignment and Assumption and the
other transactions contemplated hereby, whether or not the Amendment and
Restatement Effective Date occurs or this Agreement  or the Assignment and
Assumption is executed and delivered.

 

(k)           The Administrative Agent shall have received (i) a written
Borrowing Request in accordance with the requirements of Section 2.03 of the
Restated Credit Agreement and (ii) a written Interest Election Request in
accordance with the requirements of Section 2.07 of the Restated Credit
Agreement. The Administrative Agent shall notify the Borrower and the Lenders of
the Amendment and Restatement Effective Date, and such notice shall be
conclusive and binding. Notwithstanding the foregoing, the obligations of the
Lenders to make Credit Extensions hereunder shall not become effective unless
each of the foregoing conditions is satisfied (or waived pursuant to
Section 9.02).

 

Upon the occurrence of the Amendment and Restatement Effective Date, the
Administrative Agent shall notify the Borrower and the Lenders of the Amendment
and Restatement Effective Date, and such notice shall be conclusive and binding.

 

5.             No Novation.  This Agreement shall not extinguish the Loans or
other obligations outstanding under the Existing Credit Agreement.  This
Agreement shall be a Loan Document for all purposes.

 

6.             Governing Law.  This Agreement and any claims, controversy,
dispute or cause of action (whether in contract or tort or otherwise) based
upon, arising out of or relating to this Agreement and the transactions
contemplated hereby and thereby shall be governed by, and construed in
accordance with, the Law of the State of New York.

 

7.             Headings.  Section headings in this Agreement are included herein
for convenience of reference only, are not part of this Agreement and shall not
affect the construction of, or be taken into consideration in interpreting, this
Agreement.

 

8.             Counterparts.  This Agreement may be executed in any number of
counterparts and by the different parties on separate counterparts, and each
such counterpart shall be deemed to be an original, but all such counterparts
shall together constitute but one and the same Agreement. Receipt by

 

4

--------------------------------------------------------------------------------


 

facsimile or electronic transmission of any executed signature page to this
Agreement shall constitute effective delivery of such signature page.

 

9.             Successors and Assigns. This Agreement shall be binding upon and
shall inure to the sole benefit of the Loan Parties, Administrative Agent and
Lenders and their respective successors and assigns.

 

10.          References. Any reference to the Existing Credit Agreement
contained in any notice, request, certificate, or other document executed
concurrently with or after the execution and delivery of this Agreement shall be
deemed to include this Agreement unless the context shall otherwise require.

 

11.          Modification; Waiver. This Agreement may not be modified orally,
but only by an agreement in writing in accordance with Section 9.02 of the
Restated Credit Agreement.

 

12.          Reaffirmation.

 

(a)           Each of the undersigned Loan Parties, as debtor, grantor, pledgor,
guarantor, or in any other similar capacity in which such Loan Party grants
liens or security interests in its properties or otherwise acts as an
accommodation party or guarantor, as the case may be, in each case under the
Loan Documents heretofore executed and delivered in connection with or pursuant
to the Existing Credit Agreement (as amended, supplemented or otherwise modified
prior to the date of the Agreement, all such agreements being collectively
referred to hereinafter as the “Prior Agreements”), (i) hereby consents to this
Agreement and the transactions contemplated thereby, (ii) hereby ratifies and
reaffirms all of its remaining payment and performance obligations, contingent
or otherwise, if any, under each of such Loan Documents (as modified and/or
restated by this Agreement)  to which it is a party, (iii) to the extent such
Loan Party granted liens on or security interests in any of its properties
pursuant to any such Loan Documents, hereby ratifies and reaffirms such grant of
security and confirms that such liens and security interests continue to secure
the Obligations, including, without limitation, all additional Obligations
resulting from or incurred pursuant to the Agreement and the Restated Credit
Agreement and (iv) to the extent such Loan Party guaranteed or was an
accommodation party with respect to the Obligations or any portion thereof,
hereby ratifies and reaffirms such guaranties or accommodation liabilities.

 

(b)           Each of the undersigned Loan Parties further agrees that all
references in the Loan Documents being reaffirmed in clause (a) above to any of
the Prior Agreements shall hereafter mean and refer to such Prior Agreement as
amended by this Agreement.  All references in such Loan Documents to the term
“Obligations” shall hereafter mean and refer to the Obligations as redefined in
the Restated Credit Agreement and shall include all additional Obligations
resulting from or incurred pursuant to the Restated Credit Agreement.  All
references to Loan Documents in the Prior Agreements and the Existing Credit
Agreement shall hereafter mean and refer to all of the Loan Documents as defined
in the Restated Credit Agreement and delivered under the Existing Credit
Agreement or the Prior Agreements, together with all amendments, restatements,
terminations, replacements, supplements and modifications thereof and thereto

 

[Signature Pages Follow]

 

5

--------------------------------------------------------------------------------


 

IN WITNESS WHEREOF, this Agreement has been duly executed as of the day and year
first above written.

 

 

BORROWER:

 

 

 

SFX ENTERTAINMENT, INC.

 

 

 

 

 

By:

/s/ Richard Rosenstein

 

 

Name:  Richard Rosenstein

 

 

Title:   Chief Financial Officer and Chief Administrative Officer

 

 

 

 

SUBSIDIARY GUARANTORS:

 

 

 

SFX/AB LIVE EVENT LLC

 

SFX EDM HOLDINGS CORPORATION

 

SFX INTERMEDIATE HOLDCO II LLC

 

MICHIGAN JJ HOLDINGS LLC

 

SFXE IP LLC

 

SFX-PERRYSCOPE LLC

 

SFX TECHNOLOGY SERVICES, INC.

 

SFX-EMC, INC.

 

SFX MANAGING MEMBER INC.

 

SFX-REACT OPERATING LLC

 

SFX-LIC OPERATING LLC

 

WORKTEAM ACQUISITION, LLC

 

430R ACQUISITION LLC

 

SFX-HUDSON LLC

 

SFX-DISCO OPERATING LLC

 

SFX-IDT N.A. HOLDING LLC

 

SFX-IDT N.A. HOLDING II LLC

 

SFX DEVELOPMENT LLC

 

CORE PRODUCTIONS LLC

 

SPRING AWAKENING, LLC

 

FLAVORUS, INC.

 

SFX-DISCO INTERMEDIATE HOLDCO LLC

 

ID&T/SFX NORTH AMERICA LLC

 

SFX MARKETING LLC

 

SFX-NIGHTLIFE OPERATING LLC

 

BEATPORT, LLC

 

LETMA ACQUISITION, LLC

 

SFX-94 LLC

 

SFX PLATFORM & SPONSORSHIP LLC

 

SFX/AB LIVE INTERMEDIATE HOLDCO LLC

 

SFX/AB LIVE EVENT CANADA, INC.

 

SFX ACQUISITION, LLC

 

ID&T/SFX Q-DANCE LLC

 

Signature Page to Amendment and Restatement Agreement

SFX Entertainment, Inc.

Credit Agreement dated as of February 7, 2014

 

--------------------------------------------------------------------------------


 

 

ID&T/SFX SENSATION LLC

 

ID&T/SFX MYSTERYLAND LLC

 

ID&T/SFX TOMORROWWORLD LLC

 

MADE EVENT, LLC

 

EZ FESTIVALS, LLC

 

 

 

 

 

By:

/s/ Richard Rosenstein

 

 

 

Name:

Richard Rosenstein

 

 

 

Title:

Chief Financial Officer and Chief Administrative Officer

 

Signature Page to Amendment and Restatement Agreement

SFX Entertainment, Inc.

Credit Agreement dated as of February 7, 2014

 

--------------------------------------------------------------------------------


 

 

BARCLAYS BANK PLC, as L/C Issuer, as Swingline Lender and as Administrative
Agent

 

 

 

 

 

By:

Craig Malloy

 

 

Name: Craig Malloy

 

 

Title: Director

 

Signature Page to Amendment and Restatement Agreement

SFX Entertainment, Inc.

Credit Agreement dated as of February 7, 2014

 

--------------------------------------------------------------------------------


 

 

GOLDENTREE 2004 TRUST

 

By: GoldenTree Asset Management, L.P., as Investment Manager

 

 

 

By:

/s/ Karen Weber

 

 

Name: Karen Weber

 

 

Title: Director – Bank Debt

 

 

 

GT NM, L.P.

 

By: GoldenTree Asset Management, L.P., as Investment Manager

 

 

 

By:

/s/ Karen Weber

 

 

Name: Karen Weber

 

 

Title: Director – Bank Debt

 

 

 

 

SAN BERNARDINO COUNTY EMPLOYEES RETIREMENT ASSOCIATION

 

By: GoldenTree Asset Management, L.P., as Investment Manager

 

 

 

By:

/s/ Karen Weber

 

 

Name: Karen Weber

 

 

Title: Director – Bank Debt

 

 

 

 

GOLDENTREE INSURANCE FUND SERIES INTERESTS OF THE SALI MULTI-SERIES FUND, L.P

 

By: GoldenTree Asset Management, L.P., as Investment Manager

 

 

 

By:

/s/ Karen Weber

 

 

Name: Karen Weber

 

 

Title: Director – Bank Debt

 

 

 

 

GOLDENTREE CREDIT OPPORTUNITIES, L.P.

 

By: GoldenTree Asset Management, L.P., as Investment Manager

 

 

 

By:

/s/ Karen Weber

 

 

Name: Karen Weber

 

 

Title: Director – Bank Debt

 

Signature Page to Amendment and Restatement Agreement

SFX Entertainment, Inc.

Credit Agreement dated as of February 7, 2014

 

--------------------------------------------------------------------------------


 

EXHIBIT A TO

AMENDMENT AND RESTATEMENT AGREEMENT

 

 

 

AMENDED AND RESTATED CREDIT AGREEMENT

 

dated as of

 

September 17, 2015

 

among

 

SFX ENTERTAINMENT, INC.,

 

as the Borrower,

 

the Lenders party hereto,

 

and

 

BARCLAYS BANK PLC,

 

as Administrative Agent

 

 

 

--------------------------------------------------------------------------------


 

TABLE OF CONTENTS

 

 

 

 

Page

 

 

 

 

ARTICLE I

 

DEFINITIONS

 

 

 

SECTION 1.01

Defined Terms

 

1

SECTION 1.02

Terms Generally

 

34

SECTION 1.03

Accounting Terms; Changes in GAAP

 

35

 

 

 

 

ARTICLE II

 

COMMITMENTS AND CREDIT EXTENSIONS

 

 

 

SECTION 2.01

Commitments

 

35

SECTION 2.02

Loans and Borrowings

 

35

SECTION 2.03

Borrowing Requests

 

36

SECTION 2.04

[Reserved]

 

36

SECTION 2.05

[Reserved]

 

36

SECTION 2.06

Funding of Borrowings

 

36

SECTION 2.07

Interest Elections

 

37

SECTION 2.08

Optional Prepayments

 

38

SECTION 2.09

Mandatory Prepayments

 

39

SECTION 2.10

Termination or Reduction of Commitments

 

39

SECTION 2.11

Repayment of Loans

 

40

SECTION 2.12

Interest

 

40

SECTION 2.13

Fees

 

40

SECTION 2.14

Evidence of Debt

 

41

SECTION 2.15

Payments Generally; Several Obligations of Lenders

 

41

SECTION 2.16

Sharing of Payments

 

43

SECTION 2.17

Compensation for Losses

 

43

SECTION 2.18

Taxes

 

43

SECTION 2.19

Increased Costs

 

47

SECTION 2.20

Inability to Determine Rates

 

48

SECTION 2.21

Illegality

 

48

SECTION 2.22

Mitigation Obligations; Replacement of Lenders

 

49

SECTION 2.23

[Reserved]

 

50

SECTION 2.24

Defaulting Lenders

 

50

 

 

 

 

ARTICLE III

 

 

 

REPRESENTATIONS AND WARRANTIES

 

 

 

 

SECTION 3.01

Corporate Existence; Compliance with Law

 

51

SECTION 3.02

Loan Documents

 

52

SECTION 3.03

Ownership of Group Members

 

52

SECTION 3.04

Solvency

 

52

SECTION 3.05

Financial Statements; No Material Adverse Effect

 

52

SECTION 3.06

Litigation

 

53

SECTION 3.07

Taxes

 

53

SECTION 3.08

Margin Regulations

 

53

 

i

--------------------------------------------------------------------------------


 

TABLE OF CONTENTS

(continued)

 

 

 

 

Page

 

 

 

 

SECTION 3.09

No Burdensome Obligations; No Defaults

 

53

SECTION 3.10

Investment Company Act

 

54

SECTION 3.11

Labor Matters

 

54

SECTION 3.12

ERISA

 

54

SECTION 3.13

Environmental Matters

 

54

SECTION 3.14

Intellectual Property

 

55

SECTION 3.15

Title; Real Property

 

55

SECTION 3.16

Full Disclosure

 

55

SECTION 3.17

Licenses and Permits

 

56

SECTION 3.18

PATRIOT Act; OFAC; Anti

 

57

SECTION 3.19

Security Documents

 

57

SECTION 3.20

Certain Fees

 

57

 

 

 

 

ARTICLE IV

 

CONDITIONS

 

 

 

 

SECTION 4.01

Closing Date

 

58

SECTION 4.02

Conditions to All Credit Extensions

 

58

 

 

 

 

ARTICLE V

 

 

 

AFFIRMATIVE COVENANTS

 

 

 

SECTION 5.01

Financial Statements

 

58

SECTION 5.02

Certificates; Other Information

 

59

SECTION 5.03

[Reserved]

 

61

SECTION 5.04

Notices

 

61

SECTION 5.05

Preservation of Existence, Etc.

 

62

SECTION 5.06

Compliance with Laws, OFAC; Anti-Corruption Laws; Etc.

 

62

SECTION 5.07

Payment of Obligations

 

62

SECTION 5.08

Maintenance of Property

 

63

SECTION 5.09

Maintenance of Insurance

 

63

SECTION 5.10

Keeping of Books

 

63

SECTION 5.11

Access to Books and Property

 

63

SECTION 5.12

Environmental

 

64

SECTION 5.13

Use of Proceeds; Margin Stock

 

64

SECTION 5.14

Additional Collateral and Loan Parties

 

64

SECTION 5.15

Deposit Accounts; Securities Accounts

 

65

SECTION 5.16

Post-Closing Matters

 

65

SECTION 5.17

Ratings

 

66

SECTION 5.18

Credit Enhancements

 

66

 

 

 

 

ARTICLE VI

 

 

 

NEGATIVE COVENANTS

 

 

 

SECTION 6.01

Indebtedness

 

66

 

ii

--------------------------------------------------------------------------------


 

TABLE OF CONTENTS

(continued)

 

 

 

 

Page

 

 

 

 

SECTION 6.02

Liens

 

68

SECTION 6.03

Investments

 

72

SECTION 6.04

Fundamental Changes

 

74

SECTION 6.05

Sales

 

75

SECTION 6.06

Restricted Payments

 

76

SECTION 6.07

Change in Nature of Business

 

78

SECTION 6.08

Transactions with Affiliates

 

78

SECTION 6.09

Burdensome Agreements

 

79

SECTION 6.10

Modification of Certain Documents

 

80

SECTION 6.11

Accounting Changes; Fiscal Year

 

81

SECTION 6.12

Prepayments of Junior Debt

 

81

SECTION 6.13

Speculative Hedging

 

82

SECTION 6.14

Financial Covenant

 

82

SECTION 6.15

Preferred Equity

 

83

 

 

 

 

ARTICLE VII

 

 

 

EVENTS OF DEFAULT

 

 

 

SECTION 7.01

Events of Default

 

83

SECTION 7.02

Application of Payments

 

86

 

 

 

 

ARTICLE VIII

 

 

 

AGENCY

 

 

 

SECTION 8.01

Appointment and Authorization of Agents

 

87

SECTION 8.02

Rights as a Lender

 

87

SECTION 8.03

Exculpatory Provisions

 

87

SECTION 8.04

Reliance by Administrative Agent

 

88

SECTION 8.05

Delegation of Duties

 

88

SECTION 8.06

Indemnification of Agents

 

88

SECTION 8.07

Resignation of Administrative Agent

 

89

SECTION 8.08

Non-Reliance on Agents and Other Lenders

 

89

SECTION 8.09

Administrative Agent May File Proofs of Claim

 

90

SECTION 8.10

Duties of Other Agents

 

90

SECTION 8.11

Concerning the Collateral and the Security Documents

 

90

SECTION 8.12

[Reserved]

 

92

 

 

 

 

ARTICLE IX

 

 

 

MISCELLANEOUS

 

 

 

 

SECTION 9.01

Notices

 

92

SECTION 9.02

Waivers; Amendments

 

94

SECTION 9.03

Expenses; Indemnity; Etc.

 

96

SECTION 9.04

Successors and Assigns

 

97

 

iii

--------------------------------------------------------------------------------


 

TABLE OF CONTENTS

(continued)

 

 

 

 

Page

 

 

 

 

SECTION 9.05

Survival

 

101

SECTION 9.06

Counterparts; Integration; Effectiveness; Electronic Execution

 

101

SECTION 9.07

Severability

 

101

SECTION 9.08

Right of Setoff

 

102

SECTION 9.09

Governing Law; Jurisdiction; Etc.

 

102

SECTION 9.10

WAIVER OF JURY TRIAL

 

103

SECTION 9.11

Headings

 

103

SECTION 9.12

Confidentiality

 

103

SECTION 9.13

PATRIOT Act

 

104

SECTION 9.14

Interest Rate Limitation

 

104

SECTION 9.15

Payments Set Aside

 

104

SECTION 9.16

No Advisory or Fiduciary Responsibility

 

104

 

iv

--------------------------------------------------------------------------------


 

SCHEDULES

 

 

 

 

 

SCHEDULE 1.01A

-

Disqualified Institutions

SCHEDULE 1.01B

-

Employee Hiring and Retention Procedures

SCHEDULE 2.01

-

Revolving Commitments

SCHEDULE 3.02

-

Consents

SCHEDULE 3.03

-

Ownership of Group Members

SCHEDULE 3.06

-

Litigation

SCHEDULE 3.07

-

Taxes

SCHEDULE 3.11

-

Labor Matters

SCHEDULE 3.12

-

List of Plans

SCHEDULE 3.13

-

Environmental Matters

SCHEDULE 3.14

-

Intellectual Property

SCHEDULE 3.15

-

Real Property

SCHEDULE 3.17

-

Licenses and Permits

SCHEDULE 3.19(a)

-

Filing Offices

SCHEDULE 6.01

-

Indebtedness

SCHEDULE 6.02

-

Liens

SCHEDULE 6.03

-

Investments

SCHEDULE 6.08

-

Transactions with Affiliates

SCHEDULE 6.09

-

Burdensome Agreements

SCHEDULE 9.01

-

Information for Notices

 

 

 

EXHIBITS

 

 

 

 

 

EXHIBIT A

-

Assignment and Assumption

EXHIBIT B

-

Borrowing Request

EXHIBIT C

-

Revolving Note

EXHIBIT D

-

Interest Election Request

EXHIBIT E

-

Prepayment Notice

EXHIBIT F

-

Compliance Certificate

EXHIBIT G

-

Guarantee and Collateral Agreement

EXHIBIT H

-

Intercreditor Agreement

EXHIBIT I-1

-

Tax Compliance Certificate (Foreign Lenders That Are Not Partnerships)

EXHIBIT I-2

-

Tax Compliance Certificate (Foreign Participants That Are Partnerships)

EXHIBIT I-3

-

Tax Compliance Certificate (Foreign Lenders That Are Partnerships)

EXHIBIT I-4

-

Tax Compliance Certificate (Foreign Participants That Are Not Partnerships)

 

v

--------------------------------------------------------------------------------


 

AMENDED AND RESTATED CREDIT AGREEMENT, dated as of September 17, 2015, among SFX
ENTERTAINMENT, INC., a Delaware corporation (the “Borrower”), the Lenders party
hereto and BARCLAYS BANK PLC, as administrative agent and collateral agent (in
such capacities, together with its successors and permitted assigns, the
“Administrative Agent”).

 

W I T N E S S E T H

 

WHEREAS, the Borrower has requested that the Lenders make available for the
purposes specified in this Agreement a $30,000,000 senior secured first lien
revolving credit facility;

 

WHEREAS, Lenders are willing to make available to the Borrower such revolving
credit facility upon the terms and subject to the conditions set forth herein;

 

NOW, THEREFORE, in consideration of the premises and the covenants and
agreements contained herein, the parties hereto hereby agree as follows:

 

ARTICLE I

 

DEFINITIONS

 

SECTION 1.01  Defined Terms.  As used in this Agreement, the following terms
have the meanings specified below:

 

“Additional Sillerman Investment” means the investment of $15,000,000 in cash by
SIC in the Borrower, in the form of Sillerman Preferred Equity Interests,
pursuant to the Sillerman Preferred Equity Documents, on or before the date that
is 60 days after the Amendment and Restatement Effective Date, which investment
shall be in addition to the Initial Sillerman Investment.

 

“Adjusted Eurodollar Rate” means, as to any Eurodollar Rate Borrowing for any
Interest Period, an interest rate per annum (rounded upwards, if necessary, to
the next 1/100 of 1%) equal to (a) the Eurodollar Rate for such Interest Period
divided by (b) one minus the Eurodollar Reserve Percentage.

 

“Administrative Agent” has the meaning specified in the preamble of this
Agreement.

 

“Administrative Agent’s Office” means the Administrative Agent’s address and, as
appropriate, account as set forth on Schedule 9.01, or such other address or
account as the Administrative Agent may from time to time notify to the Borrower
and the Lenders.

 

“Administrative Questionnaire” means an Administrative Questionnaire in a form
approved by the Administrative Agent.

 

“Affiliate” means, as to any Person, another Person that directly, or indirectly
through one or more intermediaries, Controls or is Controlled by or is under
common Control with the Person specified; provided that, the Secured Parties and
their Affiliates shall not be deemed to be Affiliates of the Borrower or any of
its Affiliates.

 

“Agency Fee Letter” means that certain Agency Fee Letter, dated as of
February 7, 2014, between the Administrative Agent and the Borrower.

 

“Agent-Related Persons” means each Agent, together with its Related Parties.

 

--------------------------------------------------------------------------------


 

“Agent” means the Administrative Agent.

 

“Aggregate Revolving Commitments” means the Revolving Commitments of all the
Revolving Lenders.  The Aggregate Revolving Commitments are $30,000,000 as of
the date hereof.

 

“Agreement” means this Credit Agreement, as amended, restated, amended and
restated, supplemented, waived and/or otherwise modified from time to time.

 

“Amendment and Restatement Agreement” means that certain Amendment and
Restatement Agreement, dated as of September 17, 2015, between the Borrower, the
Administrative Agent and the Lenders.

 

“Amendment and Restatement Effective Date” means September 17, 2015.

 

“Anti-Corruption Law” means each of (a) the United States Foreign Corrupt
Practices Act of 1977, (b) the Corruption of Foreign Public Officials Act and
(c) the Bribery Act of 2010, in each case, as amended from time to time.

 

“Applicable Rate” means, for any day with respect to Revolving Loans that are
(i) Base Rate Loans, 9.00% per annum and (ii) Eurodollar Rate Loans, 10.00% per
annum.

 

“Approved Fund” means any Fund that is administered, advised or managed by (a) a
Lender, (b) an Affiliate of a Lender or (c) an entity or an Affiliate of an
entity that administers, advises or manages a Lender.

 

“Assignee Group” means two or more Eligible Assignees that are Affiliates of one
another or two or more Approved Funds managed by the same investment advisor.

 

“Assignment and Assumption” means an assignment and assumption entered into by a
Lender and an assignee (with the consent of any party whose consent is required
by the terms hereof), and accepted by the Administrative Agent, in substantially
the form of Exhibit A or any other form approved by the Administrative Agent and
the Borrower.

 

“Assumption Agreement” means an Assumption Agreement substantially in the form
of Annex I to the Guarantee and Collateral Agreement delivered pursuant to
Section 5.14.

 

“Attributable Indebtedness” means, as of any date of determination, (a) in
respect of any Capitalized Lease of any Person, the capitalized amount thereof
that would appear on a balance sheet of such Person prepared as of such date in
accordance with GAAP, and (b) in respect of any Synthetic Lease Obligation, the
capitalized amount of the remaining lease payments under the relevant lease that
would appear on a balance sheet of such Person prepared as of such date in
accordance with GAAP if such lease were accounted for as a capital lease.

 

“Audited Financial Statements” means the most recent audited consolidated
balance sheet of the Borrower for the Fiscal Year ended December 31, 2014, the
related consolidated statements of income or operations, shareholders’ equity
and cash flows for such Fiscal Year, without qualification as to the scope of
the audit or as to going concern and without any other similar qualification.

 

“Available Amount” means, at any date, an amount, not less than zero in the
aggregate, determined on a cumulative basis equal to, without duplication:

 

2

--------------------------------------------------------------------------------


 

(a)           the sum of

 

(i)            (a) Consolidated EBITDA minus (b) 1.75 times Consolidated
Interest Expense, each calculated for the period (taken as one accounting
period) from January 1, 2014 to the last day of the Fiscal Quarter for which
financial statements have been delivered to the Administrative Agent pursuant to
Section 5.01(a) or 5.01(b), as applicable, plus

 

(ii)           100% of the aggregate Net Cash Proceeds, including the fair
market value of property other than cash (as reasonably determined in good faith
by the Borrower), received by the Borrower from (a) the issuance or sale (other
than to any of its Restricted Subsidiaries) of shares of Equity Interests of the
Borrower (other than Disqualified Equity Interests) or warrants, options or
rights to purchase such shares of Equity Interests or (b) the issuance or sale
of any Indebtedness or Disqualified Equity Interests of the Borrower or any
Restricted Subsidiary (other than (x) Junior Debt or (y) Indebtedness or
Disqualified Equity Interests issued to a Restricted Subsidiary) which has been
converted into or exchanged for Equity Interests of the Borrower (other than
Disqualified Equity Interests), in each case, during the period from and
including the Business Day immediately following the Closing Date through and
including such time, and to the extent Not Otherwise Applied; provided that,
this clause (ii) shall exclude (1) sales of Equity Interests financed as
contemplated by Section 6.03(f) or used as permitted under Section 6.06(i),
(2) any amounts used to finance the payments or distributions in respect of any
Junior Debt pursuant to Section 6.12 and (3) issuances and sales of the Series B
Preferred Equity Interests and Sillerman Preferred Equity Interests, plus

 

(iii)          100% of the aggregate amount of cash, including the fair market
value of property other than cash (as reasonably determined in good faith by the
Borrower), contributed to the capital of the Borrower (other than by a
Restricted Subsidiary) during the period from and including the Business Day
immediately following the Closing Date through and including such time, and to
the extent Not Otherwise Applied; plus

 

(iv)          to the extent not already reflected as a return of capital with
respect to an Investment for purposes of determining the amount of such
Investment, 100% of the aggregate amount of cash received by the Borrower or any
Restricted Subsidiary from (1) principal repayments of loans or advances, which
constituted Investments under Section 6.03(t) or the sale, conveyance,
liquidation or other disposition of (other than to the Borrower or a Restricted
Subsidiary) of Investments under Section 6.03(t) made by the Borrower and the
Restricted Subsidiaries and from the repurchases and redemptions of such
Investments under Section 6.03(t) from the Borrower or any Restricted Subsidiary
by any Person (other than the Borrower or a Restricted Subsidiary), (2) from
dividends or other distributions on any Investment received or (3) dividends or
distributions received by the Borrower or a Restricted Subsidiary from an
Unrestricted Subsidiary, in each case, during the period from and including the
Business Day immediately following the Closing Date through and including such
time; plus

 

(v)           to the extent that any Unrestricted Subsidiary is redesignated as
a Restricted Subsidiary or is merged into the Borrower or a Restricted
Subsidiary or transfers all or substantially all of its assets to the Borrower
or a Restricted Subsidiary, the fair market value of the Borrower’s and its
Restricted Subsidiaries’ aggregate Investments pursuant to Section 6.03(t) in
such Unrestricted Subsidiary as of the date of such redesignation (as reasonably
determined in good faith by the Borrower); in each case, during the period from
and including the Business Day immediately following the Closing Date through
and including such time; minus

 

3

--------------------------------------------------------------------------------


 

(b)           an amount equal to the sum of (i) Investments made pursuant to
Section 6.03(t), (ii) Restricted Payments made pursuant to Section 6.06(a) and
(iii) payments on Junior Debt made pursuant to Section 6.12(d), in each case,
made after the Closing Date and prior to such time.

 

“Bankruptcy Code” means Title 11 of the United States Code entitled
“Bankruptcy.”

 

“Barclays” means Barclays Bank PLC.

 

“Base Rate” means, for any day, a rate per annum equal to the highest of (a) the
Prime Rate in effect on such day, (b) the Federal Funds Effective Rate in effect
on such day plus 0.50% and (c) the Adjusted Eurodollar Rate for a one-month term
in effect on such day (taking into account any floor under the definition of
“Adjusted Eurodollar Rate”) plus 1.00%.  Any change in the Base Rate due to a
change in the Prime Rate, the Federal Funds Effective Rate or such Adjusted
Eurodollar Rate shall be effective from and including the effective date of such
change in the Prime Rate, the Federal Funds Effective Rate or such Adjusted
Eurodollar Rate, respectively.

 

“Base Rate Borrowing” means, as to any Borrowing, the Base Rate Loans comprising
such Borrowing.

 

“Base Rate Loan” means a Loan that bears interest based on the Base Rate.

 

“Benefit Plan” means any employee benefit plan as defined in Section 3(3) of
ERISA (whether governed by the laws of the United States or otherwise) to which
any Group Member incurs or otherwise has any obligation or liability, contingent
or otherwise.

 

“Borrower” has the meaning specified in the preamble of this Agreement.

 

“Borrower Materials” has the meaning assigned to such term in Section 5.02.

 

“Borrowing” means a Revolving Borrowing.

 

“Borrowing Request” means a request for a Revolving Borrowing, which shall be
substantially in the form of Exhibit B.

 

“Business Day” means any day that is not a Saturday, Sunday or other day which
is a legal holiday under the laws of the State of New York or is a day on which
banking institutions in such state are authorized or required by Law to close;
provided, that when used in connection with a Eurodollar Rate Loan, the term
“Business Day” means any such day that is also a day on which dealings in Dollar
deposits are conducted by and between banks in the London interbank market.

 

“Capitalized Lease” means all leases that have been or are required to, in
accordance with GAAP, be recorded as capitalized leases.  For the avoidance of
doubt, “Capitalized Leases” shall not include obligations or liabilities of any
Person to pay rent or other amounts under any lease of (or other arrangement
conveying the right to use) real or personal property, or a combination thereof,
which obligations would be required to be classified and accounted for as an
operating lease under GAAP as existing on the Closing Date.

 

“Cash Equivalents” means (a) any readily-marketable securities (i) issued by, or
directly, unconditionally and fully guaranteed or insured by, the government of
the United States, United Kingdom, Switzerland, Canada and members of the
economic and monetary union as contemplated in the Treaty on European Union or
(ii) issued by any agency of the government of the United States, United

 

4

--------------------------------------------------------------------------------


 

Kingdom, Switzerland, Canada and members of the economic and monetary union as
contemplated in the Treaty on European Union, the obligations of which are fully
backed by the full faith and credit of the such government, (b) any
readily-marketable direct obligations issued by any other agency of the
government of the United States, United Kingdom, Switzerland, Canada and members
of the economic and monetary union as contemplated in the Treaty on European
Union, any state of the United States or any political subdivision of any such
state or any public instrumentality thereof, in each case having a rating of at
least “A-1” from S&P or at least “P-1” from Moody’s, (c) any commercial paper
rated at least “A-1” by S&P or “P-1” by Moody’s (or equivalent ratings of
another internationally recognized ratings agent), (d) any Dollar-denominated
time deposit, insured certificate of deposit, overnight bank deposit or bankers’
acceptance issued or accepted by (i) any Lender or (ii) any commercial bank that
is (A) (1) organized under the laws of the United States, any state thereof or
the District of Columbia, has capital and surplus in excess of $500,000,000, or
(2) organized under the laws of any other jurisdiction and has capital and
surplus in excess of $100,000,000 and (B) whose long term debt is rated “A” or
the equivalent thereof by Moody’s or S&P (or reasonably equivalent ratings of
another internationally recognized ratings agent), (e) marketable short-term
money market and similar securities having a rating of at least P 1 or A-1 from
either Moody’s or S&P, respectively (or, if at any time neither Moody’s nor S&P
shall be rating such obligations, an equivalent rating from another
internationally recognized ratings agent) and in each case maturing within one
year after the date of acquisition, (f) readily marketable direct obligations
issued by any state, commonwealth or territory of the United States or any
political subdivision or taxing authority thereof with maturities of one year or
less from the date of acquisition, (g) in the case of any Restricted Subsidiary
with operations outside the United States, demand or time deposit accounts used
by such Restricted Subsidiary in the ordinary course of business with reputable
commercial banks located in the jurisdiction of such operations, (h) repurchase
obligations with a term of not more than seven days for underlying securities of
the types described in clauses (a) and (d) entered into with any financial
institution meeting the qualifications specified in clause (d) above and
(i) shares of any United States money market fund that has at least 95% of its
assets invested continuously in the types of investments referred to in clauses
(a) through (h) above.

 

“Cash Management Document” means any certificate, agreement or other document
executed by any Loan Party in respect of cash management services (including
treasury, depository, overdraft, credit or debit card, electronic funds transfer
and other cash management arrangements) provided by a cash management
counterparty.

 

“CERCLA” means the United States Comprehensive Environmental Response,
Compensation, and Liability Act (42 U.S.C. §§ 9601 et seq.).

 

“Change in Law” means the occurrence, after the date of this Agreement, of any
of the following: (a) the adoption or taking effect of any Law, rule, regulation
or treaty, (b) any change in any Law, rule, regulation or treaty or in the
administration, interpretation, implementation or application thereof by any
Governmental Authority or (c) the making or issuance of any request, rule,
guideline or directive (whether or not having the force of law) by any
Governmental Authority; provided, that notwithstanding anything herein to the
contrary, (i) the Dodd-Frank Wall Street Reform and Consumer Protection Act and
all requests, rules, guidelines or directives thereunder or issued in connection
therewith and (ii) all requests, rules, guidelines or directives promulgated by
the Bank for International Settlements, the Basel Committee on Banking
Supervision (or any successor or similar authority) or the United States or
foreign regulatory authorities, in each case, pursuant to Basel III, shall in
each case be deemed to be a “Change in Law,” regardless of the date enacted,
adopted or issued.

 

“Change of Control” means the occurrence of any of the following events:

 

5

--------------------------------------------------------------------------------


 

(a)           for any reason whatsoever, any “person” or “group” as such terms
are used in Sections 13(d) and 14(d) of the Exchange Act including any group
acting for the purpose of acquiring, holding or disposing of securities (within
the meaning of Rule 13d-5(b)(1) under the Exchange Act) other than the Permitted
Holder is or becomes in a single transaction or a series of related transactions
the “beneficial owner” (as defined in Rules 13d-3 and 13d-5 under the Exchange
Act, except that such person or group shall be deemed to have “beneficial
ownership” of all shares that any such person or group has the right to acquire,
whether such right is exercisable immediately or only after the passage of
time), by way of merger, consolidation or other business combination or purchase
of 50% or more of the total voting power of the Voting Stock of the Borrower
(directly or indirectly through the Voting Stock of any parent company);

 

(b)           the majority of the seats (other than vacant seats) on the board
of directors of the Borrower cease to be occupied by persons who either (i) were
members of the board of directors of the Borrower on the Closing Date or
(ii) were nominated for election by the board of directors of the Borrower, a
majority of whom were directors on the Closing Date or whose election or
nomination for election was previously approved by a majority of such directors;
or

 

(c)           any change of control (or similar event, however denominated)
shall occur under and as defined in the Second Lien Indenture.

 

“Class” when used in reference to any Loan or Borrowing, refers to whether such
Loan, or the Loans comprising such Borrowing, are Revolving Loans.

 

“Closing Date” means February 7, 2014.

 

“Code” means the Internal Revenue Code of 1986, as amended and any successor
statute.

 

“Collateral” means all Property and interests in Property (other than Excluded
Assets) and proceeds thereof now owned or hereafter acquired by any Loan Party
in or upon which a Lien is granted or purported to be granted pursuant to any
Loan Document.

 

“Collateral Agent” has the meaning specified in the Guarantee and Collateral
Agreement.

 

“Commitment” means a Revolving Commitment.

 

“Compliance Certificate” means a certificate substantially in the form of
Exhibit F with such modifications or amendments as may be approved by the
Administrative Agent and the Borrower.

 

“Connection Income Taxes” means Connection Taxes that are imposed on or measured
by net income (however determined) or that are franchise Taxes or branch profits
Taxes.

 

“Connection Taxes” means, with respect to any Recipient, Taxes imposed as a
result of any present or former connection between such Recipient and the
jurisdiction imposing such Taxes (other than connections arising from such
Recipient having executed, delivered, become a party to, performed its
obligations under, received payments under, received or perfected a security
interest under, engaged in any other transaction pursuant to or enforced any
Loan Document, or sold or assigned an interest in any Loan or Loan Document
pursuant to Section 2.22(b)).

 

“Consolidated” means, with respect to any Person, the accounts of such Person
and its Restricted Subsidiaries consolidated in accordance with GAAP.

 

6

--------------------------------------------------------------------------------


 

“Consolidated EBITDA” means, with respect to any Person for any period,
Consolidated Net Income for such period plus, without duplication and to the
extent deducted in determining Consolidated Net Income for such period, the sum
of (a) deferred lease expenses, (b)  all income taxes paid or accrued in
accordance with GAAP for such period, (c) Consolidated Interest Expense for such
period, (d)  depreciation expense for such period, (e) amortization expense for
such period including amortization of capitalized debt issuance costs, (f) any
income attributable to the minority interest of third parties in any non-wholly
owned Restricted Subsidiary of such Person, (g) any fees, expenses, charges or
premiums relating to any issuance of Equity Interests or Investment,
acquisition, disposition or recapitalization, or issuance, repayment,
refinancing, amendment or modification of Indebtedness (in each case, whether or
not successful), including, without limitation any fees, expenses or charges
related to the Transactions; (h) Pro Forma Cost Savings; provided that, in no
event shall the aggregate amount of Pro Forma Cost Savings exceed, for any Test
Period, 15% of Consolidated EBITDA (calculated without giving effect to this
clause (h) for such Test Period); (i) any other non-cash charges for such period
(including, without limitation, non-cash expenses, impairments, charges,
write-offs and write-downs recognized in accordance with FASB ASC Topic 715),
all determined on a consolidated basis in accordance with GAAP, (j) the amount
which the Borrower reasonably believes in good faith will be recovered by the
Borrower or any Restricted Subsidiaries pursuant to a claim made or to be made
under enforceable insurance policies in existence as of the date of loss and
issued by solvent carriers, for business interruption or other losses or damages
suffered by the Borrower or any of its Restricted Subsidiaries; provided,
however, that (x) such losses or damages have reduced Consolidated Net Income
for the period during which such loss or damage occurred, (y) such insurance
proceeds will comprise or replace such losses or damages and (z) the amount
included in Consolidated EBITDA shall not exceed the total of such losses or
damages; provided, further, that such amounts were identified and quantified in
good faith in an officer’s certificate delivered to the Administrative Agent at
the time of any calculation of Consolidated EBITDA and the insurance carrier has
not denied or indicated it intends to deny such claim and (k) incremental
contributions to Consolidated EBITDA that the Borrower reasonably believes in
good faith could have been realized or achieved from the guaranteed payments
provided under one or more Qualified Marketing Agreements entered into after the
beginning of the relevant period and on or prior to the relevant date of
determination if such Qualified Marketing Agreements had been effective as of
the beginning of such relevant period; provided, however, that such incremental
contributions were reasonably identifiable and quantified in good faith in an
officer’s certificate delivered to the Administrative Agent at the time of any
calculation of Consolidated EBITDA.

 

“Consolidated Interest Expense” means, for any Person for any period, (a) the
aggregate of the interest expense on Indebtedness of such Person and its
consolidated Restricted Subsidiaries for such period, on a consolidated basis,
including, without limitation, (i) amortization of debt discount; (ii) the net
cost under interest rate Hedging Agreements (including amortization of
discounts); (iii) the interest portion of any deferred payment obligation; and
(iv) accrued interest; but excluding (A) the amortization or write-off of
deferred financing fees and debt issuance costs, (B) any commissions, fees and
expenses related to financings, and (C) the accretion or accrual of discounted
liabilities not constituting Indebtedness; plus (b) (i) dividends declared and
paid or payable in cash or Disqualified Equity Interests in respect of all
Disqualified Equity Interests of the Borrower or a Restricted Subsidiary held by
Persons other than the Borrower or a Restricted Subsidiary and (ii) dividends
declared and paid or payable pursuant to the Series B Preferred Equity Documents
with respect to the Series B Preferred Equity Interests; provided that, such
dividends will be multiplied by a fraction the numerator of which is one and the
denominator of which is one minus the effective combined tax rate of the issuer
of such stock (expressed as a decimal) for such period (as estimated by a
Financial Officer of the Borrower in good faith); plus (c) the interest
component of the Capitalized Leases paid, accrued and/or scheduled to be paid or
accrued by such Person and its consolidated Restricted Subsidiaries during such
period (other than any contingent rent paid on Capitalized Leases that is deemed
to be interest for purposes of GAAP), minus (d) the interest income (exclusive
of deferred financing fees) of such Person and its consolidated Restricted

 

7

--------------------------------------------------------------------------------


 

Subsidiaries during such period, in each case as determined in accordance with
GAAP consistently applied.

 

“Consolidated Net Income” means, for any Person for any period, the Consolidated
net income (or loss) of such Person; provided, that (a) the net income or loss
of any Person that is not a Restricted Subsidiary shall be included only to the
extent of the amount of dividends, distributions or other payments paid in cash
to the specified Person or a Restricted Subsidiary thereof; (b) the cumulative
effect of a change in accounting principles shall be excluded; (c) any gain or
loss, together with any related provision for taxes on such gain or loss,
realized in connection with (ii) any sale of assets outside the ordinary course
of business of such Person or (iii) the disposition of any securities by such
Person or any of its Restricted Subsidiaries or the extinguishment of any
Indebtedness of such Person or any of its Restricted Subsidiaries shall be
excluded; (d) any extraordinary or nonrecurring expense, charge, income, gain or
loss or, together with any related provision for taxes on such extraordinary or
nonrecurring expense, charge, income, gain or loss shall be excluded; (e) any
non-cash goodwill or intangible asset impairment charges resulting from the
application of FASB ASC Topic 805 and FASB ASC Topic 350, as applicable, and
non-cash charges relating to the amortization of intangibles resulting from the
application of FASB ASC Topic 805 and FASB ASC Topic 350, as applicable, shall
be excluded; (f) any charges related to restructuring, debt retirement, losses
on disposal of discontinued operations, losses arising from lease dispositions
and costs and expenses arising from the Transactions shall be excluded; (g) all
non-cash expenses related to stock-based compensation plans or other noncash
compensation, including stock option non-cash expenses, shall be excluded;
(h) the calculation of Consolidated Net Income shall not give effect to any
deduction for (i) any increased amortization, depreciation or cost of sales
resulting from the write-up of assets pursuant to FASB ASC Topic 805 and FASB
ASC Topic 350, and (ii) any nonrecurring charges relating to any premium or
penalty paid, write-off of deferred financing costs or other financial
recapitalization charges in connection with redeeming or retiring any
Indebtedness prior to its stated maturity shall be excluded; and (i) unrealized
gains and losses relating to hedging transactions and mark-to-market of
Indebtedness denominated in foreign currencies resulting from the application of
FASB ASC Topic 830 shall be excluded.

 

“Consolidated Secured Net Debt” means, as of any date of determination, the
aggregate principal amount of Consolidated Total Net Debt outstanding on such
date that is secured by a Lien on any asset or property of any Group Member.

 

“Consolidated Total Assets” means, as of the date of any determination thereof,
total assets of the Borrower and its Restricted Subsidiaries calculated in
accordance with GAAP on a consolidated basis as of such date.

 

“Consolidated Total Debt” means, with respect to any Person for any period, as
of any date of determination, the aggregate stated balance sheet amount of all
Indebtedness of such Person (or, if higher, the par value or stated face amount
of all such Indebtedness (other than zero coupon Indebtedness)) on a
Consolidated basis on such date.

 

“Consolidated Total Net Debt” means, at any time the excess of (a) Consolidated
Total Debt at such time minus (b) an aggregate amount of unrestricted cash and
Cash Equivalents of the Borrower and its Restricted Subsidiaries at such time
but solely to the extent such unrestricted cash and Cash Equivalents are held in
a Controlled Deposit Account or Controlled Securities Account.

 

“Contractual Obligation” means, as to any Person, any provision of any security
issued by such Person or of any agreement, instrument or other undertaking to
which such Person is a party or by which it or any of its Property is bound.

 

8

--------------------------------------------------------------------------------


 

“Control” means the possession, directly or indirectly, of the power to direct
or cause the direction of the management or policies of a Person, whether
through the ability to exercise voting power, by contract or otherwise. 
“Controlling” and “Controlled” have meanings correlative thereto.

 

“Control Agreement” means, with respect to any deposit account, any securities
account, commodity account, securities entitlement or commodity contract of any
Loan Party, an agreement, in form and substance reasonably satisfactory to the
Administrative Agent, among the Administrative Agent, the financial institution
or other Person at which such account is maintained or with which such
entitlement or contract is carried and the Loan Party maintaining such account,
effective to grant “control” (as defined under the applicable UCC) over such
account to the Administrative Agent.

 

“Controlled Deposit Account” means each deposit account (including all funds on
deposit therein) that is the subject of an effective Control Agreement and that
is maintained by any Loan Party with a financial institution reasonably approved
by the Administrative Agent (such approval not to be unreasonably withheld or
delayed).

 

“Controlled Securities Account” means each securities account or commodity
account (including all financial assets held therein and all certificates and
instruments, if any, representing or evidencing such financial assets) that is
the subject of an effective Control Agreement and that is maintained by any Loan
Party with a securities intermediary or commodity intermediary reasonably
approved by the Administrative Agent (such approval not to be unreasonably
withheld or delayed).

 

“Copyrights” means all rights, title and interests (and all related IP Ancillary
Rights) arising under any Law in or relating to copyrights and all mask work,
database and design rights, whether or not registered or published, all
registrations and recordations thereof and all applications in connection
therewith.

 

“Corporate Chart” means a document in form reasonably acceptable to the
Administrative Agent and setting forth, as of a date set forth therein, for each
Person that is a Loan Party, that is subject to Section 5.14 or that is a
Subsidiary or joint venture of any of them, (a) the full legal name of such
Person, (b) the jurisdiction of organization and any organizational number and
tax identification number of such Person, (c) the location of such Person’s
chief executive office (or, if applicable, sole place of business) and (d) the
number of shares or units of each class of Equity Interests of such Person
(other than the Borrower) authorized, the number outstanding and the number and
percentage of such outstanding shares or units for each such class owned,
directly or indirectly, by any Loan Party or any of its Restricted Subsidiaries.

 

“Credit Extension” means a Borrowing.

 

“Debtor Relief Laws” means the Bankruptcy Code, and all other liquidation,
conservatorship, bankruptcy, assignment for the benefit of creditors,
moratorium, rearrangement, receivership, insolvency, reorganization, or similar
debtor relief Laws of the United States or other applicable jurisdictions from
time to time in effect and affecting the rights of creditors generally.

 

“Default” means any event or condition that constitutes an Event of Default or
that, with the giving of any notice, the passage of time, or both, would be an
Event of Default.

 

“Default Rate” means an interest rate (before as well as after judgment) equal
to (a) with respect to outstanding principal, the applicable interest rate plus
2.00% per annum; provided, that with respect to a Eurodollar Rate Loan, the
determination of the applicable interest rate is subject to Section 2.07(e) to
the extent that Eurodollar Rate Loans may not be converted to, or continued as,
Eurodollar Rate

 

9

--------------------------------------------------------------------------------


 

Loans, pursuant thereto and (b) with respect to any other amount (including
overdue interest or fees), the interest rate applicable to Base Rate Loans plus
2.00% per annum.

 

“Defaulting Lender” means, subject to Section 2.24(b), any Lender that (a) has
failed to (i) fund all or any portion of its Loans within two Business Days of
the date such Loans were required to be funded hereunder unless such Lender
notifies the Administrative Agent and the Borrower in writing that such failure
is the result of such Lender’s determination that one or more conditions
precedent to funding (each of which conditions precedent, together with any
applicable default, shall be specifically identified in such writing) has not
been satisfied, or (ii) pay to the Administrative Agent or any other Lender any
other amount required to be paid by it hereunder within two Business Days of the
date when due, (b) has notified the Borrower, the Administrative Agent in
writing that it does not intend to comply with such Lender’s funding obligations
hereunder, or has made a public statement to that effect (unless such writing or
public statement relates to such Lenders’ obligation to fund a Loan hereunder
and states that such position is based on such Lender’s determination that a
condition precedent to funding (which condition precedent, together with any
applicable default, shall be specifically identified in such writing or public
statement) cannot be satisfied), (c) has failed, within three Business Days
after written request by the Administrative Agent or the Borrower, to confirm in
writing to the Administrative Agent and the Borrower that it will comply with
its prospective funding obligations hereunder (provided that such Lender shall
cease to be a Defaulting Lender pursuant to this clause (c) upon receipt of such
written confirmation by the Administrative Agent and the Borrower), or (d) has,
or has a direct or indirect parent company that has, (i) become the subject of a
proceeding under any Debtor Relief Law, or (ii) had appointed for it a receiver,
custodian, conservator, trustee, administrator, assignee for the benefit of
creditors or similar Person charged with reorganization or liquidation of its
business or assets, including the Federal Deposit Insurance Corporation or any
other Federal or state regulatory authority acting in such a capacity; provided
that a Lender shall not be a Defaulting Lender solely by virtue of the ownership
or acquisition of any equity interest in such Lender or any direct or indirect
parent company thereof by a Governmental Authority so long as such ownership
interest does not result in or provide such Lender with immunity from the
jurisdiction of courts within the United States or from the enforcement of
judgments or writs of attachment on its assets or permit such Lender (or such
Governmental Authority) to reject, repudiate, disavow or disaffirm any contracts
or agreements made with such Lender.  Any determination by the Administrative
Agent that a Lender is a Defaulting Lender under clauses (a) through (d) above
shall be conclusive absent manifest error, and such Lender shall be deemed to be
a Defaulting Lender (subject to Section 2.24(b)) upon delivery of prompt written
notice of such determination to the Borrower and each Lender.

 

“Designated Non-cash Consideration” means the fair market value of non-cash
consideration received by the Borrower or any of its Restricted Subsidiaries in
connection with a Sale that is so designated as Designated Non-cash
Consideration pursuant to an officer’s certificate of a Responsible Officer of
the Borrower, setting forth the basis of such valuation, less the amount of cash
or Cash Equivalents received in connection with a subsequent sale or conversion
of such Designated Non-cash Consideration.

 

“Disqualified Equity Interest” means any Equity Interest which, by its terms (or
the terms of any security or other Equity Interests into which it is convertible
or for which it is exchangeable), or upon the happening of any event or
condition (a) matures or is mandatorily redeemable (other than solely for Equity
Interests that are not Disqualified Equity Interests), pursuant to a sinking
fund obligation or otherwise (except as a result of a change of control, public
equity offering or asset sale so long as any rights of the holders thereof upon
the occurrence of a change of control, public equity offering or asset sale
event shall be subject to the prior payment of the obligations in full and
termination of the commitment hereunder), (b) is redeemable at the option of the
holder thereof (other than solely for Equity Interests that are not Disqualified
Equity Interests and except as permitted in clause (a) above), in whole

 

10

--------------------------------------------------------------------------------


 

or in part or (c) is or becomes convertible into or exchangeable for
Indebtedness or any other Equity Interests that would constitute Disqualified
Equity Interests, in each case, prior to the date that is 180 days after the
Maturity Date hereunder; provided, that if such Equity Interests are issued in
the ordinary course of business consistent with past practices for the benefit
of employees of the Borrower or any of its Restricted Subsidiaries or to such
employees, such Equity Interests shall not constitute Disqualified Equity
Interests solely because such Equity Interests may be required to be repurchased
by the Borrower or any of its Restricted Subsidiaries as a result of such
employee’s termination, death or disability.

 

“Disqualified Institution” means any Person listed on Schedule 1.01A and any
other Person identified by name in writing to the Administrative Agent and the
Lenders after the Closing Date to the extent such Person is or becomes a
competitor or is or becomes an affiliate of a competitor of the Borrower or its
Restricted Subsidiaries, which designations shall become effective five Business
Days after (x) the written consent of the Administrative Agent (not to be
unreasonably withheld or delayed) and (y) delivery of each such written
supplement to the Administrative Agent and the Lenders, after which such
supplement shall promptly be posted to the Platform, but which shall not apply
retroactively to disqualify any Persons that have previously acquired an
assignment or participation interest in the Loans; provided that a competitor or
an affiliate of a competitor shall not include any bona fide debt fund or
investment vehicle that is engaged in making, purchasing, holding or otherwise
investing in commercial loans and similar extensions of credit in the ordinary
course of business which is managed, sponsored or advised by any Person
controlling, controlled by or under common control with such competitor or
affiliate thereof, as applicable, and for which no personnel involved with the
investment of such competitor or affiliate thereof, as applicable, (i) makes any
investment decisions or (ii) has access to any information (other than
information publicly available) relating to the Borrower or any entity that
forms a part of the Borrower’s business (including its Subsidiaries).

 

“Dollar” and “$” mean lawful money of the United States.

 

“Domestic Subsidiary” means a Subsidiary of the Borrower that is a U.S. Person.

 

“Eligible Assignee” means any Person that is (a) a Lender, an Affiliate of a
Lender, or an Approved Fund or (b) a commercial bank, insurance company,
investment or mutual fund or other entity that is an “accredited investor” (as
defined in Regulation D under the Securities Act) and which extends credit or
buys loans in the ordinary course of business; provided, that in no event shall
“Eligible Assignee” include (i) the Borrower or any of its Affiliates or
Subsidiaries, (ii) any Defaulting Lender or any of its Subsidiaries, or any
Person who upon becoming a Lender hereunder, would constitute any of the
foregoing Persons described in this clause (ii), (iii) a natural person or
(iv) a Disqualified Institution.

 

“Employee Hiring and Retention Procedures” means the procedures substantially as
listed on Schedule 1.01B, as may be waived, amended or otherwise modified in
accordance with Section 6.10(c).

 

“Environmental Laws” means any and all Federal, state, local, and foreign
statutes, Laws, regulations, ordinances, rules, judgments, orders, decrees,
permits, concessions, grants, franchises, licenses, agreements or governmental
restrictions, including all common law, relating to pollution or the protection
of health, safety or the environment or the release of any materials into the
environment, including those related to Hazardous Materials, air emissions,
discharges to waste or public systems and health and safety matters.

 

“Environmental Liability” means any liability or obligation, contingent or
otherwise (including any liability for damages, costs of environmental
remediation, fines, penalties or indemnities), directly or indirectly, resulting
from or based upon (a) violation of any Environmental Law, (b) the

 

11

--------------------------------------------------------------------------------


 

generation, use, handling, transportation, storage, treatment, disposal or
permitting or arranging for the disposal of any Hazardous Materials,
(c) exposure to any Hazardous Materials, (d) the release or threatened release
of any Hazardous Materials or (e) any contract, agreement or other consensual
arrangement pursuant to which liability is assumed or imposed with respect to
any of the foregoing.

 

“Equity Interests” means, as to any Person, all of the shares of capital stock
of (or other ownership or profit interests in) such Person, all of the warrants,
options or other rights for the purchase or acquisition from such Person of
shares of capital stock of (or other ownership or profit interests in) such
Person, all of the securities convertible into or exchangeable for shares of
capital stock of (or other ownership or profit interests in) such Person or
warrants, rights or options for the purchase or acquisition from such Person of
such shares (or such other interests), and all of the other ownership or profit
interests in such Person (including partnership, member or trust interests
therein), whether voting or nonvoting, and whether or not such shares, warrants,
options, rights or other interests are outstanding on any date of determination.

 

“ERISA” means the Employee Retirement Income Security Act of 1974, as amended
and any successor statute.

 

“ERISA Affiliate” means any Group Member, and any Person under common control,
or treated as a single employer, with any Group Member, within the meaning of
Section 414(b), (c), (m) or (o) of the Code.

 

“ERISA Event” means any of the following:  (a) a Reportable Event with respect
to a Title IV Plan, (b) the incurrence by any ERISA Affiliate of liability with
respect to the withdrawal of any ERISA Affiliate from a Title IV Plan subject to
Section 4063 of ERISA during a plan year in which it was a substantial employer,
as defined in Section 4001(a)(2) of ERISA, (c) the incurrence by any ERISA
Affiliate of liability with respect to the complete or partial withdrawal of any
ERISA Affiliate from any Multiemployer Plan, (d) with respect to any
Multiemployer Plan, the receipt by any ERISA Affiliate of a notice of
reorganization, insolvency or termination (or treatment of a plan amendment as
termination) under Section 4041A of ERISA, (e) the filing of a notice of intent
to terminate a Title IV Plan (or treatment of a plan amendment as termination)
under Section 4041(c) of ERISA, (f) the institution of proceedings to terminate
a Title IV Plan or Multiemployer Plan by the PBGC, (g) the failure to satisfy
the statutory minimum funding standard (within the meaning of Section 412 of the
Code or Section 302 or 303 of ERISA) applicable to any Title IV Plan or
Multiemployer Plan (or any waiver of such standard), (h) the imposition of a
lien in respect of any Benefit Plan under the Code or ERISA on any property (or
rights to property, whether real or personal) of any ERISA Affiliate, (i) the
failure of a Benefit Plan or any trust thereunder intended to qualify for tax
exempt status under Section 401 or 501 of the Code or other Requirements of Law
to qualify thereunder, (j) the imposition upon any ERISA Affiliate of any
liability under Title IV of ERISA, other than for PBGC premiums due but not
delinquent under Section 4007 of ERISA and (k) any other event or condition that
might reasonably be expected to constitute grounds under Section 4042 of ERISA
for the termination of, or the appointment of a trustee to administer, any Title
IV Plan or Multiemployer Plan.

 

“Eurodollar Rate” means:

 

(a)           for any Interest Period, (i) as to any Eurodollar Rate Loan, the
rate per annum determined by the Administrative Agent to be the offered rate
which appears on the page of the Reuters Screen LIBOR01 page (or any successor
or substitute page of such service or any successor to or substitute for such
service, as determined by the Administrative Agent from time to time for the
purposes of providing quotations of interest rates applicable to Dollar deposits
in London or other applicable interbank market) for deposits (for delivery on
the first day of such Interest Period) with a term equivalent

 

12

--------------------------------------------------------------------------------


 

to such Interest Period in Dollars, determined as of approximately 11:00
a.m. (London, England time), two Business Days prior to the commencement of such
Interest Period, (ii) as to any Eurodollar Rate Loan, in the event the rate
referenced in the preceding clause (i) does not appear on such page or service
or if such page or service shall cease to be available, the rate determined by
the Administrative Agent to be the offered rate on such other page or other
service which displays the offered rate for deposits (for delivery on the first
day of such Interest Period) with a term equivalent to such Interest Period in
Dollars, determined as of approximately 11:00 a.m. (London, England time) two
Business Days prior to the commencement of such Interest Period or (iii) in the
event the rates referenced in the preceding clauses (i) or (ii) are not
available, the interest rate per annum determined by the Administrative Agent to
be the average of the rates per annum at which deposits in Dollars are offered
for a maturity comparable to such relevant Interest Period to major banks in the
London interbank market in London, England by the Administrative Agent at
approximately 11:00 a.m. (London, England time) two Business Days prior to the
commencement of such Interest Period; provided, however, that in no event shall
the Eurodollar Rate calculated under this clause (a) be less than 1.00% per
annum; and

 

(b)           when used with respect to clause (c) of the definition of “Base
Rate” only, as of any date of determination, (i) the rate per annum determined
by the Administrative Agent to be the offered rate which appears on the page of
the Reuters Screen LIBOR01 page (or any successor or substitute page of such
service or any successor to or substitute for such service, as determined by the
Administrative Agent from time to time for the purposes of providing quotations
of interest rates applicable to Dollar deposits in London or other applicable
interbank market) for deposits in Dollars being delivered in the London
interbank market for a term of one month commencing on such date, determined as
of approximately 11:00 a.m. (London, England time) two Business Days prior to
such date, (ii) in the event the rate referenced in the preceding clause
(i) does not appear on such page or service or if such page or service shall
cease to be available, the rate determined by the Administrative Agent to be the
offered rate on such other page or other service which displays the offered rate
for deposits in Dollars being delivered in the London interbank market for a
term of one month commencing on such date or (iii) in the event the rates
referenced in the preceding clauses (i) and (ii) are not available, the offered
quotation rate to first class banks in the London interbank market by Barclays
for deposits (for delivery on the first day of the relevant period) in Dollars,
in such amount determined by the Administrative Agent for which such rate is
then being determined as of approximately 11:00 a.m. (London, England time) two
Business Days prior to such date for deposits in Dollars being delivered in the
London interbank market for a term of one month commencing on such date;
provided, that if such date is not a Business Day, the rate under this clause
(b) for such date shall be the rate determined in accordance with this clause
(b) for the immediately preceding Business Day.

 

“Eurodollar Rate Borrowing” means, as to any Borrowing, the Eurodollar Rate
Loans comprising such Borrowing.

 

“Eurodollar Rate Loan” means a Loan that bears interest at a rate based on
clause (a) of the definition of “Eurodollar Rate.”

 

“Eurodollar Reserve Percentage” means, for any day during any Interest Period,
the reserve percentage in effect on such day, whether or not applicable to any
Lender, under regulations issued from time to time by the Federal Reserve Board
for determining the maximum reserve requirement (including any emergency,
special, supplemental or other marginal reserve requirement) with respect to
eurocurrency funding (currently referred to as “Eurocurrency liabilities” in
Regulation D).  The Adjusted Eurodollar Rate for each outstanding Eurodollar
Rate Loan shall be adjusted automatically as of the effective date of any change
in the Eurodollar Reserve Percentage.

 

“Event of Default” has the meaning assigned to such term in Article VII.

 

13

--------------------------------------------------------------------------------


 

“Excluded Assets” means the following assets of the Loan Parties: (a) any assets
or Equity Interests to the extent such assets or Equity Interests are subject to
a Lien permitted by clauses (h), (q), (s), (v), (w), (x), (z), (dd) or (ff) of
Section 6.02, or to any extension or renewal of any such Lien that is permitted
by this Agreement, but only to the extent that (and for so long as) the
documentation relating to such Lien or the obligations secured thereby prohibits
such assets from being Collateral; (b)(i) any Equity Interests of a Foreign
Subsidiary or any FSHCO in excess of 65% of the voting rights of all outstanding
Equity Interests of such Foreign Subsidiary or FSHCO, and (ii) any Equity
Interests of a Person that is not a Subsidiary of the Borrower to the extent
that a pledge of such Equity Interests is prohibited by such Person’s
organizational documents, any shareholders’ agreement or similar agreement
relating to such Equity Interest; (c)(i) any real property owned on the Closing
Date or acquired by either the Borrower or any Subsidiary Guarantor after the
Closing Date with a fair market value of $5,000,000 or less at the time of such
acquisition, (ii) any real property located outside the United States and
(iii) all of the Borrower’s and the Subsidiary Guarantors’ right, title and
interest in any leasehold or other non-fee simple interest in any real property;
(d) assets located outside the United States (which shall be deemed not to
include Equity Interests of Foreign Persons owned by a Loan Party), to the
extent a Lien on such assets cannot be perfected by the filing of UCC financing
statements in the jurisdictions of organization of the Borrower or the
Subsidiary Guarantors; (e) aircraft, motor vehicles and other assets subject to
certificates of title to the extent that a Lien therein cannot be perfected by
the filing of UCC financing statements in the jurisdictions of organization of
the Borrower and the Subsidiary Guarantors; (f) any property, right, General
Intangible or other interest to the extent that the grant of a security interest
therein would violate applicable law, require a consent not obtained of any
governmental authority, constitute a breach or default under, result in the
termination of or require a consent not obtained under, any contract, lease,
license or other agreement, evidencing, giving rise to or relating such
property, right, General Intangible or other interest, or result in the
invalidation thereof or provide any party thereto with a right of termination;
(g) commercial tort claims that are not in excess of an aggregate value of
$2,000,000; (h) any intent-to-use trademark or service mark application to the
extent, if any, that, and solely during the period, if any, in which, the grant
of a security interest therein would impair the validity or enforceability of
such intent-to-use trademark or service mark application under applicable
federal law; and (i) those assets as to which the Borrower and the
Administrative Agent agree that the cost of obtaining a security interest
therein or perfection thereof are excessive in relation to the value to the
Secured Parties of the security to be afforded thereby; provided that, with
respect to any assets or Equity Interests that constitute Excluded Assets solely
because of the operations of clauses (b)(ii) or (f), such assets or Equity
Interests shall not constitute Excluded Assets to the extent (x) such
prohibition, breach, default, termination (or right of termination) would not be
rendered ineffective pursuant to Section 9-406, 9-407, 9-408 or 9-409 of the UCC
(or any successor provision or provisions) of any relevant jurisdiction or any
other applicable Law and (y) any such assets or Equity Interests shall cease to
constitute Excluded Assets at such time as the condition causing such
prohibition, breach, default, termination (or right of termination) no longer
exists and to the extent severable, the security interest granted under the
applicable Security Document shall attach immediately to any portion of such
assets, Equity Interests or other rights that would not result in the specified
consequences;

 

“Excluded Deposit Accounts” means (i) deposit accounts, used in the ordinary
course of business and consistent with past practice, with an average daily
balance of less than $500,000 in aggregate in each month; provided, with respect
to this clause (i) only, such deposit accounts excluded pursuant to this clause
(i) do not exceed $2,500,000 in aggregate at any time, (ii) accounts used solely
for taxes, payroll, payroll taxes, wage and employee benefit payments, trust,
fiduciary or escrow payments (including, without limitation, funds set aside for
medical plans and other employee benefit plans) and zero balance accounts, and
(iii) any accounts subject to Liens permitted under clauses (d), (h), (bb),
(dd), (ee) and (ll) of Section 6.02.

 

14

--------------------------------------------------------------------------------


 

“Excluded Subsidiary” means (i) any Foreign Subsidiary of the Borrower, (ii) any
Domestic Subsidiary that is a Subsidiary of a Foreign Subsidiary of the
Borrower, (iii) any Unrestricted Subsidiary of the Borrower and (iv) and any
FSHCO; provided, that no such Subsidiary shall be an “Excluded Subsidiary” if
such Subsidiary has entered into any Guarantee with respect to which, such
Subsidiary has granted a security interest in any of its property to secure, or
more than 66% of the Voting Stock of such Subsidiary was pledged to secure,
directly or indirectly, any Indebtedness (other than the Obligations) of any
Loan Party.

 

“Excluded Taxes” means any of the following Taxes imposed on or with respect to
a Recipient or required to be withheld or deducted from a payment to a
Recipient, (a) Taxes (i) imposed as a result of such Recipient being organized
under the Laws of, or having its principal office or, in the case of any Lender,
its applicable lending office located in, the jurisdiction imposing such Tax (or
any political subdivision thereof) or (ii) that are Connection Taxes, (b) U.S.
Federal Income Taxes imposed on or with respect to a Recipient pursuant to a Law
in effect on the date on which (i) such Recipient acquires its applicable
ownership interest in a Loan, or where such Recipient is a partnership for U.S.
federal Tax purposes (or a partner thereof), pursuant to a Law in effect on the
later of the date on which such Recipient acquires its applicable ownership
interest in a Loan or the date on which the affected partner becomes a partner
of such Recipient (in each case, other than a Recipient acquiring its applicable
ownership interest pursuant to Section 2.22(b)) or (ii) such Recipient changes
its lending office, except in each case to the extent that, pursuant to
Section 2.18, amounts with respect to such U.S. Federal Income Taxes were
payable either to such Recipient’s assignor immediately before such Recipient
became a Recipient with respect to its applicable ownership interest in a Loan
or to such Recipient immediately before it changed its lending office, (c) Taxes
attributable to such Recipient’s failure to comply with Section 2.18(f) and
(d) any U.S. federal withholding Taxes imposed under FATCA.

 

“Existing Credit Agreement” means that certain Credit Agreement, dated as of
March 15, 2013, as amended by the Amendment No. 1 and Consent to Credit
Agreement dated as of May 22, 2013, Amendment No. 2 to Credit Agreement, dated
as of June 5, 2013 and Amendment No. 3, Consent and Waiver Agreement, dated as
of August 20, 2013 by and among SFX Intermediate Holdco I LLC, SFX Intermediate
Holdco II LLC, Barclays Bank PLC and the other lenders named therein.

 

“FATCA” means Sections 1471 through 1474 of the Code, as of the date of this
Agreement (or any amended or successor version that is substantively comparable
and not materially more onerous to comply with) and any current or future
regulations thereafter or official interpretations thereof and any agreements
(or related legislation or official administrative rules or practices) entered
into with a Governmental Authority pursuant thereto.

 

“Federal Flood Insurance” means Federally backed Flood Insurance available under
the National Flood Insurance Program to owners of real property improvements
located in Special Flood Hazard Areas in a community participating in the
National Flood Insurance Program.

 

“Federal Funds Effective Rate” means, for any day, the weighted average (rounded
upwards, if necessary, to the next 1/100 of 1%) of the rates on overnight
Federal funds transactions with members of the Federal Reserve System arranged
by Federal funds brokers, as published by the Federal Reserve Bank of New York
on the Business Day next succeeding such day; provided, that (a) if such day is
not a Business Day, the Federal Funds Effective Rate for such day shall be such
rate on such transactions on the next preceding Business Day as so published on
the next succeeding Business Day and (b) if no such rate is so published on such
next succeeding Business Day, the Federal Funds Effective Rate for such day
shall be the average rate (rounded upwards, if necessary, to the next 1/100 of
1%) charged to the Person acting as the Administrative Agent on such day on such
transactions as determined by the Administrative Agent.

 

15

--------------------------------------------------------------------------------


 

“Federal Reserve Board” means the Board of Governors of the Federal Reserve
System of the United States.

 

“Fee Letters” means the Agency Fee Letter and the GoldenTree Fee Letter.

 

“FEMA” means the Federal Emergency Management Agency, a component of the U.S.
Department of Homeland Security that administers the National Flood Insurance
Program.

 

“Financial Officer” means, as to any Person, the chief financial officer,
principal accounting officer, treasurer or controller of such Person.

 

“Financial Statement” means the Audited Financial Statements, the Projections
and each financial statement delivered pursuant to Section 5.01.

 

“First Lien Copyright Security Agreement” means that certain First Lien
Copyright Security Agreement, dated as of February 7, 2014, by and among the
Borrower and the Subsidiary Guarantors party thereto and the Collateral Agent.

 

“First Lien Patent Security Agreement” means that certain First Lien Patent
Security Agreement, dated as of February 7, 2014, by and among the Borrower and
the Subsidiary Guarantors party thereto and the Collateral Agent.

 

“First Lien Trademark Security Agreement” means that certain First Lien
Trademark Security Agreement, dated as of February 7, 2014, by and among the
Borrower and the Subsidiary Guarantors party thereto and the Collateral Agent.

 

“Fiscal Quarter” means each three fiscal month period ending on March 31,
June 30, September 30 or December 31.

 

“Fiscal Year” means each twelve-month period ending on December 31.

 

“Flood Insurance” means, for any real property located in a Special Flood Hazard
Area, Federal Flood Insurance or private insurance that meets the requirements
set forth by FEMA in its Mandatory Purchase of Flood Insurance Guidelines.

 

“Foreign Person” means a Person organized in a jurisdiction other than the laws
of the United States of America, any State thereof or the District of Columbia.

 

“Foreign Subsidiary” means any Subsidiary of the Borrower which is not a
Domestic Subsidiary.

 

“FSHCO” means any Domestic Subsidiary that has no material assets other than the
Equity Interests of one or more Foreign Subsidiaries.

 

“Fund” means any Person (other than a natural person) that is (or will be)
engaged in making, purchasing, holding or otherwise investing in commercial
loans and similar extensions of credit in the ordinary course of its activities.

 

“GAAP” means, subject to Section 1.03, United States generally accepted
accounting principles as in effect as of the date of determination thereof.

 

“General Intangibles” as defined in the Guarantee and Collateral Agreement.

 

16

--------------------------------------------------------------------------------


 

“GoldenTree Fee Letter” means that certain Fee Letter, dated as of September 14,
2015, by and among the Borrower and certain affiliates of GoldenTree Asset
Management L.P.

 

“Governmental Authority” means any nation or government, or state or political
subdivision thereof, and any agency, authority, instrumentality, regulatory
body, court, administrative tribunal, central bank or other entity exercising
executive, legislative, judicial, taxing, regulatory or administrative powers or
functions of or pertaining to government (including any supra-national bodies
such as the European Union or the European Central Bank).

 

“Group Members” means, collectively, the Borrower and its Restricted
Subsidiaries.

 

“Group Members’ Accountants” means Ernst & Young LLP or other nationally
recognized independent registered certified public accountants reasonably
acceptable to the Administrative Agent.

 

“Guarantee” means, as to any Person, (a) any obligation, contingent or
otherwise, of such Person guaranteeing or having the economic effect of
guaranteeing any Indebtedness or other obligation payable or performable by
another Person (the “primary obligor”) in any manner, whether directly or
indirectly, and including any obligation of such Person, direct or indirect,
(i) to purchase or pay (or advance or supply funds for the purchase or payment
of) such Indebtedness or other obligation, (ii) to purchase or lease property,
securities or services for the purpose of assuring the obligee in respect of
such Indebtedness or other obligation of the payment or performance of such
Indebtedness or other obligation, (iii) to maintain working capital, equity
capital or any other financial statement condition or liquidity or level of
income or cash flow of the primary obligor so as to enable the primary obligor
to pay such Indebtedness or other obligation or (iv) entered into for the
purpose of assuring in any other manner the obligee in respect of such
Indebtedness or other obligation of the payment or performance thereof or to
protect such obligee against loss in respect thereof (in whole or in part) or
(b) any Lien on any assets of such Person securing any Indebtedness or other
obligation of any other Person, whether or not such Indebtedness or other
obligation is assumed by such Person (or any right, contingent or otherwise, of
any holder of such Indebtedness to obtain any such Lien); provided, that the
term “Guarantee” shall not include endorsements for collection or deposit in the
ordinary course of business.  The amount of any Guarantee shall be deemed to be
an amount equal to the stated or determinable amount of the related primary
obligation, or portion thereof, in respect of which such Guarantee is made or,
if not stated or determinable, the maximum reasonably anticipated liability in
respect thereof as determined by the guaranteeing Person in good faith.  The
term “Guarantee” as a verb has a corresponding meaning.

 

“Guarantee and Collateral Agreement” means a guarantee and collateral agreement,
in substantially the form of Exhibit G, among the Collateral Agent, the Borrower
and the Subsidiary Guarantors from time to time party thereto.

 

“Guarantor Obligations” means, with respect to any Loan Party, all obligations
and liabilities of such Loan Party which may arise under or in connection with
the Guarantee and Collateral Agreement (including, without limitation, with
respect to the Secured Obligations under Section 2 thereof) or any other
Security Document to which such Loan Party is a party, in each case whether on
account of guarantee obligations, reimbursement obligations, fees, indemnities,
costs, expenses or otherwise (including, without limitation, all fees and
disbursements of counsel to the Administrative Agent, to the Administrative
Agent or to the other Secured Parties that are required to be paid by such Loan
Party pursuant to the terms of the Guarantee and Collateral Agreement or any
other Security Document).

 

17

--------------------------------------------------------------------------------


 

“Hazardous Materials” means all explosive or radioactive substances or wastes
and all hazardous or toxic substances, wastes or other pollutants, including
petroleum or petroleum distillates, asbestos or asbestos containing materials,
polychlorinated biphenyls, radon gas, infectious or medical wastes, and all
other substances or wastes of any nature regulated under or with respect to
which liability or standards of conduct are imposed pursuant to any
Environmental Law.

 

“Hedging Agreement” means (a) any and all rate swap transactions, basis swaps,
credit derivative transactions, forward rate transactions, commodity swaps,
commodity options, forward commodity contracts, equity or equity index swaps or
options, bond or bond price or bond index swaps or options or forward bond or
forward bond price or forward bond index transactions, interest rate options,
forward foreign exchange transactions, cap transactions, floor transactions,
collar transactions, currency swap transactions, cross-currency rate swap
transactions, currency options, spot contracts, or any other similar
transactions or any combination of any of the foregoing (including any options
to enter into any of the foregoing), whether or not any such transaction is
governed by or subject to any master agreement, and (b) any and all transactions
of any kind, and the related confirmations, which are subject to the terms and
conditions of, or governed by, any form of master agreement published by the
International Swaps and Derivatives Association, Inc., any International Foreign
Exchange Master Agreement, or any other master agreement (any such master
agreement, together with any related schedules, a “Master Agreement”), including
any such obligations or liabilities under any Master Agreement.

 

“Immaterial Foreign Person” means, at any date of determination, with respect to
any Foreign Person whose Equity Interests are owned by a Loan Party, that
(a) together with its Subsidiaries on a consolidated basis, does not contribute
in excess of (i) 5.0% of Consolidated EBITDA for the most recent Test Period
(based upon the most recent financial statements of the Borrower delivered
pursuant to Sections 5.01(a) or (b)) or (ii) 5.0% of the Consolidated Total
Assets (based upon the most recent financial statements of the Borrower
delivered pursuant to Sections 5.01(a) or (b)) and (b) together with all Foreign
Persons whose Equity Interests are owned by a Loan Party meeting the criteria
set forth in the preceding clause (a), and their respective Subsidiaries on a
consolidated basis, does not contribute in excess of (i) 10.0% of Consolidated
EBITDA (based upon the most recent financial statements of the Borrower
delivered pursuant to Sections 5.01(a) or (b)) or (ii) 10.0% of the Consolidated
Total Assets (based upon the most recent financial statements of the Borrower
delivered pursuant to Sections 5.01(a) or (b)).

 

“Indebtedness” means, as to any Person at a particular time, without
duplication, all of the following, whether or not included as indebtedness or
liabilities in accordance with GAAP:

 

(a)           all obligations of such Person for borrowed money and all
obligations of such Person evidenced by bonds, debentures, notes, loan
agreements or other similar instruments;

 

(b)           all direct or contingent obligations of such Person arising under
(i) letters of credit (including standby and commercial), bankers’ acceptances
and bank guaranties and (ii) surety bonds, performance bonds and similar
instruments issued or created by or for the account of such Person;

 

(c)           net obligations of such Person under any Hedging Agreement;

 

(d)           all obligations of such Person to pay the deferred purchase price
of property or services (other than trade accounts payable in the ordinary
course of business);

 

(e)           indebtedness (excluding prepaid interest thereon) secured by a
Lien on property owned or being purchased by such Person (including indebtedness
arising under conditional sales

 

18

--------------------------------------------------------------------------------


 

or other title retention agreements), whether or not such indebtedness shall
have been assumed by such Person or is limited in recourse;

 

(f)            all Attributable Indebtedness;

 

(g)           all obligations of such Person in respect of Disqualified Equity
Interests; and

 

(h)           all Guarantees of such Person in respect of any of the foregoing.

 

For all purposes hereof, the Indebtedness of any Person shall include the
Indebtedness of any partnership or joint venture (other than a joint venture
that is itself a corporation or limited liability company) in which such Person
is a general partner or a joint venture member, unless such Indebtedness is
expressly made non-recourse to such Person.  The amount of any net obligation
under any Hedging Agreement on any date shall be deemed to be the Termination
Value thereof as of such date.  The amount of any Indebtedness of any Person for
purposes of clause (e) that is expressly made non-recourse or limited-recourse
(limited solely to the assets securing such Indebtedness) to such Person shall
be deemed to be equal to the lesser of (i) the aggregate principal amount of
such Indebtedness and (ii) the fair market value of the property encumbered
thereby as determined by such Person in good faith.

 

“Indemnified Liabilities” has the meaning assigned to such term in
Section 9.03(b).

 

“Indemnified Taxes” means (a) Taxes, other than Excluded Taxes, imposed on or
with respect to any payment made by or on account of any obligation of the
Borrower under any Loan Document and (b) to the extent not otherwise described
in clause (a), Other Taxes.

 

“Indemnitee” has the meaning assigned to such term in Section 9.03(b).

 

“Information” has the meaning assigned to such term in Section 9.12.

 

“Initial Sillerman Investment” means the investment of $15,000,000 in cash (less
the principal amount (not to exceed $3,500,000 in the aggregate) of Indebtedness
of the Group Members owed to SIC which is released, repaid or deemed repaid on
the Amendment and Restatement Effective Date) by SIC in the Borrower, in the
form of Sillerman Preferred Equity Interests, pursuant to the Sillerman
Preferred Equity Documents, on the Amendment and Restatement Effective Date.

 

“Intellectual Property” means all worldwide rights, title and interests in or
relating to all Copyrights, Patents, Trademarks, Internet Domain Names, Trade
Secrets and IP Licenses and other similar proprietary rights arising under any
Law, and all IP Ancillary Rights relating thereto.

 

“Intercreditor Agreement” means the intercreditor agreement substantially in the
form attached hereto as Exhibit H dated as of the Closing Date, among the
Administrative Agent, the Second Lien Trustee and the Loan Parties, as the same
may be amended, restated and/or modified from time to time in accordance with
the terms thereof.

 

“Interest Coverage Ratio” means, with respect to any Test Period, the ratio of
(a) Consolidated EBITDA for such Test Period to (b) Consolidated Interest
Expense for such Test Period, in each case for the Group Members.

 

“Interest Election Request” means a request by the Borrower to convert or
continue a Borrowing in accordance with Section 2.07, which, when in writing,
shall be substantially in the form of Exhibit D.

 

19

--------------------------------------------------------------------------------


 

“Interest Payment Date” means (a) as to any Base Rate Loan, the last Business
Day of each March, June, September and December and the Maturity Date and (b) as
to any Eurodollar Rate Loan, the last day of each Interest Period therefor and,
in the case of any Interest Period of more than three months’ duration, each day
prior to the last day of such Interest Period that occurs at three-month
intervals after the first day of such Interest Period, and the Maturity Date.

 

“Interest Period” means, as to any Eurodollar Rate Loan or Borrowing, the period
commencing on the date of such Loan or Credit Extension and ending on the
numerically corresponding day in the calendar month that is one, two, three or
six months (or, if agreed to by all the Lenders, twelve months) thereafter, as
specified in the Borrowing Request or Interest Election Request; provided, that
(i) if any Interest Period would end on a day other than a Business Day, such
Interest Period shall be extended to the next succeeding Business Day unless
such next succeeding Business Day would fall in the next calendar month, in
which case such Interest Period shall end on the next preceding Business Day,
(ii) any Interest Period that commences on the last Business Day of a calendar
month (or on a day for which there is no numerically corresponding day in the
last calendar month of such Interest Period) shall end on the last Business Day
of the last calendar month of such Interest Period and (iii) no Interest Period
shall extend beyond the Maturity Date.  For purposes hereof, the date of a Loan
or Credit Extension initially shall be the date on which such Loan or Credit
Extension is made and thereafter shall be the effective date of the most recent
conversion or continuation of such Loan or Credit Extension.

 

“Internet Domain Names” means all rights, title and interests (and all related
IP Ancillary Rights) arising under any Law in or relating to internet domain
names and all registrations therefor.

 

“Investment” means, as to any Person, any direct or indirect acquisition or
investment by such Person, whether by means of (a) the purchase or other
acquisition of Equity Interests or debt or other securities of another Person,
(b) a loan, advance or capital contribution to, Guarantee or assumption of debt
of, or purchase or other acquisition of any other debt or equity participation
or interest in, another Person, including any partnership or joint venture
interest in such other Person and any arrangement pursuant to which the investor
incurs debt of the type referred to in clause (h) of the definition of
“Indebtedness” in respect of such other Person, or (c) the purchase or other
acquisition (in one transaction or a series of transactions) of all or
substantially all of the property and assets or business of another Person or
assets constituting a business unit, line of business or division of such
Person.  For purposes of covenant compliance, the amount of any Investment shall
be the amount actually invested, without adjustment for subsequent increases or
decreases in the value of such Investment but giving effect to any returns or
distributions of capital or repayment of principal actually received in case by
such Person with respect thereto.

 

“IP Ancillary Rights” means, with respect to any Intellectual Property and other
similar proprietary rights, as applicable, all foreign counterparts to, and all
divisionals, reversions, continuations, continuations-in-part, reissues,
reexaminations, renewals and extensions of, such Intellectual Property and all
income, royalties, proceeds and Liabilities at any time due or payable or
asserted under or with respect to any of the foregoing or otherwise with respect
to such Intellectual Property, and all other intellectual property rights,
including all rights to sue or recover at law or in equity for any past, present
or future infringement, misappropriation, dilution, violation or other
impairment thereof, and, in each case, all rights to obtain any other IP
Ancillary Right.

 

“IP License” means all Contractual Obligations (and all related IP Ancillary
Rights), whether written or oral, granting any right title and interest in or
relating to any Intellectual Property.

 

“IRS” means the Internal Revenue Service, or any Governmental Authority
succeeding to any of its principal functions.

 

20

--------------------------------------------------------------------------------


 

“Junior Debt” means any Junior Lien Debt, Subordinated Debt and unsecured debt.

 

“Junior Lien Debt” means (i) the Second Lien Notes and (ii) any other
Indebtedness that is secured by Liens permitted by Section 6.02(v) on the
Collateral or any portion thereof.

 

“Laws” means, collectively, all international, foreign, Federal, state and local
statutes, laws (including common law) treaties, rules, guidelines, regulations,
ordinances, codes and administrative or judicial precedents or authorities,
including the interpretation or administration thereof by any Governmental
Authority charged with the enforcement, interpretation or administration
thereof, and all applicable administrative orders, directed duties, requests,
licenses, authorizations and permits of, and agreements with, any Governmental
Authority.

 

“Lenders” means the Persons listed on the signature pages hereto as lenders and
any other Person that shall have become party hereto pursuant to an Assignment
and Assumption (other than any such Person that ceases to be a party hereto
pursuant to an Assignment and Assumption), and the term “Lender” shall, unless
otherwise expressly indicated or unless the context otherwise requires, include
any Person serving as an Agent hereunder in its individual capacity if such
Agent also is a Lender hereunder.

 

“Liabilities” means all claims, actions, suits, judgments, damages, losses,
liability, obligations, responsibilities, fines, penalties, sanctions, costs,
fees, taxes, commissions, charges, disbursements and expenses, in each case of
any kind or nature (including interest accrued thereon or as a result thereto
and fees, charges and disbursements of financial, legal and other advisors and
consultants), whether joint or several, whether or not indirect, contingent,
consequential, actual, punitive, treble or otherwise.

 

“Lien” means any mortgage, pledge, hypothecation, collateral assignment, deposit
arrangement, encumbrance, lien (statutory or other), charge, or preference,
priority or other security interest or preferential arrangement of any kind or
nature whatsoever (including any conditional sale or other title retention
agreement, any easement, right of way or other encumbrance on title to real
property, and any financing lease having substantially the same economic effect
as any of the foregoing).

 

“Loan” means a loan by a Lender to the Borrower under Article II in the form of
a Revolving Loan.

 

“Loan Documents” means, collectively, this Agreement, the Security Documents,
the Intercreditor Agreement, the Revolving Notes, each Fee Letter, and each
document executed by a Loan Party and delivered to the Administrative Agent or
any Lender in connection with or pursuant to any of the foregoing or the
Obligations.

 

“Loan Party” means the Borrower, each Subsidiary Guarantor and each of their
Subsidiaries that executes and delivers a Loan Document.

 

“Material Adverse Effect” means (a) a material adverse change in, or a material
adverse effect on, the operations, business, properties, liabilities (actual or
contingent) or financial condition of the Group Members taken as a whole or
(b) a material adverse effect on (i) the ability of the Loan Parties to perform
their material Obligations, (ii) the legality, validity, binding effect or
enforceability against any Loan Party of any Loan Document to which it is a
party, (iii) the rights, remedies and benefits available to, or conferred upon,
the Administrative Agent or any Lender under any Loan Documents or (iv) the
perfection or priority of any Lien granted to the Lenders or to Administrative
Agent for the benefit of the Secured Parties under any of the Security
Documents.

 

21

--------------------------------------------------------------------------------


 

“Material Foreign Person” means a Foreign Person that is not an Immaterial
Foreign Person.

 

“Maturity Date” means the earlier of (a) September 17, 2017 and (b) the date of
termination in whole of the Revolving Commitments pursuant to the terms hereof;
provided, that, in the case of clause (a), if such date is not a Business Day,
the Maturity Date shall be the next Business Day.

 

“Maximum Rate” has the meaning assigned to such term in Section 9.14.

 

“Moody’s” means Moody’s Investors Service, Inc. and any successor thereto.

 

“Mortgage” means any mortgage, deed of trust or other document executed or
required herein to be executed by any Loan Party and granting a security
interest over real property in favor of the Administrative Agent as security for
the Secured Obligations.

 

“Mortgage Supporting Documents” means, with respect to any Mortgage for a parcel
of real property, each document (including title policies or marked-up
unconditional insurance binders (in each case, together with copies of all
documents referred to therein), maps, ALTA (or TLTA, if applicable) as-built
surveys (in form and as to date that is sufficiently acceptable to the title
insurer issuing title insurance to the Administrative Agent for such title
insurer to deliver endorsements to such title insurance as reasonably requested
by the Administrative Agent), environmental assessments and reports, appraisals
required to comply with FIRREA and evidence regarding recording and payment of
fees, insurance premium and taxes) that the Administrative Agent may reasonably
request, to create, register, perfect, maintain, evidence the existence,
substance, form or validity of or enforce a valid lien on such parcel of real
property in favor of the Administrative Agent for the benefit of the Secured
Parties, subject only to such Liens as the Administrative Agent may approve.

 

“Multiemployer Plan” means any multiemployer plan, as defined in
Section 400l(a)(3) of ERISA, to which any ERISA Affiliate incurs or otherwise
has any obligation or liability, contingent or otherwise.

 

“National Flood Insurance Program” means the program created by the U.S.
Congress pursuant to the National Flood Insurance Act of 1968 and the Flood
Disaster Protection Act of 1973, as revised by the National Flood Insurance
Reform Act of 1994, that mandates the purchase of flood insurance to cover real
property improvements located in Special Flood Hazard Areas in participating
communities and provides protection to property owners through a Federal
insurance program

 

“Net Cash Proceeds” means proceeds received in cash from (a) any Sale of, or
Property Loss Event with respect to, property, net of (i) the customary
out-of-pocket cash costs, fees and expenses paid or required to be paid to
non-Affiliates or to Affiliates if payable on terms and conditions as favorable
to the applicable Group Member as would be obtainable by it in a comparable
arms’-length transaction with an independent, unrelated third party in
connection therewith, (ii) taxes paid, accrued or reasonably estimated to be
payable, (iii) any amount required to be paid or prepaid on Indebtedness (other
than the Obligations and Indebtedness owing to any Group Member) secured by the
property subject thereto, and (iv) any payments to be made by the applicable
Group Member as agreed between such Group Member and the purchaser of any assets
subject to a Sale substantially contemporaneously with the consummation of such
Sale in accordance with the agreements, documents and instruments executed in
connection with such Sale, or (b) (i) any incurrence of Indebtedness or (ii) any
Qualified Equity Issuance, in each case, net of brokers’, advisors’ and
investment banking fees and other customary out-of-pocket underwriting
discounts, commissions and other customary out-of-pocket cash costs, fees and
expenses (including reasonable legal fees and expenses), in each case incurred
in connection with such transaction;

 

22

--------------------------------------------------------------------------------


 

provided, that any such proceeds received by any Subsidiary of the Borrower that
is not a Wholly Owned Restricted Subsidiary of the Borrower shall constitute
“Net Cash Proceeds” only to the extent of the aggregate direct and indirect
beneficial ownership interest of the Borrower therein and to the extent cash is
actually received in connection therewith.

 

“Non-U.S. Lender” means a Lender that is not a U.S. Person.

 

“Not Otherwise Applied” means, with reference to any amount that is proposed to
be applied to a particular use or transaction, that such amount was not
previously applied for another use or transaction permitted by this Agreement.

 

“Obligations” means all advances to, and debts, liabilities, obligations,
covenants and duties of, the Borrower arising under any Loan Document or
otherwise with respect to any Loan, whether direct or indirect (including those
acquired by assumption), absolute or contingent, due or to become due, now
existing or hereafter arising and including interest and fees that accrue after
the commencement by or against the Borrower or any other Loan Party of any
proceeding under any Debtor Relief Laws naming such Person as the debtor in such
proceeding, regardless of whether such interest and fees are allowed claims in
such proceeding.  Without limiting the foregoing, the Obligations include
(a) the obligation to pay principal, interest, charges, expenses, fees,
indemnities and other amounts payable by the Borrower under any Loan Document
and (b) the obligation of the Borrower to reimburse any amount in respect of any
of the foregoing that the Administrative Agent or any Lender, in each case in
its sole discretion, may elect to pay or advance on behalf of the Borrower.

 

“OFAC” has the meaning assigned to such term in Section 3.18(b).

 

“Organizational Documents” means (a) as to any corporation, the certificate or
articles of incorporation and the bylaws (or equivalent or comparable
constitutive documents with respect to any non-U.S. jurisdiction), (b) as to any
limited liability company, the certificate or articles of formation or
organization and operating agreement and (c) as to any partnership, joint
venture, trust or other form of business entity, the partnership, joint venture
or other applicable agreement of formation or organization, and any agreement,
instrument, filing or notice with respect thereto filed in connection with its
formation or organization with the applicable Governmental Authority in the
jurisdiction of its formation or organization and, if applicable, any
certificate or articles of formation or organization of such entity.

 

“Original Credit Agreement” means that certain Credit Agreement, dated as of
February 7, 2014, between the Borrower, the lenders party thereto, and the
Administrative Agent, as amended by that certain Amendment No. 1, dated as of
August 15, 2014 and by that certain Amendment No. 2, dated as of March 16, 2015.

 

“Other Taxes” means all present or future stamp, court or documentary,
intangible, recording, filing or similar Taxes that arise from any payment made
under, from the execution, delivery, performance, enforcement or registration
of, from the receipt or perfection of a security interest under, or otherwise
with respect to, any Loan Document, except any such Taxes that are Connection
Taxes imposed with respect to any assignment or participation of a Loan or
Commitment (other than an assignment made pursuant to Section 2.22) treating the
assignee and assignor with respect to any assignment, and the participating
Lender and Participant with respect to any participation, as the Recipient for
purposes of the definition of “Connection Taxes”.

 

“Outstanding Amount” means with respect to the Revolving Loans on any date, the
aggregate outstanding principal amount thereof after giving effect to any
borrowings and prepayments or repayments of Revolving Loans occurring on such
date.

 

23

--------------------------------------------------------------------------------


 

“Participant” has the meaning assigned to such term in Section 9.04(d).

 

“Participant Register” has the meaning assigned to such term in Section 9.04(d).

 

“Patents” means all rights, title and interests (and all related IP Ancillary
Rights) arising under any Law in or relating to letters patent and applications
therefor.

 

“PATRIOT Act” means the USA PATRIOT Act (Title III of Pub. L. 107-56 (signed
into law October 26, 2001)).

 

“PBGC” means the United States Pension Benefit Guaranty Corporation and any
successor thereto.

 

“Permit” means, with respect to any Person, any permit, approval, authorization,
license, registration, certificate, concession, grant, franchise, variance or
permission from, any Governmental Authority, in each case whether or not having
the force of law and applicable to or binding upon such Person or any of its
property or to which such Person or any of its Property is subject.

 

“Permitted Acquisition” means any acquisition by the Borrower or any of its
Restricted Subsidiaries, whether by purchase, merger or otherwise, of all or
substantially all of the assets of or any business line, unit, division or any
operating stores of any Person, or of all or any portion of the outstanding
Equity Interests of any Person; provided, that:

 

(a) on the date of execution of the purchase agreement in respect of such
acquisition, no Default or Event of Default shall have occurred and be
continuing or would result therefrom;

 

(b) the Borrower shall take or cause to be taken with respect to the acquisition
of any new Restricted Subsidiary of the Borrower, each of the actions required
to be taken under Section 5.14 within the time periods specified therein, as
applicable, and if Collateral is transferred to any acquired Person in
connection with such Permitted Acquisition, the Borrower shall cause such Person
to become a Subsidiary Guarantor pursuant to the terms of Section 5.14;

 

(c) the target company shall be, or shall be engaged in, Permitted Business
Activities; and

 

(d) if the Borrower is required to comply with the Secured Net Leverage Ratio
and the Interest Coverage Ratio pursuant to Section 6.14 as of the date of
consummation of such Permitted Acquisition, then both before and after giving
effect to the consummation of such Permitted Acquisition, the Borrower shall be
in compliance on a Pro Forma Basis with each such financial covenant set forth
in Section 6.14, in each case as if such ratio is calculated as of the last day
of the Test Period most recently ended on or prior to the date of such Permitted
Acquisition;

 

(e) the Borrower shall have furnished to the Administrative Agent, (i) no later
than seven Business Days after the date on which any such purchase or other
acquisition is consummated, (A) a certificate of a Responsible Officer of the
Borrower demonstrating compliance with the requirements of clauses (a) through
(c) above and (B) pro forma financial statements of the Borrower and its
Restricted Subsidiaries after giving effect to the consummation of such
Permitted Acquisition and any incurrence of Loans on a Pro Forma Basis and
(ii) within seven Business Days of request by the Administrative Agent, such
other information and documents related to such acquisition that the
Administrative Agent may reasonably request, including, without limitation,
executed counterparts of the respective agreements, documents or instruments
pursuant to which such acquisition is to be consummated (including, without
limitation, any related management, non-compete, employment, option or other
material agreements), any

 

24

--------------------------------------------------------------------------------


 

schedules to such agreements, documents or instruments and all other material
ancillary agreements, instruments and documents executed or delivered in
connection therewith.

 

“Permitted Business Activities” means the business, operations or other
activities carried on by the Group Members (whether directly, through a joint
venture or otherwise) at the date hereof related to the electronic dance music
industry, including, without limitation, music and nightclub venues, festivals,
promoters and related businesses, ticketing, content sales, media sales, content
subscriptions, talent management, sponsorship sales, advertising, digital and
internet content and any business or other activities conducted by the Group
Members that is similar, reasonably related, complementary, incidental or
ancillary thereto or a reasonable extension, development or expansion thereof.

 

“Permitted Equity Issuance” means any sale or issuance of any Equity Interests
(other than Disqualified Equity Interests) of the Borrower, the proceeds of
which are contributed to the common equity of the Borrower.

 

“Permitted Holder” means each of Robert F.X. Sillerman and one or more entities
(including investment partnerships) controlled by him.

 

“Permitted Indebtedness” means any Indebtedness of any Loan Party permitted by
Section 6.01.

 

“Permitted Investment” means any Investment of any Loan Party permitted by
Section 6.03.

 

“Permitted Lien” means any Liens on or with respect to the property of any Loan
Party that is not prohibited by Section 6.02 or any other provision of any Loan
Document.

 

“Permitted Refinancing Indebtedness” means Indebtedness that Refinances any
Indebtedness of the Borrower or any Restricted Subsidiary, including
Indebtedness that Refinances Permitted Refinancing Indebtedness; provided that,
in the case of Indebtedness which is not being used to concurrently refinance or
defease the Obligations in full, that (a) such Permitted Refinancing
Indebtedness has a final maturity no earlier than the final maturity of such
Indebtedness being Refinanced; (b) such Permitted Refinancing Indebtedness has a
Weighted Average Life at the time such Permitted Refinancing Indebtedness is
incurred that is equal to or greater than the Weighted Average Life of the
Indebtedness being Refinanced; (c) unless otherwise permitted to be incurred
pursuant to Section 6.01, such Permitted Refinancing Indebtedness has an
aggregate principal amount (or if incurred with original issue discount, an
aggregate issue price) that is equal to or less than the aggregate principal
amount (or if incurred with original issue discount, the aggregate accreted
value) then outstanding or committed (plus fees and expenses, including any
premium and defeasance costs and accrued interest) under the Indebtedness being
Refinanced; (d) to the extent such Permitted Refinancing Indebtedness refinances
Subordinated Debt or the Guarantees thereof of such Restricted Subsidiary, as
applicable, such Permitted Refinancing Indebtedness is subordinated in right of
payment to the Obligations or such Guaranty, as applicable, on terms at least as
favorable to the Secured Parties as those contained in the documents governing
the Indebtedness being Refinanced (e) the representations and warranties,
covenants (including financial covenants) and default and remedy provisions are
not materially more restrictive to the Borrower and its Restricted Subsidiaries
from those applicable to the Indebtedness being Refinanced, (f) no Person shall
be a borrower or guarantor with respect to such Permitted Refinancing
Indebtedness unless such Person was a borrower or guarantor with respect to the
Indebtedness being Refinanced and (g) to the extent that such Permitted
Refinancing Indebtedness is secured, the collateral with respect thereto should
be secured by Liens permitted by Section 6.02(v).

 

25

--------------------------------------------------------------------------------


 

“Person” means any natural person, corporation, limited liability company,
trust, joint venture, association, company, partnership, Governmental Authority
or other entity.

 

“Platform” has the meaning assigned to such term in Section 5.02.

 

“Prepayment Sale” shall mean any Sale, to the extent that the aggregate Net Cash
Proceeds of all such Sales and Property Loss Events during the term of this
Agreement exceed $3,000,000.

 

“Prepayment Notice” means a notice by the Borrower to prepay Loans, which, when
in writing, shall be substantially in the form of Exhibit E.

 

“Prepayment Property Loss Event” shall mean any Property Loss Event to the
extent that the aggregate Net Cash Proceeds of all such events and all Sales
during the term of this Agreement exceed $3,000,000.

 

“Prime Rate” means the rate of interest per annum publicly announced from time
to time by the Person acting as the Administrative Agent as its prime rate in
effect at its principal office in New York City.  The Prime Rate is a reference
rate and does not necessarily represent the lowest or best rate actually charged
to any customer.  The Administrative Agent or any Lender may make commercial
loans or other loans at rates of interest at, above or below the Prime Rate. 
Any change in the Prime Rate shall take effect at the opening of business on the
day specified in the public announcement of such change.

 

“Pro Forma Basis” means, with respect to any determination for any Test Period
and any Pro Forma Transaction, that such determination shall be made by giving
pro forma effect to each such Pro Forma Transaction, as if each such Pro Forma
Transaction had been consummated on the first day of such Test Period, based on
historical results accounted for in accordance with GAAP and, to the extent
applicable, reasonable assumptions that are specified in detail in the relevant
Compliance Certificate, Financial Statement or other document provided to the
Administrative Agent or any Lender in connection herewith in accordance with
(x) Regulation S-X of the Securities Act of 1933 and (y) such other adjustments
relating to such Pro Forma Transaction and reflective of actual or reasonably
anticipated and factually supportable synergies and cost savings expected to be
realized or achieved in the twelve months following such Pro Forma Transaction
as are reasonably acceptable to the Administrative Agent.

 

“Pro Forma Cost Savings” means, with respect to any period, the projected
reduction in costs (provided such reduction in costs are reasonably identifiable
and factually supportable) that could be included in pro forma financials
prepared on a basis consistent with Regulation S-X and with respect to any
acquisition, Investment, Sale, reorganization or similar event permitted under
the Loan Documents, the cost savings, operational improvements or synergies
expected to be realized as a result of, and that are directly attributable to,
specified actions taken or to be taken no later than 12 months after the end of
such period (calculated on a pro forma basis as though such cost savings,
operational improvements or synergies had been realized on the first day of such
period) net of the amount of such benefits actually realized during such period
from such actions, in each case as determined in good faith by a financial or
accounting officer of the Borrower and regardless of whether such cost savings,
operational improvements or synergies would be permitted to be included in pro
forma financials prepared under Regulation S-X. “Pro Forma Cost Savings” set
forth above shall be set forth in a certificate delivered to the Administrative
Agent from a Financial Officer of the Borrower that outlines the specific
actions taken or to be taken and the benefit achieved or to be achieved from
each such action and that states such benefits have been determined to be
probable.

 

26

--------------------------------------------------------------------------------


 

“Pro Forma Transaction” means any transaction consummated as part of any
Investment, any Sale of assets or Property, or any incurrence or repayment of
Indebtedness, by a Group Member to the extent permitted hereunder, together with
each other transaction relating thereto and consummated in connection therewith.

 

“Projections” means the forecasts, in form reasonably acceptable to the
Administrative Agent, of the financial performance of the Group Members after
giving effect to the Closing Date, prepared on an annual basis through the 2017
Fiscal Year.

 

“Property” means any right or interest in or to property of any kind whatsoever,
whether real, personal or mixed and whether tangible or intangible, including,
without limitation, Equity Interests and Intellectual Property.

 

“Property Loss Event” means, with respect to any Property, any loss of or damage
to such Property or any taking of such Property or condemnation thereof.

 

“Public Lender” has the meaning assigned to such term in Section 5.02.

 

“Public Lender Information” has the meaning assigned to such term in
Section 5.02.

 

“Purchase Money Indebtedness” means Indebtedness incurred in the ordinary course
of business for the purpose of financing all or any part of the purchase price,
or the cost of acquisition, leasing, installation, construction or improvement,
of any property (real or personal), plant, equipment used or useful in the
business of the Borrower and its Restricted Subsidiaries.

 

“Qualified Equity Issuance” means any issuance by the Borrower of its Equity
Interests (other than Disqualified Equity Interests), the Net Cash Proceeds of
which are contributed to the Borrower.

 

“Qualified Marketing Agreement” means any definitive, effective agreement that
is in full force and effect and that has a term of one year or more between the
Borrower and/or its Restricted Subsidiaries and one or more commercial sponsors
relating to (i) the promotion of such commercial sponsor’s products, branding or
goodwill by the Borrower or any of its Subsidiaries or (ii) the participation of
such commercial sponsor in any media or online platform or musical, theatrical
or other entertainment concert, festival or similar event of the Borrower or its
Subsidiaries, which provides for a guaranteed payment that is readily
quantifiable pursuant to the terms of such definitive agreement and is not based
on any performance requirements or other operating metrics and the commercial
sponsor does not have the unilateral right to terminate such agreement at any
time during the next twelve months.

 

“Real Property” has the meaning assigned to such term in Section 3.13.

 

“Recipient” means (a) the Administrative Agent and (b) any Lender (and, in the
case of a Lender that is classified as a partnership for U.S. federal tax
purposes, a Person treated as a beneficial owner thereof for U.S. federal tax
purposes), as applicable, in its capacity as a Person receiving a payment under
the Loan Documents.

 

“Refinance” means, in respect of any Indebtedness, to refinance, extend, renew,
refund, repay, prepay, redeem, defease or retire, or to issue other Indebtedness
in exchange or replacement for, such Indebtedness.

 

“Register” has the meaning assigned to such term in Section 9.04(c).

 

27

--------------------------------------------------------------------------------


 

“Regulation D” means Regulation D of the Federal Reserve Board, as in effect
from time to time and all official rulings and interpretations thereunder or
thereof.

 

“Regulation T” means Regulation T of the Federal Reserve Board, as in effect
from time to time and all official rulings and interpretations thereunder or
thereof.

 

“Regulation U” means Regulation U of the Federal Reserve Board, as in effect
from time to time and all official rulings and interpretations thereunder or
thereof.

 

“Regulation X” means Regulation X of the Federal Reserve Board, as in effect
from time to time and all official rulings and interpretations thereunder or
thereof.

 

“Related Parties” means, as to any Person, such Person’s Affiliates and the
partners, directors, officers, employees, agents, attorneys-in-fact, trustees,
administrators, managers, advisors and representatives of such Person and of
such Person’s Affiliates.

 

“Release” means any release, threatened release, spill, emission, leaking,
pumping, pouring, emitting, emptying, escape, injection, deposit, disposal,
discharge, dispersal, dumping, leaching or migration of Hazardous Material into
or through the indoor or outdoor environment.

 

“Remedial Action” means all actions required to (a) clean up, remove, treat or
in any other way address any Hazardous Material in the indoor or outdoor
environment, (b) prevent or minimize any Release so that a Hazardous Material
does not migrate or endanger or threaten to endanger public health or welfare or
the indoor or outdoor environment or (c) perform pre-remedial studies and
investigations and post-remedial monitoring and care with respect to any
Hazardous Material.

 

“Reportable Event” means any of the events set forth in Section 4043(c) of ERISA
or the regulations issued thereunder, other than events for which the 30 day
notice period has been waived.

 

“Required Lenders” means, as of any date of determination, Lenders holding more
than 50% of the sum of (a) the Total Revolving Outstandings (with the aggregate
amount of each Revolving Lender’s participations (including funded
participations) and (b) the aggregate unused Revolving Commitments; provided
that the Required Lenders shall include at least two Lenders.  The portion of
the Total Revolving Outstandings and the unused Revolving Commitment, as
applicable, held or deemed held by a Defaulting Lender shall be excluded for
purposes of making a determination of Required Lenders at any time.

 

“Responsible Officer” means (a) the chief executive officer, president,
executive vice president, vice chairman or a Financial Officer of the Borrower,
as applicable, and (b) solely for purposes of the Borrowing Request, prepayment
notices, any other officer or employee of the Borrower so designated from time
to time by one of the foregoing officers in a notice to the Administrative Agent
(together with evidence of the authority and capacity of each such Person to so
act in form and substance reasonably satisfactory to the Administrative Agent). 
Any document delivered hereunder that is signed by a Responsible Officer of a
Loan Party shall be conclusively presumed to have been authorized by all
necessary corporate, partnership and/or other action on the part of such Loan
Party and such Responsible Officer shall be conclusively presumed to have acted
on behalf of such Loan Party.

 

“Restricted Debt Payment” has the meaning assigned to such term in Section 6.12.

 

“Restricted Payment” means any dividend or other distribution (whether in cash,
securities or other property) with respect to any Equity Interest of any Person,
or any payment (whether in

 

28

--------------------------------------------------------------------------------


 

cash, securities or other property), including any sinking fund or similar
deposit, on account of the purchase, redemption, retirement, acquisition,
cancellation or termination of any such Equity Interest, or on account of any
return of capital to such Person’s shareholders, partners or members (or the
equivalent Persons thereof).

 

“Restricted Subsidiary” means any Subsidiary of the Borrower that is not an
Unrestricted Subsidiary.

 

“Revolving Availability Period” means the period from and including the Closing
Date to but excluding the Maturity Date.

 

“Revolving Borrowing” means a borrowing consisting of simultaneous Revolving
Loans of the same Type and, in the case of Eurodollar Rate Loans, having the
same Interest Period made by the Revolving Lenders.

 

“Revolving Commitment” means, as to any Lender, its commitment to make Revolving
Loans in an aggregate principal amount at any time outstanding not to exceed the
amount set forth opposite such Lender’s name on Schedule 2.01 under the heading
“Revolving Commitments” or in the Assignment and Assumption pursuant to which
such Lender became a party hereto, as such commitment may be changed from time
to time pursuant to the terms hereof.

 

“Revolving Facility” means the Revolving Commitments and the Credit Extensions
thereunder.

 

“Revolving Lender” means a Lender that has a Revolving Commitment or, if the
Revolving Commitments have expired or been terminated, that holds a Revolving
Loan.

 

“Revolving Loan” means a loan made by a Lender to the Borrower pursuant to
Section 2.01.

 

“Revolving Note” means a promissory note of the Borrower evidencing Revolving
Loans made or held by a Lender, substantially in the form of Exhibit C.

 

“Revolving Percentage” means, as to any Revolving Lender as of any date of
determination, the percentage which such Lender’s Revolving Commitment then
constitutes of the Aggregate Revolving Commitments or, at any time after the
Revolving Commitments shall have expired or terminated, the percentage which the
sum of the aggregate Outstanding Amount of the Revolving Loans of such Lender.

 

“S&P” means Standard & Poor’s Ratings Services, a division of The McGraw-Hill
Companies, Inc.

 

“Sale and Leaseback Transaction” means, with respect to any Person (the
“obligor”), any Contractual Obligation or other arrangement with any other
Person (the “counterparty”) consisting of a lease by such obligor of any
property that, directly or indirectly, has been or is to be Sold by the obligor
to such counterparty or to any other Person to whom funds have been advanced by
such counterparty based on a Lien on, or an assignment of, such property or any
obligations of such obligor under such lease.

 

“SEC” means the Securities and Exchange Commission, or any Governmental
Authority succeeding to any of its principal functions.

 

29

--------------------------------------------------------------------------------


 

“Second Lien Note Documents” means the Second Lien Indenture, the Second Lien
Notes and all documents entered into in connection therewith.

 

“Second Lien Indenture” means the Indenture, dated as of February 4, 2014
between the Borrower, the subsidiary guarantors party thereto and the Second
Lien Trustee, governing the Senior Notes.

 

“Second Lien Notes” means the 9.625% second lien secured Senior Notes due 2019
issued by the Borrower in an aggregate principal amount of $220,000,000 pursuant
to the Senior Note Indenture and any exchange notes issued in respect thereof on
substantially similar terms and any Permitted Refinancing Indebtedness in
respect thereof.

 

“Second Lien Trustee” means U.S. Bank National Association, in its capacity as
the trustee under the Second Lien Note Documents, and its successors and assigns
in such capacity.

 

“Secured Net Leverage Ratio” means, with respect to any Test Period, the ratio
of (a) Consolidated Secured Net Debt as of the last day of such Test Period to
(b) Consolidated EBITDA for such Test Period, in each case for the Group
Members.

 

“Secured Obligations” means, collectively, the (i) Obligations and (ii) the
Guarantor Obligations.

 

“Secured Parties” means the Lenders, the Administrative Agent each other
Indemnitee and any other holder of any Secured Obligation of any Loan Party.

 

“Securities Act” means the Securities Act of 1933 and the rules and regulations
of the SEC promulgated thereunder.

 

“Security” has the meaning given to such term in the UCC.

 

“Security Documents” means the Guarantee and Collateral Agreement, the Mortgages
(if any) and all other security documents hereafter delivered to the
Administrative Agent purporting to grant a Lien on any Property of any Loan
Party to secure the Secured Obligations.

 

“Sell” means, with respect to any property, to sell, convey, transfer, assign,
license, lease or otherwise dispose of, any interest therein or to permit any
Person to acquire any such interest, including, in each case, through a Sale and
Leaseback Transaction or through a sale, factoring at maturity, collection of or
other disposal, with or without recourse, of any notes or accounts receivable. 
Conjugated forms thereof and the noun “Sale” have correlative meanings.  For the
avoidance of doubt, the following shall not be considered a “Sale”:

 

(a)           any disposition of cash or Cash Equivalents;

 

(b)           any lease, assignment, sublease, non-exclusive license or
non-exclusive sublicense in the ordinary course of business which does not
materially interfere with the business of the Borrower and its Restricted
Subsidiaries taken as a whole;

 

(c)           the creation of a Lien not prohibited by the Credit Agreement;

 

(d)           surrender or waiver of contract rights or the settlement, release
or surrender of contract, tort or other claims of any kind;

 

30

--------------------------------------------------------------------------------


 

(e)           foreclosure, condemnation or similar action on assets;

 

(f)            the issuance of Equity Interests by a Restricted Subsidiary to
the Borrower or to another Restricted Subsidiary; provided that, the net
proceeds received from such issuance have not been used to make Restricted
Payments; and

 

(g)           any institution of a proceeding for, or actual condemnation,
seizure or taking by exercise of the power of eminent domain or otherwise of
such property or asset, or confiscation of such property or asset or the
requisition of the use of such property or asset or settlement in lieu of the
foregoing.

 

“Series B Investors” has the meaning assigned to such term in the definition of
“Series B Preferred Equity Documents.”

 

“Series B Preferred Equity Documents” means (i) that certain Securities Purchase
Agreement, dated as of September 17, 2015 between the Borrower and the entities
listed as purchasers on Exhibit A thereto (the “Series B Investors”), and
(ii) that certain Certificate of Designation of Series B Convertible Preferred
Stock of SFX Entertainment, Inc., dated as of September 17, 2015.

 

“Series B Preferred Equity Interests” means the Equity Interests issued by the
Borrower to the Series B Investors pursuant to the Allianz Preferred Equity
Documents.

 

“SIC” means Sillerman Investment Company III LLC, a Delaware limited liability
company.

 

“Sillerman Preferred Equity Documents” means (i) that certain Subscription
Agreement, dated as of September 17, 2015, between the Borrower and SIC,
(ii) that certain Voting and Support Agreement, dated as of September 17, 2015,
between the Borrower, SIC and Robert F.X. Sillerman and (iii) that certain
Certificate of Designation of Series A Preferred Stock of SFX
Entertainment, Inc. to be Designated Series A Preferred Stock, dated as of
September 17, 2015.

 

“Sillerman Preferred Equity Interests” means the Equity Interests issued by the
Borrower to SIC pursuant to the Sillerman Preferred Equity Documents.

 

“Solvent” means, as to any Person as of any date of determination, that on such
date (a) the fair value of the property of such Person is greater than the total
amount of liabilities, including contingent liabilities, of such Person, (b) the
present fair saleable value of such Person is not less than the amount that will
be required to pay the probable liability of such Person on its debts as they
become absolute and matured, (c) such Person does not intend to, and does not
believe that it will, incur debts or liabilities beyond such Person’s ability to
pay such debts and liabilities as they mature and (d) such Person is not engaged
in a business or a transaction, and is not about to engage in a business or a
transaction, for which such Person’s property would constitute an unreasonably
small capital.  The amount of any contingent liability at any time shall be
computed as the amount that, in light of all of the facts and circumstances
existing at such time, represents the amount that can reasonably be expected to
become an actual or matured liability.

 

“Special Flood Hazard Area” means an area that FEMA’s current flood maps
indicate has at least a one percent (1%) chance of a flood equal to or exceeding
the base flood elevation (a 100-year flood) in any given year.

 

31

--------------------------------------------------------------------------------


 

“Subordinated Debt” means any Indebtedness that is subordinated to the payment
in full of the Obligations.

 

“Subsidiary” of a Person means a corporation, partnership, limited liability
company, association or joint venture or other business entity of which a
majority of the Equity Interests having ordinary voting power for the election
of directors or other governing body (other than securities or interests having
such power only by reason of the happening of a contingency) are at the time
owned or the management of which is controlled, directly, or indirectly through
one or more intermediaries, by such Person.  Unless otherwise specified, all
references herein to a “Subsidiary” or to “Subsidiaries” shall refer to a
Subsidiary or Subsidiaries of the Borrower.

 

“Subsidiary Guarantor” means each Restricted Subsidiary of the Borrower that is
a “Guarantor” under the Guarantee and Collateral Agreement.

 

“Synthetic Lease Obligation” means the monetary obligation of a Person under
(a) a so-called synthetic, off-balance sheet or tax retention lease or (b) an
agreement for the use or possession of property creating obligations that do not
appear on the balance sheet of such Person but which, upon the insolvency or
bankruptcy of such Person, would be characterized as the indebtedness of such
Person (without regard to accounting treatment).

 

“Tax Return” has the meaning specified in Section 3.07.

 

“Taxes” means all present or future taxes, levies, imposts, duties, deductions,
withholdings (including backup withholding), assessments, fees or other charges
imposed by any Governmental Authority, including any interest, additions to tax
or penalties applicable thereto.

 

“Termination Value” means, as to any one or more Hedging Agreements, after
taking into account the effect of any legally enforceable netting agreement
relating to such Hedging Agreements, (a) for any date on or after the date such
Hedging Agreements have been closed out and termination value(s) determined in
accordance therewith, such termination value(s), and (b) for any date prior to
the date referenced in clause (a), the amount(s) determined as the
mark-to-market value(s) for such Hedging Agreements, as determined based upon
one or more mid-market or other readily available quotations provided by any
recognized dealer in such Hedging Agreements (which may include a Lender or any
Affiliate of a Lender).

 

“Test Period” means the most recent period of four consecutive Fiscal Quarters
ended on or prior to such date of determination (taken as one accounting period)
in respect of which the financial statements referenced in Sections 5.01 shall
have been delivered to the Administrative Agent for each Fiscal Quarter or
Fiscal Year, as applicable, in such period.  A Test Period may be designated by
reference to the last day thereof, and a Test Period shall be deemed to end on
the last day thereof.

 

“Title IV Plan” means a pension plan subject to Title IV of ERISA or Section 412
of the Code or Section 302 or 303 of ERISA, other than a Multiemployer Plan, to
which any ERISA Affiliate incurs or otherwise has any obligation or liability,
contingent or otherwise.

 

“Total Revolving Outstandings” means the aggregate Outstanding Amount of all
Revolving Loans.

 

“Trade Date” has the meaning assigned to such term in Section 9.04(b)(i).

 

32

--------------------------------------------------------------------------------


 

“Trade Secrets” means all right, title and interest (and all related IP
Ancillary Rights) arising under any Law in or relating to trade secrets.

 

“Trademarks” means all rights, title and interests (and all related IP Ancillary
Rights) arising under any Law, including common law, in or relating to
trademarks, trade names, corporate names, company names, business names,
fictitious business names, trade styles, service marks, logos and other source
or business identifiers and, in each case, all goodwill associated therewith,
all registrations and recordations thereof and all applications in connection
therewith.

 

“Transactions” means, collectively, (a) the refinancing of the Existing Credit
Agreement, (b) the issuance of the Second Lien Notes, (c) the execution and
delivery of this Agreement and the Loan Documents and the incurrence of
Indebtedness hereunder and (d) the payment of all fees, costs and expenses
related thereto.

 

“Type”, when used in reference to any Loan or Borrowing, refers to whether the
rate of interest on such Loan, or on the Loans comprising such Borrowing, is
determined by reference to the Adjusted Eurodollar Rate or the Base Rate.

 

“U.S. Federal Income Taxes” means any U.S. federal withholding Taxes.

 

“U.S. Person” means any Person that is a “United States person” as defined in
Section 7701(a)(30) of the Code.

 

“U.S. Tax Compliance Certificate” has the meaning assigned to such term in
Section 2.18(f).

 

“UCC” means the Uniform Commercial Code of any applicable jurisdiction and, if
the applicable jurisdiction shall not have any Uniform Commercial Code, the
Uniform Commercial Code as in effect in the State of New York.

 

“United States” and “U.S.” mean the United States of America.

 

“Unrestricted Cash” means cash or Cash Equivalents of the Loan Parties that
would not appear as “restricted” on a consolidated balance sheet of the Loan
Parties.

 

“Unrestricted Subsidiary” means (a) any Subsidiary of the Borrower designated by
the Borrower as an Unrestricted Subsidiary hereunder by written notice to the
Administrative Agent; provided that the Borrower shall only be permitted to so
designate an Unrestricted Subsidiary after the Closing Date and so long as
(i) no Default or Event of Default has occurred and is continuing or would
result therefrom, (ii) no such Subsidiary or any of its Subsidiaries owns any
Equity Interests, or owns or holds any Lien on any property of, the Borrower or
any Restricted Subsidiary of the Borrower that is not a Subsidiary of the
Subsidiary to be so designated, (iii) such Unrestricted Subsidiary shall be
capitalized (to the extent capitalized by the Borrower or any Restricted
Subsidiary) through Investments as permitted by, and in compliance with,
Section 6.03 and valued at its fair market value at the time of such
designation, (iv) without duplication of clause (iii), any assets owned by such
Unrestricted Subsidiary at the time of the initial designation thereof shall be
treated as Investments pursuant to Section 6.03 and valued at their fair market
value at the time of such designation, (v) such Subsidiary shall have been or
will promptly be designated an “unrestricted subsidiary” (or otherwise not be
subject to the covenants) under the Second Lien Indenture, (vi) following its
initial designation, any subsidiary may not be redesignated as a Restricted
Subsidiary or Unrestricted Subsidiary, as applicable, more than one time over
the term of this Agreement and (vii) the Borrower shall have delivered to the
Administrative Agent a certificate executed

 

33

--------------------------------------------------------------------------------


 

by a Responsible Officer of the Borrower, certifying compliance with the
requirements of preceding clauses (i) through (v) and (b) any Subsidiary of an
Unrestricted Subsidiary.  The Borrower may designate any Unrestricted Subsidiary
to be a Restricted Subsidiary for purposes of this Agreement (each, a
“Subsidiary Redesignation”); provided that (A) no Event of Default has occurred
and is continuing or would result therefrom, (B) any Indebtedness of the
applicable Subsidiary and any Liens encumbering its property existing as of the
time of such Subsidiary Redesignation shall be deemed newly incurred or
established, as applicable, at such time and (C) the Borrower shall have
delivered to the Administrative Agent a certificate executed by a Responsible
Officer of the Borrower, certifying compliance with the requirements of the
preceding clause (A) provided, further, that no Unrestricted Subsidiary that has
been designated as a Restricted Subsidiary pursuant to a Subsidiary
Redesignation may again be designated as an Unrestricted Subsidiary.

 

“Voting Stock” means Equity Interests of any Person having ordinary power to
vote in the election of members of the board of directors, managers, trustees or
other controlling Persons, of such Person (irrespective of whether, at the time,
Equity Interests of any other class or classes of such entity shall have or
might have voting power by reason of the occurrence of any contingency).

 

“Weighted Average Life” means, as of any date, with respect to any Indebtedness,
the quotient obtained by dividing (1) the sum of the products of the number of
years from such date to the dates of each successive scheduled principal payment
(including any sinking fund payment requirements) of such Indebtedness
multiplied by the amount of such principal payment, by (2) the sum of all such
principal payments.

 

“Wholly Owned Subsidiary” means, with respect to any Person, a Subsidiary of
such Person all of the outstanding Equity Interests of which (other than
(a) director’s qualifying shares and (b) shares issued to foreign nationals to
the extent required by applicable Law) are owned by such Person or by one or
more Wholly Owned Subsidiaries of such Person.

 

“Withholding Agent” means the Borrower and the Administrative Agent.

 

“Working Capital” means, for any Person at any date, its Consolidated Current
Assets at such date minus its Consolidated Current Liabilities at such date.

 

SECTION 1.02  Terms Generally.  The definitions of terms herein shall apply
equally to the singular and plural forms of the terms defined.  Whenever the
context may require, any pronoun shall include the corresponding masculine,
feminine and neuter forms.  The words “include,” “includes” and “including”
shall be deemed to be followed by the phrase “without limitation.”  The word
“will” shall be construed to have the same meaning and effect as the word
“shall.”  Unless the context requires otherwise (a) any definition of or
reference to any agreement, instrument or other document herein shall be
construed as referring to such agreement, instrument or other document as from
time to time amended, supplemented or otherwise modified (subject to any
restrictions on such amendments, supplements or modifications set forth herein),
(b) any reference herein to any Person shall be construed to include such
Person’s successors and assigns, (c) the words “herein,” “hereof” and
“hereunder,” and words of similar import, shall be construed to refer to this
Agreement in its entirety and not to any particular provision hereof, (d) all
references herein to Articles, Sections, Exhibits and Schedules shall be
construed to refer to Articles and Sections of, and Exhibits and Schedules to,
this Agreement, (e) any reference to any Law herein shall, unless otherwise
specified, refer to such Law as amended, modified or supplemented from time to
time and (f) the words “asset” and “property” shall be construed to have the
same meaning and effect and to refer to any and all tangible and intangible
assets and properties, including cash, securities, accounts and contract rights.

 

34

--------------------------------------------------------------------------------


 

SECTION 1.03  Accounting Terms; Changes in GAAP.  (a)  Except as otherwise
expressly provided herein, all accounting terms not otherwise defined herein
shall be construed in conformity with GAAP.  Financial statements and other
information required to be delivered by the Borrower to the Lenders pursuant to
Sections 5.01(a) and 5.01(b) shall be prepared in accordance with GAAP as in
effect at the time of such preparation (and delivered together with the
reconciliation statements provided for in Section 5.02).  No change in GAAP or
in the application thereof adopted by the Borrower, as the case may be, shall be
given effect if such change would affect a calculation of the financial
covenants set forth in Section 6.14 (or any component definitions used therein)
or that measures compliance with any of the provisions in Article VI, unless the
Borrower, the Administrative Agent and the Required Lenders agree to modify such
provisions to reflect such changes in GAAP and, unless such provisions are
modified, all financial statements, compliance certificates and similar
documents provided hereunder shall be provided together with a reconciliation
between the calculations and amounts set forth therein before and after giving
effect to such change in GAAP.  Notwithstanding any other provision contained
herein, all terms of an accounting or financial nature used herein shall be
construed, and all computations of the financial covenants set forth in
Section 6.14 and all computations of amounts shall be made, without giving
effect to any election under Statement of Financial Accounting Standards 159 (or
any other Financial Accounting Standard having a similar result or effect) to
value any Indebtedness or other liabilities of any Group Member at “fair value.”

 

(b)           Notwithstanding anything to the contrary herein, for purposes of
determining compliance with any test or covenant or the compliance with or
availability of any basket contained in this Agreement, the Interest Coverage
Ratio and Secured Net Leverage Ratio shall, in each case, be calculated with
respect to such period on a Pro Forma Basis.

 

ARTICLE II

 

COMMITMENTS AND CREDIT EXTENSIONS

 

SECTION 2.01  Commitments.

 

(a)           Revolving Loans.  Subject to the terms and conditions set forth
herein, each Revolving Lender agrees to make Revolving Loans to the Borrower in
Dollars from time to time on any Business Day during the Revolving Availability
Period in an aggregate principal amount not to exceed at any time outstanding
such Lender’s Revolving Commitment; provided that, after giving effect to any
Revolving Borrowing, the Total Revolving Outstandings shall not exceed the
Aggregate Revolving Commitments.  Within the foregoing limits and subject to the
terms and conditions set forth herein, the Borrower may borrow, prepay and
reborrow Revolving Loans.  Revolving Loans may be Base Rate Loans or Eurodollar
Rate Loans, as further provided herein.

 

SECTION 2.02  Loans and Borrowings.

 

(a)           Borrowings.  Each Loan shall be made as part of a Borrowing
consisting of Loans of the same Class and Type made by the Lenders ratably in
accordance with their respective Commitments of the applicable Class.

 

(b)           Type of Loans.  Subject to Section 2.20, each Borrowing shall be
comprised entirely of Base Rate Loans or Eurodollar Rate Loans as the Borrower
may request in accordance herewith.  Each Lender at its option may make any
Eurodollar Rate Loan by causing any domestic or foreign branch or Affiliate of
such Lender to make such Loan; provided, that any exercise of such option shall
not affect the obligation of the Borrower to repay such Eurodollar Rate Loan in
accordance with the terms of this Agreement; provided further, that any such
branch or Affiliate shall be treated, for all

 

35

--------------------------------------------------------------------------------


 

purposes of this Agreement, in the same manner as the Lender (in the case of a
branch), or in the same manner as an Eligible Assignee pursuant to
Section 9.04(b) (in the case of an Affiliate), in respect of its making such
Eurodollar Rate Loan (and, in each case, shall be entitled to all indemnities
and similar provisions, and shall be subject to the limitations and requirements
of such indemnities and similar provisions).

 

(c)           Minimum Amounts; Limitation on Number of Borrowings.  Each
Eurodollar Rate Borrowing shall be in an aggregate amount of $1,000,000 or a
larger multiple of $100,000.  Each Base Rate Borrowing shall be in an aggregate
amount equal to $1,000,000 or a larger multiple of $100,000; provided that a
Base Rate Borrowing may be in an aggregate amount that is equal to the entire
unused balance of the Commitments of the applicable Class.  Borrowings of more
than one Class and Type may be outstanding at the same time; provided that there
shall not be more than a total of five Eurodollar Rate Borrowings outstanding at
any time.

 

SECTION 2.03  Borrowing Requests.

 

(a)           Notice by Borrower.  Each Borrowing shall be made upon the
Borrower’s irrevocable notice to the Administrative Agent.  Each such notice
shall be in the form of a written Borrowing Request, appropriately completed and
signed by a Responsible Officer of the Borrower and must be received by the
Administrative Agent not later than 11:00 a.m. (New York City time) (i) in the
case of a Eurodollar Rate Borrowing denominated in Dollars, five Business Days
prior to the date of the requested Borrowing or (ii) in the case of a Base Rate
Borrowing, five Business Days prior to the date of the requested Borrowing.

 

(b)           Content of Borrowing Requests.  Each Borrowing Request pursuant to
this Section shall specify and attach the following information or documents in
compliance with Section 2.02: (i) the aggregate amount of the requested
Borrowing; (ii) the date of such Borrowing (which shall be a Business Day);
(iii) whether such Borrowing is to be a Base Rate Borrowing or Eurodollar Rate
Borrowing; (iv) the currency of the Loans to be borrowed, (v) in the case of a
Eurodollar Rate Borrowing, the Interest Period therefor; and (vi) the location
and number of the Borrower’s account to which funds are to be disbursed.  If the
Borrower fails to specify a currency in a Borrowing Notice requesting a
Borrowing, then the Loans so requested shall be made in Dollars.

 

(c)           Notice by Administrative Agent to Lenders.  Promptly following
receipt of a Borrowing Request, the Administrative Agent shall advise each
Lender of the details thereof and the amount of such Lender’s Loan to be made as
part of the requested Borrowing.

 

(d)           Failure to Elect.  If no election as to the Type of a Borrowing is
specified in the applicable Borrowing Request, then the requested Borrowing
shall be a Base Rate Borrowing.  If no Interest Period is specified with respect
to any requested Eurodollar Rate Borrowing, the Borrower shall be deemed to have
selected an Interest Period of one month’s duration.

 

SECTION 2.04  [Reserved].

 

SECTION 2.05  [Reserved].

 

SECTION 2.06  Funding of Borrowings.

 

(a)           Funding by Lenders.  Each Lender shall make the amount of each
Borrowing to be made by it hereunder available to the Administrative Agent in
immediately available funds at the Administrative Agent’s Office not later than
12:00 noon (New York City time) on the proposed date

 

36

--------------------------------------------------------------------------------


 

thereof.  The Administrative Agent will make all such funds so received
available to the Borrower in like funds, by wire transfer of such funds in
accordance with the instructions provided in the applicable Borrowing Request.

 

(b)           Presumption by Administrative Agent.  Unless the Administrative
Agent shall have received notice from a Lender, prior to the proposed date of
any Borrowing that such Lender will not make available to the Administrative
Agent such Lender’s share of such Borrowing, the Administrative Agent may assume
that such Lender has made such share available on such date in accordance with
this Section and may (but shall not be required to), in reliance upon such
assumption, make available to the Borrower a corresponding amount.  In such
event, if a Lender has not in fact made its share of the applicable Borrowing
available to the Administrative Agent, then the applicable Lender and the
Borrower severally agree to pay to the Administrative Agent immediately on
demand such corresponding amount with interest thereon, for each day from and
including the date such amount is made available to the Borrower to but
excluding the date of payment to the Administrative Agent, at (i) in the case of
a payment to be made by such Lender, the greater of the Federal Funds Effective
Rate and a rate determined by the Administrative Agent in accordance with
banking industry rules on interbank compensation, and (ii) in the case of a
payment to be made by the Borrower, the interest rate applicable to Base Rate
Loans.  If the Borrower and such Lender shall pay such interest to the
Administrative Agent for the same or an overlapping period, the Administrative
Agent shall promptly remit to the Borrower the amount of such interest paid by
the Borrower for such period.  If such Lender pays its share of the applicable
Borrowing to the Administrative Agent, then the amount so paid shall constitute
such Lender’s Loan included in such Borrowing.  Any payment by the Borrower
shall be without prejudice to any claim the Borrower may have against a Lender
that shall have failed to make such payment to the Administrative Agent.

 

SECTION 2.07  Interest Elections.

 

(a)           Elections by Borrower for Borrowings.  The Loans comprising each
Borrowing initially shall be of the Type specified in the applicable Borrowing
Request and, in the case of a Eurodollar Rate Borrowing, shall have the Interest
Period specified in such Borrowing Request.  Thereafter, the Borrower may elect
to convert such Borrowing to a Borrowing of a different Type or to continue such
Borrowing as a Borrowing of the same Type and, in the case of a Eurodollar Rate
Borrowing, may elect the Interest Period therefor, all as provided in this
Section.  The Borrower may elect different options with respect to different
portions of the affected Borrowing, in which case each such portion shall be
allocated ratably among the Lenders holding the Loans comprising such Borrowing,
and the Loans comprising each such portion shall be considered a separate
Borrowing.

 

(b)           Notice of Elections.  Each such election pursuant to this
Section shall be made upon the Borrower’s irrevocable notice to the
Administrative Agent.  Each such notice shall be in the form of a written
Interest Election Request, appropriately completed and signed by a Responsible
Officer of the Borrower and must be received by the Administrative Agent not
later than the time that a Borrowing Request would be required under
Section 2.03 if the Borrower were requesting a Borrowing of the Type resulting
from such election to be made on the effective date of such election.

 

(c)           Content of Interest Election Requests.  Each Interest Election
Request pursuant to this Section shall specify the following information in
compliance with Section 2.02:

 

(i)            the Borrowing to which such Interest Election Request applies
and, if different options are being elected with respect to different portions
thereof, the portions thereof to be allocated to each resulting Borrowing (in
which case the information to be specified pursuant to clauses (iii) and
(iv) below shall be specified for each resulting Borrowing);

 

37

--------------------------------------------------------------------------------


 

(ii)           the effective date of the election made pursuant to such Interest
Election Request, which shall be a Business Day;

 

(iii)          whether the resulting Borrowing is to be a Base Rate Borrowing or
Eurodollar Rate Borrowing; and

 

(iv)          if the resulting Borrowing is a Eurodollar Rate Borrowing, the
Interest Period therefor after giving effect to such election.

 

(d)           Notice by Administrative Agent to Lenders.  Promptly following
receipt of an Interest Election Request, the Administrative Agent shall advise
each Lender of the details thereof and such Lender’s portion of each resulting
Borrowing.

 

(e)           Failure to Elect; Events of Default.  If the Borrower fails to
deliver a timely and complete Interest Election Request with respect to a
Eurodollar Rate Borrowing prior to the end of the Interest Period therefor,
then, unless such Eurodollar Rate Borrowing is repaid as provided herein, the
Borrower shall be deemed to have selected that such Eurodollar Rate Borrowing
shall automatically be converted to a Base Rate Borrowing at the end of such
Interest Period.  Notwithstanding any contrary provision hereof, if an Event of
Default has occurred and is continuing and the Administrative Agent, at the
request of the Required Lenders, so notifies the Borrower, then, so long as such
Event of Default is continuing (i) no outstanding Borrowing may be converted to
or continued as a Eurodollar Rate Borrowing and (ii) unless repaid, each
Eurodollar Rate Borrowing shall automatically be converted to a Base Rate
Borrowing at the end of the Interest Period therefor.

 

SECTION 2.08  Optional Prepayments.  (a)  From and after the date that is one
year following the Amendment and Restatement Effective Date, the Borrower may,
upon notice to the Administrative Agent, at any time and from time to time
prepay any Borrowing in whole or in part without premium or penalty, subject to
the requirements of this Section.

 

(b)           Notices.  Each such notice pursuant to this Section shall be in
the form of a written Prepayment Notice, appropriately completed and signed by a
Responsible Officer of the Borrower and must be received by the Administrative
Agent (i) in the case of prepayment of a Eurodollar Rate Borrowing denominated
in Dollars, not later than 11:00 a.m. (New York City time) three Business Days
before the date of prepayment or (ii) in the case of prepayment of a Base Rate
Borrowing, not later than 11:00 a.m. (New York City time) one Business Day
before the date of prepayment.  Each Prepayment Notice shall specify (x) the
prepayment date and (y) the principal amount of each Borrowing or portion
thereof to be prepaid.  Promptly following receipt of any such notice relating
to a Borrowing, the Administrative Agent shall advise the applicable Lenders of
the contents thereof.  Each Prepayment Notice shall be irrevocable; provided,
that the Borrower may revoke a Prepayment Notice if such Prepayment Notice is in
connection with a refinancing of the Revolving Facility and such refinancing is
not consummated on the scheduled date of prepayment.

 

(c)           Non-Call.  The Borrower shall not be permitted to make any
prepayment of the Revolving Loans pursuant to this Section 2.08 on or prior to
the first anniversary of the Amendment and Restatement Effective Date.

 

(d)           Amounts; Application.  Each partial prepayment of any Borrowing
shall be in an amount that would be permitted in the case of a Borrowing of the
same Type as provided in Section 2.02.  Each prepayment of a Borrowing shall be
applied ratably to the Loans included in such Borrowing.  Prepayments shall be
accompanied by accrued interest to the extent required by Section 2.12, together
with any additional amounts required pursuant to Section 2.17.

 

38

--------------------------------------------------------------------------------


 

SECTION 2.09  Mandatory Prepayments.

 

(a)           Excess Outstandings.  On any date on which the aggregate principal
amount of the Total Revolving Outstandings exceeds the Aggregate Revolving
Commitments, the Borrower shall immediately pay to the Administrative Agent an
amount equal to such excess.

 

(b)           Prepayment Sales and Prepayment Property Loss Events. Not later
than the fifth Business Day following the receipt by the Borrower or any of its
Restricted Subsidiaries of Net Cash Proceeds in respect of any Prepayment Sale
or Prepayment Property Loss Event, in excess of $3,000,000 in the aggregate for
all Prepayment Sales or Prepayment Property Loss Events, the Borrower shall
apply an amount equal to 100% of the Net Cash Proceeds received by the Borrower
or such Restricted Subsidiaries with respect thereto (subject to the
restrictions set forth herein) to prepay outstanding Revolving Loans in
accordance with Section 2.09(c); provided, however, that the Lenders may, in
their sole discretion, have the option to elect not to accept all or a portion
of such prepayment. The Borrower shall notify the Administrative Agent of its
intent to make a prepayment under this Section 2.09(b) and the amount of such
proposed prepayment on or before the applicable date set forth in this
Section 2.09(b) for such prepayment. Promptly after the receipt of such notice,
the Administrative Agent shall provide written notice to the Lenders of the
proposed prepayment by the Borrower. Any Lender declining such prepayment shall
give written notice thereof to the Administrative Agent by 12:00 noon no later
than two (2) Business Days after the date of such notice from the Administrative
Agent. On such date the Administrative Agent shall then provide written notice
to the Borrower of the Lenders declining such prepayment, the amount so declined
and the aggregate amount of such prepayment. Notwithstanding anything herein to
the contrary, the Borrower shall prepay the Loans as set forth in this
Section 2.09(b) within two (2) Business Days after its receipt of notice from
the Administrative Agent of the aggregate amount of such prepayment (and not
including and declined amounts).

 

(c)           Application of Payments.  Any payments made to the Administrative
Agent pursuant to this Section 2.09 shall be applied to the Obligations in
accordance with Section 2.15(f).

 

(d)           Change of Control.  For the avoidance of doubt, nothing in
Section 2.08 or this Section 2.09 shall limit the requirements of
Section 7.01(ii).

 

SECTION 2.10  Termination or Reduction of Commitments.  (a)  Optional.  From and
after the date that is one year following the Amendment and Restatement
Effective Date, the Borrower may, upon notice to the Administrative Agent,
terminate the unused portion of the Revolving Commitments, or from time to time
reduce the unused Revolving Commitments; provided that (a) each such notice
shall be in writing and, unless waived by the Administrative Agent, must be
received by the Administrative Agent at least three Business Days prior to the
effective date of such termination or reduction, and shall be irrevocable
(provided that the Borrower may revoke any such notice that is in connection
with a refinancing of the Revolving Facility if such refinancing is not
consummated on the scheduled date of termination), (b) any such partial
reduction shall be in an aggregate amount of $1,000,000 or a larger multiple of
$500,000 and (c) the Borrower shall not terminate or reduce the Revolving
Commitments if, after giving effect thereto and to any concurrent prepayments
hereunder, the Total Revolving Outstandings would exceed the Aggregate Revolving
Commitments.  Unless previously terminated, the Revolving Commitments shall
automatically terminate on the date specified in clause (a)(i) of the definition
of “Maturity Date.”

 

(b)           Mandatory.  Any prepayment of Revolving Loans pursuant to
Section 2.09(b) shall cause a corresponding reduction of Revolving Commitments
in the amount of such prepayment.

 

39

--------------------------------------------------------------------------------


 

(c)           Non-Call.  The Borrower shall not be permitted to terminate the
unused portion of the Revolving Commitments, or reduce the unused Revolving
Commitments pursuant to this Section 2.10 (other than any reduction pursuant to
Section 2.10(b)) on or prior to the first anniversary of the Amendment and
Restatement Effective Date.

 

(d)           Application of Commitment Reductions.  The Administrative Agent
will promptly notify the Lenders of any termination or reduction of the
Commitments pursuant to this Section.  Upon any reduction of unused Revolving
Commitments, the Revolving Commitment of each Revolving Lender shall be reduced
by such Lender’s ratable share of the amount of such reduction.

 

SECTION 2.11  Repayment of Loans.  The Borrower shall repay to the
Administrative Agent for the ratable account of the Revolving Lenders on the
Maturity Date the aggregate principal amount of all Revolving Loans outstanding
on such date.

 

SECTION 2.12  Interest.

 

(a)           Interest Rates.  Subject to paragraph (b) of this Section,
(i) each Base Rate Loan shall bear interest at a rate per annum equal to the
Base Rate plus the Applicable Rate for Base Rate Loans; and (ii) each Eurodollar
Rate Loan shall bear interest at a rate per annum equal to the Adjusted
Eurodollar Rate for the Interest Period therefor plus the Applicable Rate for
Eurodollar Rate Loans.  Interest on each Loan shall be payable in the currency
in which such Loan was made.

 

(b)           Default Interest.  If (i) all or a portion of the principal amount
of any Loan shall not be paid when due (whether at the stated maturity, by
acceleration or otherwise) or (ii) all or a portion of any interest payable on
any Loan or other amount payable hereunder shall not be paid when due (whether
at the stated maturity, by acceleration or otherwise), such overdue amount shall
bear interest at Default Rate, from the date of such non-payment until such
amount is paid in full (as well after as before judgment).

 

(c)           Payment Dates.  Accrued interest on each Loan shall be payable in
arrears on each Interest Payment Date applicable thereto and at such other times
as may be specified herein; provided, that (i) interest accrued pursuant to
paragraph (b) of this Section shall be payable on demand, (ii) in the event of
any repayment or prepayment of any Loan (other than a prepayment of a Base Rate
Loan prior to the Maturity Date of the Revolving Facility), accrued interest on
the principal amount repaid or prepaid shall be payable on the date of such
repayment or prepayment and (iii) in the event of any conversion of any
Eurodollar Rate Borrowing prior to the end of the Interest Period therefor,
accrued interest on such Borrowing shall be payable on the effective date of
such conversion.

 

(d)           Interest Computation.  All interest hereunder shall be computed on
the basis of a year of 360 days, except that interest computed by reference to
the Base Rate at times when the Base Rate is based on the Prime Rate shall be
computed on the basis of a year of 365 days (or 366 days in a leap year), and in
each case shall be payable for the actual number of days elapsed (including the
first day but excluding the last day).  The applicable Base Rate or Adjusted
Eurodollar Rate shall be determined by the Administrative Agent, and such
determination shall be conclusive absent manifest error.

 

SECTION 2.13  Fees.

 

(a)           Commitment Fees.  The Borrower agrees to pay to the Administrative
Agent for the account of each Revolving Lender (other than a Defaulting Lender)
a commitment fee which shall accrue at a rate per annum equal to 0.50% on the
average daily unused amount of the Revolving Commitment of such Lender, during
the period from and including the Closing Date to but excluding the

 

40

--------------------------------------------------------------------------------


 

Maturity Date.  Accrued commitment fees shall be payable in arrears on the last
Business Day of each March, June, September and December, commencing on the
first such date to occur after the Closing Date, and on such Maturity Date.  For
purposes of computing commitment fees, the Revolving Commitment of any Revolving
Lender shall be deemed to be used to the extent of the Outstanding Amounts of
the Revolving Loans of such Lender.

 

(b)           [Reserved].

 

(c)           [Reserved].

 

(d)           Upfront Fees.  The Borrower agrees to pay, on the Amendment and
Restatement Effective Date, the fees payable pursuant to the GoldenTree Fee
Letter.

 

(e)           Administrative Agent Fees.  The Borrower agrees to pay to the
Administrative Agent for its own account the fees payable in the amounts and at
the times agreed to the Agency Fee Letter.

 

(f)            Fee Computation.  All fees payable under this Section shall be
computed on the basis of a year of 360 days and in each case shall be payable
for the actual number of days elapsed (including the first day but excluding the
last day).  Each determination by the Administrative Agent of a fee hereunder
shall be conclusive absent manifest error.

 

SECTION 2.14  Evidence of Debt.  (a)  Maintenance of Records.  Each Lender shall
maintain in accordance with its usual practice records evidencing the
indebtedness of the Borrower to such Lender resulting from each Credit Extension
made by such Lender.  The Administrative Agent shall maintain the Register in
accordance with Section 9.04(c).  The entries made in the records maintained
pursuant to this paragraph (a) shall be prima facie evidence absent manifest
error of the existence and amounts of the obligations recorded therein.  Any
failure of any Lender or the Administrative Agent to maintain such records or
make any entry therein or any error therein shall not in any manner affect the
obligations of the Borrower under this Agreement and the other Loan Documents. 
In the event of any conflict between the records maintained by any Lender and
the records maintained by the Administrative Agent in such matters, the records
of the Administrative Agent shall control in the absence of manifest error.

 

(b)           Promissory Notes.  Upon the request of any Lender made through the
Administrative Agent, the Borrower shall prepare, execute and deliver to such
Lender a Revolving Note of the Borrower payable to such Lender and its
registered assigns and in the form specified herein (or any other form that is
in “registered form” within the meaning of Section 5f.103-1(c) of the United
States Treasury Regulations and is approved by the Administrative Agent), which
shall evidence such Lender’s Loans of a particular Class in addition to such
records.

 

SECTION 2.15  Payments Generally; Several Obligations of Lenders.  (a)  Payments
by Borrower.  All payments to be made by the Borrower hereunder and the other
Loan Documents shall be made without condition or deduction for any
counterclaim, defense, recoupment or setoff.  Except as otherwise expressly
provided herein, all such payments shall be made to the Administrative Agent,
for the account of the respective Lenders to which such payment is owed, at the
Administrative Agent’s Office in immediately available funds not later than
12:00 noon (New York City time) on the date specified herein.  All amounts
received by the Administrative Agent after such time on any date shall be deemed
to have been received on the next succeeding Business Day and any applicable
interest or fees shall continue to accrue.  The Administrative Agent will
promptly distribute to each applicable Lender its ratable share (or other
applicable share as provided herein) of such payment in like funds as received
by wire transfer

 

41

--------------------------------------------------------------------------------


 

to such Lender’s applicable lending office (or otherwise distribute such payment
in like funds as received to the Person or Persons entitled thereto as provided
herein); provided, that the provisions of this sentence shall not be construed
to apply to any payment obtained by a Lender as consideration for the assignment
of or sale of a participation of any of its Loans to any assignee or
participant.  If any payment to be made by the Borrower shall fall due on a day
that is not a Business Day, payment shall be made on the next succeeding
Business Day and such extension of time shall be reflected in computing interest
or fees, as the case may be; provided that, if such next succeeding Business Day
would fall after the Maturity Date to which such payment relates, payment shall
be made on the immediately preceding Business Day.  Except as otherwise
expressly provided herein, all payments hereunder or under any other Loan
Document shall be made in Dollars.

 

(b)           Application of Insufficient Payments.  Subject to Section 7.02, if
at any time insufficient funds are received by and available to the
Administrative Agent to pay fully all amounts of principal, interest and fees
then due hereunder, such funds shall be applied (i) first, to pay interest and
fees then due hereunder, ratably among the parties entitled thereto in
accordance with the amounts of interest and fees then due to such parties, and
(ii) second, to pay principal then due hereunder, ratably among the parties
entitled thereto in accordance with the amounts of principal then due to such
parties.

 

(c)           Presumptions by Administrative Agent.  Unless the Administrative
Agent shall have received notice from the Borrower prior to the date on which
any payment is due to the Administrative Agent for the account of the Lenders
hereunder that the Borrower will not make such payment, the Administrative Agent
may assume that the Borrower has made such payment on such date in accordance
herewith and may, in reliance upon such assumption, distribute to the applicable
Lenders the amount due.  In such event, if the Borrower has not in fact made
such payment, then each of the applicable Lenders severally agrees to repay to
the Administrative Agent immediately on demand the amount so distributed to such
Lender, with interest thereon, for each day from and including the date such
amount is distributed to it to but excluding the date of payment to the
Administrative Agent, at the greater of the Federal Funds Effective Rate and a
rate determined by the Administrative Agent in accordance with banking industry
rules on interbank compensation.

 

(d)           Deductions by Administrative Agent.  If any Lender shall fail to
make any payment required to be made by it pursuant to Section 2.06(b), 2.16 or
8.06, then the Administrative Agent may, in its discretion and notwithstanding
any contrary provision hereof, (i) apply any amounts thereafter received by the
Administrative Agent for the account of such Lender for the benefit of the
Administrative Agent to satisfy such Lender’s obligations to the Administrative
Agent until all such unsatisfied obligations are fully paid and/or (ii) hold any
such amounts in a segregated account as cash collateral for, and application to,
any future funding obligations of such Lender under any such Section, in the
case of each of clauses (i) and (ii) above, in any order as determined by the
Administrative Agent in its discretion.

 

(e)           Several Obligations of Lenders.  The obligations of the Lenders
hereunder to make Loans and to make payments pursuant to Section 8.06 are
several and not joint.  The failure of any Lender to make any Loan or to fund
any such participation or to make any such payment on any date required
hereunder shall not relieve any other Lender of its corresponding obligation to
do so on such date, and no Lender shall be responsible for the failure of any
other Lender to so make its Loan, to purchase its participations or to make its
payment under Section 8.06.

 

(f)            Application of Mandatory Prepayments.  Subject to the provisions
of Section 7.02, any payment made by the Borrower to the Administrative Agent
pursuant to Section 2.09(a) shall be applied first, to the outstanding principal
balance of Revolving Loans constituting Base Rate Loans; and second, to the
outstanding principal balance of Revolving Loans constituting Eurodollar Rate
Loans.

 

42

--------------------------------------------------------------------------------


 

SECTION 2.16  Sharing of Payments.  If any Lender shall obtain on account of the
principal of or interest on any of its Loans of any Class any payment (whether
voluntary, involuntary or through the exercise of any right of setoff or
otherwise) in excess of its ratable share thereof (or other share contemplated
hereunder), then the Lender shall (a) notify the Administrative Agent of such
fact and (b) purchase from the other Lenders of the applicable Class such
participations in such Loans made by them as shall be necessary to cause such
purchasing Lender to share the excess payment in respect of such Loans or such
participations, as the case may be, ratably with each of such other Lenders;
provided that (i) if any such participations are purchased and all or any
portion of the payment giving rise thereto is recovered, such participations
shall be rescinded and the purchase price restored to the extent of such
recovery, without interest; and (ii) this Section shall not be construed to
apply to (x) any payment made by the Borrower pursuant to and in accordance with
the express terms of this Agreement (including the application of funds arising
from the existence of a Defaulting Lender) or (y) any payment obtained by a
Lender as consideration for any assignment or participation pursuant to
Section 9.04.  The Borrower consents to the foregoing and agrees that any Lender
acquiring a participation pursuant to this Section may, to the fullest extent
permitted by applicable Law, exercise against the Borrower rights of setoff and
counterclaim with respect to such participation as fully as if such Lender were
a direct creditor of the Borrower in the amount of such participation.  The
Administrative Agent will keep records (which shall be conclusive absent
manifest error) of participations purchased under this Section and will in each
case notify the applicable Lenders following any such purchases or repayments. 
Each Lender that purchases a participation pursuant to this Section shall from
and after such purchase have the right to give all notices, requests, demands,
directions and other communications under this Agreement with respect to the
portion of the Obligations purchased to the same extent as though the purchasing
Lender were the original owner of the Obligations purchased.

 

SECTION 2.17  Compensation for Losses.  Upon written demand of any Lender (with
a copy to the Administrative Agent) from time to time, setting forth in
reasonable detail the basis for calculating such compensation, the Borrower
shall promptly (but in any event within ten days) after such demand compensate
such Lender for and hold such Lender harmless from any loss, cost or expense
incurred by it as a result of (a) any continuation, conversion, payment or
prepayment of any Loan other than a Base Rate Loan on a day other than the last
day of the Interest Period for such Loan (whether voluntary, mandatory,
automatic, by reason of acceleration, or otherwise); (b) any failure by the
Borrower (for a reason other than the failure of such Lender to make a Loan) to
prepay, borrow, continue or convert any Eurodollar Rate Loan on the date or in
the amount notified by the Borrower; or (c) any assignment of such Lender’s
Eurodollar Rate Loans pursuant to Section 2.22(b) on a day other than the last
day of the Interest Period therefor, including, in each case, any loss or
expense arising from the liquidation or reemployment of funds obtained by it to
maintain such Loan or from fees payable to terminate the deposits from which
such funds were obtained; provided that, for the avoidance of doubt, the
Borrower shall not be obligated to compensate any Lender under this Section for
any loss of anticipated profits in respect of any of the foregoing.  For
purposes of calculating amounts payable by the Borrower to the Lenders under
this Section, each Lender shall be deemed to have funded each Eurodollar Rate
Loan made by it at the Eurodollar Rate (excluding the impact of the last
sentence of the “Adjusted Eurodollar Rate” definition) for such Loan by a
matching deposit or other borrowing in the London interbank eurodollar market
for a comparable amount and for a comparable period, whether or not such
Eurodollar Rate Loan was in fact so funded.  Without limiting the foregoing, in
connection with each request for compensation by any Lender the Borrower shall
also pay such Lender with respect to each affected Eurodollar Rate Loan
customary administrative fees requested by such Lender.

 

SECTION 2.18  Taxes.

 

(a)           Payments Free of Taxes.  Any and all payments by or on account of
any obligation of any Loan Party under any Loan Document shall be made without
deduction or withholding

 

43

--------------------------------------------------------------------------------


 

for any Taxes, except as required by applicable Law.  If any applicable Law (as
determined in the good faith discretion of an applicable Withholding Agent)
requires the deduction or withholding of any Tax from any such payment by a
Withholding Agent, then the applicable Withholding Agent shall be entitled to
make such deduction or withholding and shall timely pay the full amount deducted
or withheld to the relevant Governmental Authority in accordance with applicable
Law and, if such Tax is an Indemnified Tax, then the sum payable by such Loan
Party shall be increased as necessary so that after such deduction or
withholding has been made (including such deductions and withholding applicable
to additional sums payable under this Section) the applicable Recipient receives
an amount equal to the sum it would have received had no such deduction or
withholding been made.

 

(b)           Payment of Other Taxes by the Borrower.  The Borrower shall timely
pay to the relevant Governmental Authority in accordance with applicable Law, or
at the option of the Administrative Agent timely reimburse it for the payment
of, any Other Taxes.

 

(c)           Indemnification by the Borrower.  The Borrower shall indemnify
each Recipient within ten days after demand therefor, for the full amount of any
Indemnified Taxes (including Indemnified Taxes imposed or asserted on or
attributable to amounts payable under this Section) payable or paid by such
Recipient or required to be withheld or deducted from a payment to such
Recipient and any reasonable expenses arising therefrom or with respect thereto
(other than any penalties, interest and expenses resulting from any gross
negligence or willful misconduct of such Recipient (as determined by a court of
competent jurisdiction in a final non-appealable judgment)), whether or not such
Indemnified Taxes were correctly or legally imposed or asserted by the relevant
Governmental Authority.  A certificate as to the amount of such payment or
liability delivered to the Borrower by a Lender (with a copy to the
Administrative Agent), or by the Administrative Agent on its own behalf or on
behalf of a Lender, shall be conclusive absent manifest error.

 

(d)           Indemnification by the Lenders.  Each Lender shall severally
indemnify the Administrative Agent, promptly (but in any event within ten days)
after demand therefor, for (x) any Indemnified Taxes (but only to the extent
that any Loan Party has not already indemnified the Administrative Agent for
such Indemnified Taxes and without limiting the obligation of the Loan Parties
to do so), (y) the Administrative Agent for any Taxes attributable to such
Lender’s failure to comply with Section 9.04(d) relating to the maintenance of a
Participant Register and (z) each Loan Party and the Administrative Agent for
any Excluded Taxes attributable to such Lender, in each case, that are payable
or paid by the Administrative Agent or such Loan Party (as applicable) in
connection with any Loan Document, and any reasonable expenses arising therefrom
or with respect thereto, whether or not such Indemnified Taxes or Excluded Taxes
were correctly or legally imposed or asserted by the relevant Governmental
Authority.  A certificate as to the amount of such payment or liability
delivered to any Lender by the Administrative Agent or any Loan Party (as
applicable) shall be conclusive absent manifest error.  Each Lender hereby
authorizes the Administrative Agent or any Loan Party (as applicable) to set off
and apply any and all amounts at any time owing to such Lender under any Loan
Document or otherwise payable by the Administrative Agent or such Loan Party (as
applicable) to the Lender from any other source against any amount due to the
Administrative Agent or such Loan Party (as applicable) under this paragraph
(d).  The agreements in this paragraph (d) shall survive the resignation and/or
replacement of the Administrative Agent.

 

(e)           Evidence of Payments.  As soon as practicable after any payment of
Taxes by any Loan Party to a Governmental Authority pursuant to this Section,
such Loan Party shall deliver to the Administrative Agent the original or a
certified copy of a receipt issued by such Governmental Authority evidencing
such payment, a copy of the return reporting such payment or other evidence of
such payment reasonably satisfactory to the Administrative Agent.

 

44

--------------------------------------------------------------------------------


 

(f)            Status of Lenders.  (i)  Any Lender that is entitled to an
exemption from or reduction of withholding Tax with respect to payments made
under any Loan Document shall deliver to the Borrower and the Administrative
Agent, at the time or times reasonably requested by the Borrower or the
Administrative Agent, such properly completed and executed documentation
reasonably requested by the Borrower or the Administrative Agent as will permit
such payments to be made without withholding or at a reduced rate of
withholding.  In addition, any Lender, if requested by the Borrower or the
Administrative Agent, shall deliver such other documentation prescribed by
applicable Law or reasonably requested by the Borrower or the Administrative
Agent as will enable the Borrower or the Administrative Agent to determine
whether or not such Lender is subject to backup withholding or information
reporting requirements.  Notwithstanding anything in the preceding two sentences
to the contrary, the completion, execution and submission of such documentation
(other than such documentation set forth in clauses (ii)(A), (ii)(B)(I) through
(IV) and (ii)(C) of this paragraph (f)) shall not be required if in the Lender’s
reasonable judgment such completion, execution or submission would subject such
Lender to any material unreimbursed cost or expense or would materially
prejudice the legal or commercial position of such Lender.

 

(ii)           Without limiting the generality of the foregoing,

 

(A)          any Lender that is a U.S. Person shall deliver to the Borrower and
the Administrative Agent on or prior to the date on which such Lender becomes a
Lender under this Agreement (and from time to time thereafter upon the
reasonable request of the Borrower or the Administrative Agent), executed
originals of IRS Form W-9 certifying that such Lender is exempt from U.S.
federal backup withholding tax;

 

(B)          any Non-U.S. Lender shall deliver to the Borrower and the
Administrative Agent (in such number of copies as shall be requested by the
recipient) on or prior to the date on which such Non-U.S. Lender becomes a
Lender under this Agreement (and from time to time thereafter upon the
reasonable request of the Borrower or the Administrative Agent), whichever of
the following is applicable:

 

(I)            in the case of a Non-U.S. Lender claiming the benefits of an
income tax treaty to which the United States is a party (x) with respect to
payments of interest under any Loan Document, executed originals of IRS
Form W-8BEN establishing an exemption from, or reduction of, U.S. Federal Income
Taxes pursuant to the “interest” article of such tax treaty and (y) with respect
to any other applicable payments under any Loan Document, IRS Form W-8BEN
establishing an exemption from, or reduction of, U.S. Federal Income Taxes
pursuant to the “business profits” or “other income” article of such tax treaty;

 

(II)          in the case of a Non-U.S. Lender claiming an exemption from U.S.
Federal Income Taxes for income that is effectively connected with a U.S. trade
or business, executed originals of IRS Form W-8ECI;

 

(III)        in the case of a Non-U.S. Lender claiming the benefits of the
exemption for portfolio interest under Section 881(c) of the Code, (x) a
certificate substantially in the form of Exhibit I-1 to the effect that such
Non-U.S. Lender is not a “bank” within the meaning of Section 881(c)(3)(A) of
the Code, a “10 percent shareholder” of the Borrower within the meaning of
Section 881(c)(3)(B) of the Code, or a “controlled foreign corporation”
described in Section 881(c)(3)(C) of the Code (a “U.S. Tax Compliance
Certificate”) and (y) executed originals of IRS Form W-8BEN;

 

45

--------------------------------------------------------------------------------


 

(IV)         to the extent that a Non-U.S. Lender is not the beneficial owner,
executed originals of IRS Form W-8IMY, accompanied by a Form W-8ECI, W-8BEN,
U.S. Tax Compliance Certificate substantially in the form of Exhibit I-2 or
Exhibit I-3, Form W-9, and/or other certification documents from each beneficial
owner, as applicable; provided, that if the Non-U.S. Lender is a partnership and
one or more partners of such Non-U.S. Lender are claiming the portfolio interest
exemption, such Non-U.S. Lender may provide a U.S. Tax Compliance Certificate
substantially in the form of Exhibit I-4 on behalf of each such partner; or

 

(V)          executed originals of any other form prescribed by applicable Law
as a basis for claiming exemption from or a reduction in U.S. Federal Income
Taxes, duly completed, together with such supplementary documentation as may be
prescribed by applicable Law to permit the Borrower or the Administrative Agent
to determine the withholding or deduction required to be made; and

 

(C)          If a payment made to a Lender under any Loan Document would be
subject to U.S. federal withholding Tax imposed by FATCA if such Lender were to
fail to comply with the applicable reporting requirements of FATCA (including
those contained in Section 1471(b) or 1472(b) of the Code, as applicable), such
Lender shall deliver to the Borrower and the Administrative Agent at the time or
times prescribed by Law and at such time or times reasonably requested by the
Borrower or the Administrative Agent such documentation prescribed by applicable
Law (including as prescribed by Section 1471(b)(3)(C)(i) of the Code) and such
additional documentation reasonably requested by the Borrower or the
Administrative Agent as may be necessary for the Borrower and the Administrative
Agent to comply with their obligations under FATCA and to determine that such
Lender has complied with such Lender’s obligations under FATCA or to determine
the amount to deduct and withhold from such payment.  Solely for purposes of
this paragraph (C), “FATCA” shall include any amendments made to FATCA after the
date of this Agreement.

 

Each Lender and the Administrative Agent agrees that if any form or
certification it previously delivered expires or becomes obsolete or inaccurate
in any respect, it shall update such form or certification or promptly notify
the Borrower and the Administrative Agent in writing of its legal inability to
do so.

 

(g)           At or prior to the Closing Date (and from time to time thereafter
upon the request of the Borrower), the Administrative Agent will provide the
Borrower with an original IRS Form W-8IMY certifying on Part I and Part IV of
such Form W-8IMY that it is a U.S. branch that has agreed to be treated as a
U.S. person for U.S. Federal withholding tax purposes with respect to payments
received by it from the Borrower.  The Administrative Agent shall update such
certification if it expires or becomes obsolete or inaccurate in any respect or
promptly notify the Borrower in writing of its legal inability to do so.

 

(h)           Treatment of Certain Refunds.  If any party determines, in its
sole discretion exercised in good faith, that it has received a refund of any
Taxes as to which it has been indemnified pursuant to this Section 2.18
(including additional amounts pursuant to this Section 2.18), it shall pay to
the indemnifying party an amount equal to such refund (but only to the extent of
indemnity payments made under this Section 2.18 with respect to the Taxes giving
rise to such refund), net of all out-of-pocket expenses (including Taxes) of
such indemnified party and without interest (other than any interest paid by the
relevant Governmental Authority with respect to such refund).  Such indemnifying
party, upon the request of such indemnified party, shall repay to such
indemnified party the amount paid over pursuant to this paragraph (h) (plus any
penalties, interest or other charges imposed by the relevant Governmental

 

46

--------------------------------------------------------------------------------


 

Authority) in the event that such indemnified party is required to repay such
refund to such Governmental Authority.  Notwithstanding anything in this
paragraph (h) to the contrary, in no event will the indemnified party be
required to pay any amount to an indemnifying party pursuant to this paragraph
(h) the payment of which would place the indemnified party in a less favorable
net after-Tax position than the indemnified party would have been in if the
indemnification payments or additional amounts giving rise to such refund had
never been paid.  This paragraph (h) shall not be construed to require any
indemnified party to make available its Tax returns (or any other information
relating to its Taxes that it deems confidential) to the indemnifying party or
any other Person.

 

SECTION 2.19  Increased Costs.  (a)  Increased Costs Generally.  If any Change
in Law shall:

 

(i)            impose, modify or deem applicable any reserve, special deposit,
compulsory loan, insurance charge or similar requirement against assets of,
deposits with or for the account of, or credit extended or participated in by,
any Lender (except any reserve requirement reflected in the Adjusted Eurodollar
Rate);

 

(ii)           subject any Recipient to any Taxes (other than (A) Indemnified
Taxes, (B) Excluded Taxes described in clauses (b) through (f) of the definition
thereof and (C) Connection Income Taxes) that are imposed on or measured by such
Recipient’s loans, loan principal, letters of credit, commitments, or other
obligations, or its deposits, reserves, other liabilities or capital
attributable thereto; or

 

(iii)          impose on any Lender or the London interbank market any other
condition, cost or expense affecting this Agreement or Eurodollar Rate Loans
made by such Lender therein;

 

and the result of any of the foregoing shall be to increase the cost to such
Lender of making, converting to, continuing or maintaining any Eurodollar Rate
Loan or of maintaining its obligation to make any such Loan, or to reduce the
amount of any sum received or receivable by such Lender hereunder (whether of
principal, interest or any other amount) then, upon request of such Lender, the
Borrower will pay to such Lender such additional amount or amounts as will
compensate such Lender for such additional costs incurred or reduction suffered.

 

(b)           Capital Requirements.  If any Lender determines that any Change in
Law affecting such Lender, any of its applicable lending offices or its holding
company regarding capital or liquidity requirements has or would have the effect
of reducing the rate of return on capital for such Lender or its holding
company, if any, as a consequence of this Agreement, the Commitments of such
Lender or the Loans made by such Lender to a level below that which such Lender
or its holding company could have achieved but for such Change in Law (taking
into consideration such Lender’s or its holding company’s policies with respect
to capital adequacy), then from time to time the Borrower will pay to such
Lender such additional amount or amounts as will compensate such Lender or its
holding company for any such reduction suffered.

 

(c)           Certificates for Reimbursement.  A certificate of a Lender setting
forth in reasonable detail the amount or amounts necessary to compensate such
Lender as specified in paragraph (a) or (b) of this Section and delivered to the
Borrower, shall be conclusive absent manifest error.  The Borrower shall pay
such Lender the amount shown as due on any such certificate promptly (but in any
event within ten days) after receipt thereof.

 

(d)           Delay in Requests.  Failure or delay on the part of any Lender to
demand compensation pursuant to this Section shall not constitute a waiver of
such Lender’s right to demand such

 

47

--------------------------------------------------------------------------------


 

compensation; provided that the Borrower shall not be required to compensate a
Lender pursuant to this Section for any increased costs incurred or reductions
suffered more than nine months prior to the date that such Lender, as the case
may be, notifies the Borrower of the Change in Law giving rise to such increased
costs or reductions, and of such Lender’s intention to claim compensation
therefor (except that, if the Change in Law giving rise to such increased costs
or reductions is retroactive, then the nine-month period referred to above shall
be extended to include the period of retroactive effect thereof).

 

SECTION 2.20  Inability to Determine Rates.  If prior to the commencement of the
Interest Period for any Eurodollar Rate Borrowing:

 

(a)           the Administrative Agent determines (which determination shall be
conclusive absent manifest error) that adequate and reasonable means do not
exist for ascertaining the Eurodollar Rate for such Interest Period; or

 

(b)           if such Borrowing is of a particular Class of Loans, the
Administrative Agent is advised by the Required Lenders of such Class that the
Eurodollar Rate for such Interest Period will not adequately and fairly reflect
the cost to such Lenders of making or maintaining their respective Loans
included in such Borrowing for such Interest Period;

 

then the Administrative Agent shall give notice thereof to the Borrower and the
Lenders as promptly as practicable thereafter and, until the Administrative
Agent notifies the Borrower and the Lenders that the circumstances giving rise
to such notice no longer exist, (i) any Interest Election Request that requests
the conversion of any Borrowing to, or the continuation of any Borrowing as, a
Eurodollar Rate Borrowing shall be ineffective and such Borrowing (unless
prepaid) shall be continued as, or converted to, a Base Rate Borrowing and
(ii) if any Borrowing Request requests a Eurodollar Rate Borrowing, such
Borrowing shall be made as a Base Rate Borrowing.

 

SECTION 2.21  Illegality.  If any Lender determines that any Law has made it
unlawful, or that any Governmental Authority has asserted that it is unlawful,
for any Lender or its applicable lending office to make, maintain or fund Loans
whose interest is determined by reference to the Adjusted Eurodollar Rate, or to
determine or charge interest rates based upon the Adjusted Eurodollar Rate, or
any Governmental Authority has imposed material restrictions on the authority of
such Lender to purchase or sell, or to take deposits of, Dollars in the London
interbank market, then, upon notice thereof by such Lender to the Borrower
(through the Administrative Agent), (i) any obligation of such Lender to make or
continue Eurodollar Rate Loans or to convert Base Rate Loans to Eurodollar Rate
Loans shall be suspended, and (ii) if such notice asserts the illegality of such
Lender making or maintaining Base Rate Loans the interest rate on which is
determined by reference to the Adjusted Eurodollar Rate component of the Base
Rate, the interest rate on which Base Rate Loans of such Lender shall, if
necessary to avoid such illegality, be determined by the Administrative Agent
without reference to the Adjusted Eurodollar Rate component of the Base Rate, in
each case until such Lender notifies the Administrative Agent and the Borrower
that the circumstances giving rise to such determination no longer exist.  Upon
receipt of such notice, (x) the Borrower shall, upon demand from such Lender
(with a copy to the Administrative Agent), prepay or, if applicable, convert all
Eurodollar Rate Loans of such Lender to Base Rate Loans (the interest rate on
which Base Rate Loans of such Lender shall, if necessary to avoid such
illegality, be determined by the Administrative Agent without reference to the
Adjusted Eurodollar Rate component of the Base Rate), either on the last day of
the Interest Period therefor, if such Lender may lawfully continue to maintain
such Eurodollar Rate Loans to such day, or immediately, if such Lender may not
lawfully continue to maintain such Eurodollar Rate Loans and (y) if such notice
asserts the illegality of such Lender determining or charging interest rates
based upon the Adjusted Eurodollar Rate, the Administrative Agent shall during
the period of such suspension compute the Base Rate applicable to such Lender
without reference to the Adjusted Eurodollar Rate component thereof until the

 

48

--------------------------------------------------------------------------------


 

Administrative Agent is advised in writing by such Lender that it is no longer
illegal for such Lender to determine or charge interest rates based upon the
Adjusted Eurodollar Rate.  Upon any such prepayment or conversion, the Borrower
shall also pay accrued interest on the amount so prepaid or converted, together
with any additional amounts required pursuant to Section 2.16.

 

SECTION 2.22  Mitigation Obligations; Replacement of Lenders.  (a)  Designation
of a Different Lending Office.  If at any time (i) any Lender requires the
Borrower to pay any Indemnified Taxes or additional amounts to any Lender or any
Governmental Authority for the account of any Lender pursuant to Section 2.18,
(ii) any Lender requests compensation under Section 2.19 or (iii) any Lender
gives a notice pursuant to Section 2.21, then such Lender shall, as applicable,
at the request of the Borrower, use reasonable efforts to designate a different
lending office for funding or booking its Loans hereunder or to assign its
rights and obligations hereunder to another of its offices, branches or
affiliates, if, in the judgment of such Lender, such designation or assignment
(A) would eliminate or reduce amounts payable pursuant to Section 2.18 or
Section 2.19, as the case may be, in the future, or eliminate the need for the
notice pursuant to Section 2.21, and (B) in each case, would not subject such
Lender, as the case may be, to any unreimbursed cost or expense and would not
otherwise be disadvantageous to such Lender, as the case may be.  The Borrower
hereby agrees to pay all reasonable costs and expenses incurred by any Lender in
connection with any such designation or assignment.

 

(b)           Replacement of Lenders.  If at any time (i) the Borrower is
required to pay any Indemnified Taxes or additional amounts to any Lender or any
Governmental Authority for the account of any Lender pursuant to Section 2.18,
(ii) any Lender requests compensation under Section 2.19 (and, in each case with
respect to clauses (i) and (ii) hereunder, such Lender has declined or is unable
to designate a different lending office in accordance with Section 2.22(a)),
(iii) any Lender gives a notice pursuant to Section 2.21 or (iv) any Lender is a
Defaulting Lender, then the Borrower may, at its sole expense and effort, upon
notice to the Administrative Agent and such Lender, replace such Lender by
causing such Lender (and such Lender shall be obligated) to assign pursuant to
Section 9.04(b) (with the processing and recording fee under
Section 9.04(b)(iv) to be paid by the Borrower in such instance) all of its
rights and obligations under this Agreement and the other Loan Documents to one
or more Eligible Assignees; provided that:

 

(A)          neither the Administrative Agent nor any Lender shall have any
obligation to find a replacement assignee;

 

(B)          such Lender shall have received payment of an amount equal to the
outstanding principal of its Loans, accrued interest thereon, accrued fees and
all other amounts payable to it hereunder and under the other Loan Documents
(including any amounts under Section 2.13 and Section 2.16) from the applicable
assignee (to the extent of such outstanding principal, funded participations and
accrued interest and fees) or the Borrower (in the case of all other amounts);

 

(C)          in the case of any such assignment resulting from payments required
to be made pursuant to Section 2.18 or a claim for compensation under
Section 2.19, such assignment will result in a reduction in such payments or
compensation thereafter or, in the case of any such assignment resulting from a
notice pursuant to Section 2.21, such assignment will eliminate the need for
such notice;

 

(D)          such assignment does not conflict with applicable Law; and

 

In connection with any such assignment resulting from a Lender becoming a
Defaulting Lender, if any such Defaulting Lender does not execute and deliver to
the Administrative Agent a duly executed Assignment and Assumption pursuant to
Section 9.04(b) reflecting such assignment within five

 

49

--------------------------------------------------------------------------------


 

Business Days of the date on which the applicable assignee executes and delivers
such Assignment and Assumption to such Defaulting Lender, then such Defaulting
Lender shall be deemed to have executed and delivered such Assignment and
Assumption without any action on the part of such Defaulting Lender, whereupon
such assignment shall become effective upon payment to such Lender of all
amounts owing to such Lender under clause (B) above (which amounts shall be
calculated by the Administrative Agent and shall be conclusive absent manifest
error) and compliance with the other applicable requirements pursuant to
Section 9.04(b).

 

A Lender shall not be required to make any such assignment if, prior thereto, as
a result of a waiver by such Lender or otherwise (including any action taken by
such Lender pursuant to paragraph (a) of this Section), the circumstances
entitling the Borrower to replace such Lender cease to apply.

 

SECTION 2.23  [Reserved].

 

SECTION 2.24  Defaulting Lenders.  (a)  Defaulting Lender Adjustments. 
Notwithstanding anything herein to the contrary, if any Lender becomes a
Defaulting Lender, then, until such time as such Lender is no longer a
Defaulting Lender, to the extent permitted by applicable Law:

 

(i)            Waivers and Amendments.  Such Defaulting Lender’s right to
approve or disapprove any amendment, waiver or consent with respect to this
Agreement shall be restricted as set forth in Section 9.02 unless otherwise
agreed by the Borrower and the Administrative Agent.

 

(ii)           Defaulting Lender Waterfall.  Any payment of principal, interest,
fees or other amounts received by the Administrative Agent for the account of
such Defaulting Lender (whether voluntary or mandatory, at maturity, pursuant to
Article VII or otherwise) or received by the Administrative Agent from a
Defaulting Lender pursuant to Section 9.08 shall be applied at such time or
times as may be determined by the Administrative Agent as follows:  first, to
the payment of any amounts owing by such Defaulting Lender to the Administrative
Agent hereunder; second, as the Borrower may request (so long as no Default
exists), to the funding of any Loan in respect of which such Defaulting Lender
has failed to fund its portion thereof as required by this Agreement, as
determined by the Administrative Agent; third, if so determined by the
Administrative Agent and the Borrower, to be held in a deposit account and
released pro rata in order to satisfy such Defaulting Lender’s potential future
funding obligations with respect to Loans under this Agreement; fourth, to the
payment of any amounts owing to the Lenders as a result of any judgment of a
court of competent jurisdiction obtained by any Lender against such Defaulting
Lender as a result of such Defaulting Lender’s breach of its obligations under
this Agreement; fifth, so long as no Default exists, to the payment of any
amounts owing to the Borrower as a result of any judgment of a court of
competent jurisdiction obtained by the Borrower against such Defaulting Lender
as a result of such Defaulting Lender’s breach of its obligations under this
Agreement; and, sixth, to such Defaulting Lender or as otherwise directed by a
court of competent jurisdiction; provided that if (x) such payment is a payment
of the principal amount of any Loans or in respect of which such Defaulting
Lender has not fully funded its appropriate share, and (y) such Loans were made
at a time when the conditions set forth in Section 4.02 were satisfied or
waived, such payment shall be applied solely to pay the Loans of all the
Non-Defaulting Lenders on a pro rata basis prior to being applied to the payment
of any Loans of such Defaulting Lender.  Any payments, prepayments or other
amounts paid or payable to a Defaulting Lender that are applied (or held) to pay
amounts owed by a Defaulting Lender pursuant to this clause (ii) shall be deemed
paid to and redirected by such Defaulting Lender, and each Lender irrevocably
consents hereto.

 

50

--------------------------------------------------------------------------------


 

(iii)          Commitment Fees.  No Defaulting Lender shall be entitled to
receive any commitment fees payable under Section 2.13(a) for any period during
which such Lender is a Defaulting Lender (and the Borrower shall not be required
to pay any such fee that otherwise would have been required to have been paid to
such Defaulting Lender).

 

(iv)          [Reserved].

 

(b)           Defaulting Lender Cure.  If the Borrower and the Administrative
Agent agree in writing that a Lender is no longer a Defaulting Lender, the
Administrative Agent will so notify the parties hereto, whereupon as of the
effective date specified in such notice and subject to any conditions set forth
therein, such Lender will, to the extent applicable, purchase at par that
portion of outstanding Loans of the other Lenders or take such other actions as
the Administrative Agent may determine to be necessary to cause the Loans to be
held pro rata by the Lenders in accordance with the Commitments, whereupon such
Lender will cease to be a Defaulting Lender; provided that no adjustments will
be made retroactively with respect to fees accrued or payments made by or on
behalf of the Borrower while such Lender was a Defaulting Lender; provided,
further, that, except to the extent otherwise expressly agreed by the affected
parties, no change hereunder from Defaulting Lender to Lender will constitute a
waiver or release of any claim of any party hereunder arising from such Lender’s
having been a Defaulting Lender.

 

(c)           [Reserved].

 

ARTICLE III

 

REPRESENTATIONS AND WARRANTIES

 

The Borrower hereby represents and warrants on the Amendment and Restatement
Effective Date and on the date of each Credit Extension, on its own behalf and
on behalf of each other Group Member, to the Administrative Agent and the
Lenders that:

 

SECTION 3.01  Corporate Existence; Compliance with Law.

 

Each Group Member (a) is duly organized, validly existing and in good standing
under the laws of the jurisdiction of its organization, (b) is duly qualified to
do business as a foreign entity and in good standing under the laws of each
jurisdiction where such qualification is necessary, except where the failure to
be so qualified or in good standing could not, either individually or in the
aggregate, reasonably be expected to have a Material Adverse Effect, (c) has all
requisite power and authority and the legal right to own, pledge, mortgage and
operate its property, to lease or sublease any property it operates under lease
or sublease and to conduct its business as now conducted, except where the
failure to have such power, authority or right could not, either individually or
in the aggregate, reasonably be expected to have a Material Adverse Effect,
(d) is in compliance with its Organizational Documents in all material respects,
(e) except to the extent addressed by any other representation and warranty in
this Article III, is in compliance with all applicable requirements of Law
except where the failure to be in compliance could not, either individually or
in the aggregate, reasonably be expected to have a Material Adverse Effect and
(f) subject to Section 3.17 hereof, has all necessary Permits from or by, has
made all necessary filings with, and has given all necessary notices to, each
Governmental Authority having jurisdiction, to the extent required for such
ownership, lease, sublease, operation, occupation or conduct of business, except
where the failure to obtain such Permits, make such filings or give such notices
could not, either individually or in the aggregate, reasonably be expected to
have a Material Adverse Effect.

 

51

--------------------------------------------------------------------------------


 

SECTION 3.02  Loan Documents.

 

(a)           Power and Authority.  The execution, delivery and performance by
each Loan Party of the Loan Documents to which it is a party and the
consummation of the Transactions and other transactions contemplated in such
Loan Documents (i) are within such Loan Party’s corporate or similar powers and,
at the time of execution thereof, have been duly authorized by all necessary
corporate and similar action (including, if applicable, consent of holders of
its Equity Interests), (ii) do not (A) contravene such Loan Party’s
Organizational Documents, (B) violate any applicable requirement of Law, except
where such violation relating to any such performance by a Loan Party could not,
either individually or in the aggregate, reasonably be expected to have a
Material Adverse Effect, (C) conflict with, contravene, constitute a default or
breach under, or result in or permit the termination or acceleration of, any
material Contractual Obligation of any Loan Party (including any Loan Documents)
other than those that could not, either individually or in the aggregate,
reasonably be expected to have a Material Adverse Effect or (D) result in the
imposition of any Lien (other than a Permitted Lien) upon any property of any
Loan Party and (iii) do not require any Permit from, or filing with, any
Governmental Authority or any consent of, or notice to, any Person, other than
(A) with respect to the Loan Documents, the filings required to perfect the
Liens created by such Loan Documents, (B) those listed on Schedule 3.02 and that
have been, or will be prior to the Closing Date, obtained or made, copies of
which have been, or will be prior to the Closing Date, delivered to the
Administrative Agent, and each of which on the Closing Date will be in full
force and effect and (C) where the failure to obtain such Permits or consents,
make such filings or give such notices required with respect to such performance
by a Loan Party would not, individually or in the aggregate, reasonably be
expected to have a Material Adverse Effect.

 

(b)           Due Execution and Delivery.  From and after its delivery to the
Administrative Agent, each Loan Document has been duly executed and delivered to
the other parties thereto by each Loan Party party thereto, is the legal, valid
and binding obligation of such Loan Party and is enforceable against such Loan
Party in accordance with its terms, except (i) as such enforceability may be
limited by applicable bankruptcy, insolvency, reorganization, moratorium or
similar laws affecting the enforcement of creditors’ rights generally and
(ii) that rights of acceleration and the availability of equitable remedies may
be limited by equitable principles of general applicability (regardless of
whether enforcement is sought by proceedings in equity or at law).

 

SECTION 3.03  Ownership of Group Members.

 

Set forth on Schedule 3.03 is a complete and accurate summary showing, as of the
Amendment and Restatement Effective Date, for each Group Member, its
jurisdiction of organization and the percentage of the outstanding Equity
Interests of each such class owned (directly or indirectly) by the Borrower. 
All outstanding Equity Interests of each of them has been validly issued, is
fully paid and non-assessable (to the extent applicable) and, except in the case
of the Borrower, is owned beneficially and of record by a Loan Party free and
clear of all Liens other than the security interests created by the Loan
Documents and Permitted Liens.

 

SECTION 3.04  Solvency.

 

Both before and after giving effect to (a) the Loans made or issued on or prior
to the date this representation and warranty is made, (b) the disbursement of
the proceeds of such Loans in accordance with Section 5.13, (c) the consummation
of the Transactions (including the issuance of the Second Lien Notes) and
(d) the payment and accrual of all transaction costs in connection with the
foregoing, the Borrower and its Subsidiaries, taken as a whole, are Solvent.

 

SECTION 3.05  Financial Statements; No Material Adverse Effect.  (a)  Financial
Statements.  The Audited Financial Statements were prepared in accordance with
GAAP consistently

 

52

--------------------------------------------------------------------------------


 

applied throughout the period covered thereby, except as otherwise expressly
noted therein, and fairly present in all material respects the financial
condition of the Group Members as of the date thereof and their results of
operations and cash flows for the period covered thereby in accordance with GAAP
consistently applied throughout the period covered thereby, except as otherwise
expressly noted therein.  The Projections are based upon estimates and
assumptions stated therein, all of which the Borrower believes to be reasonable
and fair in light of conditions and facts known to the Borrower as of the
Amendment and Restatement Effective Date and reflect the good faith, reasonable
and fair estimates by the Borrower of the future consolidated financial
performance of the Borrower and its Restricted Subsidiaries and the other
information projected therein for the periods set forth therein, it being
recognized by the Lenders, however, that projections as to future events are not
to be viewed as facts and actual results during the periods covered thereby may
differ from the projected results and that such differences may be material.

 

(b)           No Material Adverse Change.  Since December 31, 2014, there has
been no event or circumstance that, either individually or in the aggregate, has
had or would reasonably be expected to have a Material Adverse Effect.

 

SECTION 3.06  Litigation.  Except as set forth on Schedule 3.06, there are no
pending (or, to the knowledge of any Group Member, threatened in writing)
actions, investigations, suits, proceedings, audits, claims, written demands,
orders or disputes to which the Borrower or any of its Restricted Subsidiaries
is a party with, by or before any Governmental Authority, other than those that,
if adversely determined, could not, either individually or in the aggregate,
reasonably be expected to have a Material Adverse Effect.

 

SECTION 3.07  Taxes.  Except as set forth on Schedule 3.07, all federal, state,
local and foreign income and franchise and other material tax returns, reports
and statements (collectively, the “Tax Returns”) required to be filed by any
Group Member have been filed with the appropriate Governmental Authorities in
all jurisdictions in which such Tax Returns are required to be filed, all such
Tax Returns are true and correct in all material respects, and all material
taxes, charges and other impositions reflected therein or otherwise due and
payable have been paid prior to the date on which any Liability may be added
thereto for non-payment thereof except for (a) Taxes (or any requirement to file
Tax Returns with respect thereto) that are being contested in good faith by
appropriate proceedings diligently conducted and for which adequate reserves are
maintained on the books of the appropriate Group Member in accordance with GAAP
or (b) to the extent that the failure to file Tax Returns or pay Taxes,
individually or in the aggregate, would not reasonably be expected to result in
a Material Adverse Effect.

 

SECTION 3.08  Margin Regulations.  No Loan Party is engaged in the business of
extending credit for the purpose of, and no proceeds of any Loans or other
extensions of credit hereunder have been used for the purposes of, buying or
carrying margin stock (within the meaning of Regulation U of the Federal Reserve
Board) or extending credit to others for the purpose of purchasing or carrying
any such margin stock, in each case in contravention of Regulation T, U or X of
the Federal Reserve Board.

 

SECTION 3.09  No Burdensome Obligations; No Defaults.  No Group Member is a
party to any Contractual Obligation, no Group Member has Organizational
Documents containing obligations, and, to the knowledge of any Group Member,
there are no applicable requirements of Law, in each case the compliance with
which would reasonably be expected to have, either individually or in the
aggregate, a Material Adverse Effect.  No Group Member (and, to the knowledge of
each Group Member, no other party thereto) is in default under or with respect
to any Contractual Obligation of any Group Member, other than those that could
not, either individually or in the aggregate, reasonably be expected to have a
Material Adverse Effect.

 

53

--------------------------------------------------------------------------------


 

SECTION 3.10  Investment Company Act.  No Group Member is an “investment
company” or an “affiliated person” of, or “promoter” or “principal underwriter”
for, an “investment company”, as such terms are defined in the Investment
Company Act of 1940.

 

SECTION 3.11  Labor Matters.  There are no strikes, work stoppages, slowdowns or
lockouts existing or pending (or, to the knowledge of any Group Member,
threatened) against or involving any Group Member, except for those that could
not, either individually or in the aggregate, reasonably be expected to have a
Material Adverse Effect.  Except as set forth on Schedule 3.11, as of the
Closing Date, (a) there is no collective bargaining or similar agreement with
any union, labor organization, works council or similar representative covering
any employee of any Group Member, (b) no petition for certification or election
of any such representative is existing or pending with respect to any employee
of any Group Member, and (c) no such representative has sought certification or
recognition with respect to any employee of any Group Member.

 

SECTION 3.12  ERISA.  Schedule 3.12 sets forth, as of the Closing Date, a
complete and correct list of, and that separately identifies, (a) all Title IV
Plans and (b) all Multiemployer Plans.  Except as would not reasonably be
expected to have a Material Adverse Effect, each Benefit Plan, and each trust
thereunder, intended to qualify for tax exempt status under Section 401 or 501
of the Code or other requirements of Law so qualifies.  Except for those that
could not, either individually or in the aggregate, reasonably be expected to
have a Material Adverse Effect, (x) each Benefit Plan is in compliance in all
material respects with applicable provisions of ERISA, the Code and other
requirements of Law, (y) there are no existing or pending (or to the knowledge
of any Group Member, threatened) claims (other than routine claims for benefits
in the normal course), sanctions, actions, lawsuits or other proceedings or
investigation involving any Benefit Plan to which any Group Member incurs or
otherwise has or could have an obligation or any Liability and (z) no ERISA
Event is reasonably expected to occur.  Except as would not reasonably be
expected to have a Material Adverse Effect, on the Closing Date, no ERISA Event
has occurred in connection with which obligations and liabilities (contingent or
otherwise) remain outstanding.

 

SECTION 3.13  Environmental Matters.  Except as set forth on Schedule 3.13,
(a) the operations of each Group Member are in compliance with all applicable
Environmental Laws, including obtaining, maintaining and complying with all
Permits required by any applicable Environmental Law, other than non-compliances
that, individually or in the aggregate, would not have a reasonable likelihood
of resulting in a Material Adverse Effect, (b) no Group Member is party to and
no Group Member is subject to or the subject of, any Contractual Obligation or
any pending (or, to the knowledge of any Group Member, threatened in writing)
order, action, investigation, suit, proceeding, audit, claim, written demand,
dispute or notice of violation or of potential liability or similar notice under
or pursuant to any Environmental Law other than those that, either individually
or in the aggregate, are not reasonably likely to have a Material Adverse
Effect, (c) to the knowledge of any Group Member, no Lien in favor of any
Governmental Authority securing, in whole or in part, Environmental Liabilities
has attached to any real property owned, leased long term, subleased long term
or operated long term by any Group Member (as used in this Section,
Section 5.04(c) and Section 5.12, the “Real Property”), except as would not
reasonably be expected to have a Material Adverse Effect, (d) no Group Member
has caused a Release of Hazardous Materials at, on or from any Real Property and
each such Real Property is free of contamination by any Hazardous Materials
except for such Release or contamination that would not reasonably be expected
to result, either individually or in the aggregate, in a Material Adverse
Effect, (e) no Group Member (i) is or has been engaged in operations, or
(ii) knows of any facts, circumstances or conditions, including receipt of any
information request or notice of potential responsibility under CERCLA or
similar Environmental Laws, that, either individually or in the aggregate, would
have a reasonable likelihood of resulting in a Material Adverse Effect and
(f) each Group Member has made available to the Administrative Agent copies of
all existing environmental reports, reviews and audits and

 

54

--------------------------------------------------------------------------------


 

all material documents pertaining to actual or potential Environmental
Liabilities, in each case to the extent such reports, reviews, audits and
documents are in their possession, custody or control.

 

SECTION 3.14  Intellectual Property.  Except as set forth in Schedule 3.14, each
Group Member owns or has a valid and continuing right to use all Intellectual
Property that is necessary for the operations of its businesses as currently
conducted free and clear of all Liens (except Permitted Liens), other than where
a failure to own or license any Intellectual Property could not, either
individually or in the aggregate, be reasonably expected to have a Material
Adverse Effect.  All necessary registration, maintenance, renewal and other
relevant filing fees in connection with any of the Intellectual Property that is
the subject of a registration or an application for registration have been
timely paid, and all necessary documents, certificates and filings in connection
with the Intellectual Property have been timely filed with the relevant
Governmental Authority and internet domain name registrar(s) for the purpose of
maintaining such Intellectual Property and all registrations and applications
therefor.  The conduct and operations of the businesses of each Group Member
does not infringe, misappropriate, dilute, violate or otherwise impair in any
material respect any Intellectual Property owned by any other Person, other than
as could not reasonably be expected to have a Material Adverse Effect.  No other
Person has contested any right, title or interest of any Group Member in, or
relating to, or the validity of, any material Intellectual Property, and no
allegations have been made of any infringement, misappropriation or violation by
any Group Member, and no Person is infringing, misappropriating or violating any
material Intellectual Property owned or exclusively licensed by any Group
Member, and no Group Member has made or threatened to make any claim relating to
the foregoing, other than, in each case, as could not reasonably be expected, in
the aggregate, to have a Material Adverse Effect.  No holding, injunction,
decision or judgment has been rendered by any Governmental Authority, and no
Group Member has entered into any settlement stipulation or other agreement
(except license agreements in the ordinary course of business) which would
limit, cancel, or question the validity of the Group Member’s rights in any
Intellectual Property.  Each Group Member has taken all actions that in the
exercise of their reasonable business judgment should be taken to protect their
Intellectual Property, except where the failure to do so could not reasonably be
expected to have a Material Adverse Effect.  All material Intellectual Property
owned or purportedly owned by a Group Member is valid and enforceable.

 

SECTION 3.15  Title; Real Property.

 

(a)           Each Group Member has good and marketable fee simple title to all
material owned real Property and valid leasehold interests in all material
long-term leased real Property, and owns, leases or licenses all material
personal Property, in each case that is purported to be owned, leased or
licensed by it, including those reflected on the most recent Financial
Statements delivered by the Borrower, and none of such property is subject to
any Lien except Permitted Liens.

 

(b)           Set forth on Schedule 3.15 is, as of the Closing Date, (i) a
complete and accurate list of all real property owned in fee simple by any Loan
Party setting forth, for each such real property, the current street address
(including, where applicable, county, state and other relevant jurisdictions),
the record owner thereof and, where applicable, each lessee and sublessee
thereof and (ii) for each such real property to be subject to a Mortgage
pursuant to the terms hereof or that is otherwise material to the business of
any Loan Party, each Contractual Obligation by any Loan Party, whether
contingent or otherwise, to Sell such real property.

 

SECTION 3.16  Full Disclosure.

 

The written information (other than any projections, forward looking information
and information of a general or industry specific nature) prepared or furnished
by or on behalf of any Group Member in connection with the transactions
contemplated hereby and the negotiation of this Agreement

 

55

--------------------------------------------------------------------------------


 

or delivered hereunder or under any other Loan Document (in each case, as
modified or supplemented by other written information so furnished) did not,
when taken as a whole to the knowledge of the Borrower, contain any untrue
statement of a material fact or omit to state a material fact necessary to make
the statements contained therein, in light of the circumstances when made, not
materially misleading; provided, that projections contained therein are based
upon estimates and assumptions as stated therein, all of which the Borrower
believes to be reasonable and fair in light of conditions and facts known to the
Borrower as of the date such written information was prepared or furnished and
such projections reflect the good faith, reasonable and fair estimates by the
Borrower of the information projected for the periods set forth therein for the
periods set forth therein, it being recognized by the Lenders, however, that
projections as to future events are not to be viewed as facts and actual results
during the periods covered thereby may differ from the projected results and
that such differences may be material.

 

SECTION 3.17  Licenses and Permits.

 

(a)           Except as set forth on Schedule 3.17, to the knowledge of any Loan
Party, each material Permit held by a Group Member was duly and validly issued
by the applicable Governmental Authority pursuant to procedures which comply
with all material requirements of Law.  No Group Member has knowledge of the
occurrence of any event or the existence of any circumstance which, in the
reasonable judgment of such Group Member, is likely to lead to the revocation of
any material Permit.  Except as set forth on Schedule 3.17, the appropriate
Group Member has the right to use all of its material Permits and has obtained,
all material Permits required for the operation of the business of the Group
Members as presently conducted, except where the failure to have the right to
use such material Permits or obtain such material Permits affecting the business
or assets of any Group Member could not in the reasonable judgment of the
Borrower reasonably be expected to have a Material Adverse Effect.  Each
material Permit held by a Group Member is in full force and effect and does not,
to the knowledge of the Group Members, conflict with the valid rights of others,
except where the failure of such Permit to be in full force and effect or such
conflict affecting the business or assets of any Group Member could not in the
reasonable judgment of the Borrower reasonably be expected to have a Material
Adverse Effect.

 

(b)           Except as set forth on Schedule 3.17, no Group Member is a party
to and the Borrower has no knowledge of any investigation, notice of apparent
liability, violation, forfeiture or other order or written complaint issued by
or before any court or regulatory body, or of any other proceedings which would
reasonably be expected to adversely affect the validity or continued
effectiveness of any Permit held by a Group Member or give rise to any order of
forfeiture except for such investigations, notices, violations, forfeitures or
other orders, complaints or proceedings, for which the potential penalty, if
found in violation, would not reasonably be expected to exceed $500,000 in the
aggregate.  No Group Member has received written notice, or has reason to
believe, that any Governmental Authority intends to cancel, terminate, modify or
amend any material Permit, other than any such notices or intentions affecting
the business or assets of any Group Member that could not in the reasonable
judgment of the Borrower (i) expose any Group Member to liability in an
aggregate amount in excess of $500,000 or (ii) reasonably be expected to have a
Material Adverse Effect.  Each Group Member has filed in a timely manner all
material reports, applications, documents, instruments and information required
to be filed by it in order to make each material Permit currently outstanding to
be in full force and effect pursuant to applicable rules and regulations or
requests of every regulatory body having jurisdiction over any of such Permits.

 

(c)           No Group Member has engaged in any criminal act in connection with
obtaining, maintaining or amending any Permit, including without limitation,
unfair trade practices, anti-competitive behavior, bribery or fraud or
conspiracy to commit any of the foregoing criminal acts.

 

56

--------------------------------------------------------------------------------


 

SECTION 3.18  PATRIOT Act; OFAC; Anti-Corruption Laws.  (a) PATRIOT Act.  To the
extent applicable, each of the Group Members is in compliance in all material
respects with (i) the Trading with the Enemy Act, as amended, and each of the
foreign assets control regulations of the United States Treasury Department (31
CFR, Subtitle B, Chapter V, as amended), and any other enabling legislation or
executive order relating thereto, and (ii) the PATRIOT Act.

 

(b)           OFAC.  No Group Member nor, to the knowledge of the Borrower, any
director or officer of any Group Member is subject to any U.S. sanctions
administered by the Office of Foreign Assets Control of the U.S. Treasury
Department (“OFAC”).

 

(c)           Anti-Corruption Laws.  No part of the proceeds of the Loans has
been used, directly or, to the knowledge of the Borrower, indirectly by or on
behalf of any Group Member, for any payments to any governmental official or
employee, political party, official of a political party, candidate for
political office or anyone else acting in an official capacity, in order to
obtain, retain or direct business or obtain any improper advantage in violation
of any Anti-Corruption Law.

 

SECTION 3.19  Security Documents.  (a)   The Guarantee and Collateral Agreement
is effective to create in favor of the Collateral Agent for the benefit of the
Secured Parties, a legal and valid first priority security interest in the
Collateral described therein (including any proceeds of any item of Collateral)
(except with respect to non-consensual Permitted Liens).  In the case of (i) the
Pledged Securities described in the Guarantee and Collateral Agreement, when any
stock certificates or notes, as applicable, representing such Pledged Securities
are delivered to the Collateral Agent and (ii) the other Collateral described in
the Guarantee and Collateral Agreement, when financing statements in appropriate
form are filed in the offices specified on Schedule 3.19(a) (which financing
statements have been duly completed and executed (as applicable) and delivered
to the Collateral Agent), recordation of the security interest of the Collateral
Agent on behalf of the Secured Parties has been made in the United States Patent
and Trademark Office, and such other filings as are specified on Schedule
3.19(a) are made, the Collateral Agent shall have a fully perfected Lien on, and
security interest in, all right, title and interest of the Loan Parties in such
Collateral (including any proceeds of any item of Collateral) (to the extent a
security interest in such Collateral can be perfected through the filing of
financing statements in the offices specified on Schedule 3.19(a) and the
filings specified on Schedule 3.19(a), and through the delivery of the Pledged
Securities or required to be delivered on the Closing Date), as security for the
Obligations, in each case prior and superior in right to any other Person
(except with respect to non-consensual Permitted Liens) to the extent required
by the Guarantee and Collateral Agreement and subject to the Intercreditor
Agreement.

 

(b)           Upon the execution and delivery of any Mortgage executed and
delivered pursuant to Section 5.14, such Mortgage shall be effective to create
in favor of the Collateral Agent for the benefit of the Secured Parties a legal
and valid first priority Lien on the mortgaged property described therein and
proceeds thereof (except with respect to non-consensual Permitted Liens or other
encumbrances or rights permitted by the relevant Mortgage); and when such
Mortgage is filed in the recording office designated by the Borrower, such
Mortgage shall constitute a fully perfected Lien on, and security interest in,
all right, title and interest of the Loan Parties in such mortgaged property and
the proceeds thereof (except with respect to non-consensual Permitted Liens), as
security for the Obligations (as defined in the relevant Mortgage), in each case
prior and superior in right to any other Person (except with respect to
non-consensual Permitted Liens or other encumbrances or rights permitted by the
relevant Mortgage).

 

SECTION 3.20  Certain Fees.  Except as disclosed in writing to the
Administrative Agent, no brokers or finder’s fee or commission will be payable
by any of the Loan Parties with respect hereto of any of the transactions
contemplated hereby.

 

57

--------------------------------------------------------------------------------


 

ARTICLE IV

 

CONDITIONS

 

SECTION 4.01  [Reserved].

 

SECTION 4.02  Conditions to All Credit Extensions.  The obligation of each
Lender to make a Credit Extension (including its initial Credit Extension) is
additionally subject to the satisfaction of the following conditions:

 

(a)           the Administrative Agent shall have received a written Borrowing
Request in accordance with the requirements hereof;

 

(b)           the representations and warranties of the Borrower set forth in
this Agreement and in any other Loan Document shall be true and correct in all
material respects (or, in the case of any such representation or warranty
already qualified by materiality, in all respects) on and as of the date of such
Credit Extension (or, in the case of any such representation or warranty
expressly stated to have been made as of a specific date, as of such specific
date); and

 

(c)           no Default shall have occurred and be continuing or would result
from such Credit Extension or from the application of proceeds thereof.

 

Each Borrowing Request by the Borrower hereunder and each Credit Extension shall
be deemed to constitute a representation and warranty by the Borrower on and as
of the date of the applicable Credit Extension as to the matters specified in
clauses (b) through (e) above in this Section.

 

ARTICLE V

 

AFFIRMATIVE COVENANTS

 

Until the Commitments have expired or been terminated and all Obligations shall
have been indefeasibly paid in full in cash (other than contingent
indemnification obligations as to which no claim has been asserted), the
Borrower hereby covenants and agrees, on its own behalf and on behalf of each
other Group Member, to the Administrative Agent and the Lenders that:

 

SECTION 5.01  Financial Statements.  The Borrower shall furnish to the
Administrative Agent:

 

(a)           as soon as available, and in any event within the time periods
specified in the rules and regulations of the SEC (beginning with the Fiscal
Year ending December 31, 2013), whether or not the Borrower is then subject to a
reporting requirement with the SEC (or such later date to which the
Administrative Agent may, in its sole discretion, consent in writing), the
audited Consolidated balance sheet of the Borrower and its Restricted
Subsidiaries as of the end of such Fiscal Year and related audited Consolidated
statements of income, stockholders’ equity and cash flow for such Fiscal Year,
each prepared in accordance with GAAP, together with a certification by the
Group Members’ Accountants that such Consolidated Financial Statements fairly
present in all material respects the Consolidated financial position, results of
operations and cash flow of the Borrower and its Restricted Subsidiaries as at
the dates indicated and for the periods indicated therein in accordance with
GAAP without qualification as to the scope of the audit (which shall be in
accordance with the standards of the United States Public Company Accounting
Oversight

 

58

--------------------------------------------------------------------------------


 

Board (or any successor entity thereof)) or as to going concern and without any
other similar qualification.

 

(b)           as soon as available, but in any event within the time periods
specified in the rules and regulations of the SEC (beginning with the Fiscal
Quarter ended March 31, 2014), whether or not the Borrower is then subject to a
reporting requirement with the SEC (or such later date to which the
Administrative Agent may, in its sole discretion, consent in writing), the
unaudited Consolidated balance sheets of the Borrower and its Restricted
Subsidiaries as of the close of such Fiscal Quarter, related unaudited
Consolidated statements of income for such Fiscal Quarter and that portion of
the Fiscal Year ending as of the close of such Fiscal Quarter, and statements of
cash flow for that portion of the Fiscal Year ending as of the close of such
Fiscal Quarter, setting forth in comparative form the figures for the
corresponding period in the prior Fiscal Year and the figures contained in the
Projections or, if applicable, the latest operating plan delivered pursuant to
Section 5.01(c) hereof, in each case certified by a Responsible Officer of the
Borrower as fairly presenting in all material respects the Consolidated
financial position, results of operations and cash flow of the Borrower and its
Restricted Subsidiaries as at the dates indicated and for the periods indicated
in accordance with GAAP (subject to the absence of footnote disclosure and
normal year-end audit adjustments).

 

(c)           as soon as available, but not later than 120 days after the end of
each Fiscal Year (beginning with the Fiscal Year ending December 31, 2015) (or
such later date to which the Administrative Agent may, in its sole discretion,
consent in writing), an annual operating plan for the Borrower and its
Restricted Subsidiaries, on a Consolidated basis, for the following Fiscal Year,
which (i) includes a statement of all of the material assumptions on which such
plan is based, (ii) includes projected quarterly income statements and annual
balance sheets and statements of cash flows for the following year and
(iii) integrates sales, gross profits, operating expenses, operating profit and
cash flow projections, all prepared on the same basis and in similar detail as
that on which operating results are reported (and in the case of cash flow
projections, representing management’s good faith estimates of future financial
performance based on historical performance), and including proposed capital
expenditures.

 

(d)           as soon as available, but in any event within the time periods
specified in the rules and regulations of the SEC, all current reports that
would be required to be filed with or furnished to the SEC on Form 8-K if the
Borrower were required to file or furnish such reports.

 

(e)           all statements, reports and other information required to be
delivered pursuant to clauses (a), (b) and (d) of this Section shall be deemed
to have been delivered to the extent such statements, reports and other
information are otherwise filed with the SEC.  If, notwithstanding the
foregoing, the SEC will not accept the Borrower’s filings for any reason, the
Borrower will post the reports referred to in the preceding paragraph on its
website within the time periods that would apply if the Borrower were required
to file those reports with the SEC.

 

SECTION 5.02  Certificates; Other Information.  The Borrower shall deliver to
the Administrative Agent:

 

(a)           together with each delivery of any Financial Statement pursuant to
Section 5.01(a) or Section 5.01(b), a Compliance Certificate duly executed by a
Responsible Officer of the Borrower that, among other things, (A) shows in
reasonable detail, the calculations used in determining the Secured Net Leverage
Ratio and Interest Coverage Ratio of the Borrower, as of the end of such period;
provided such calculations shall only be required if the financial covenants in
Section 6.14 are applicable as at the end of such period and (B) states that no

 

59

--------------------------------------------------------------------------------


 

Default or Event of Default is continuing as of the date of delivery of such
Compliance Certificate or, if a Default or Event of Default is continuing,
states the nature thereof and the action that the Borrower proposes to take with
respect thereto;

 

(b)           as part of the Compliance Certificate delivered pursuant to clause
(a) above, each in form and substance reasonably satisfactory to the
Administrative Agent, a certificate by a Responsible Officer of the Borrower
that (i) no changes have occurred with respect to the Corporate Chart attached
thereto (or the last Corporate Chart delivered pursuant to this clause (b)) or
indicating those changes which have occurred and (ii) solely at such time as the
annual reports are delivered under Section 5.01(a) (or upon the request of the
Administrative Agent following an Event of Default), complete and correct copies
of all documents modifying any term of any Organizational Document of any Loan
Party thereof on or prior to the date of delivery of such Compliance Certificate
have been delivered to the Administrative Agent or are attached to such
certificate;

 

(c)           together with each delivery of any Compliance Certificate pursuant
to clause (a) above, a discussion and analysis of the financial condition and
results of operations of the Group Members for the portion of the Fiscal Year
then elapsed and discussing the reasons for any significant variations from the
Projections or, if applicable, the latest operating plan delivered pursuant to
Section 5.01(c), for such period and the figures for the corresponding period in
the previous Fiscal Year;

 

(d)           together with each delivery of any Financial Statement for any
Fiscal Year pursuant to Section 5.01(a), copies of each management letter, audit
report or similar letter or report received by any Group Member from any
independent registered certified public accountant (including the Group Members’
Accountants) in connection with such Financial Statements or any audit thereof,
each certified to be complete and correct copies by a Responsible Officer of the
Borrower as part of the Compliance Certificate delivered in connection with such
Financial Statements;

 

(e)           together with each delivery of any Financial Statement for any
Fiscal Year pursuant to clause (a) above, each in form and substance reasonably
satisfactory to the Administrative Agent and certified as complete and correct
by a Responsible Officer of the Borrower as part of the Compliance Certificate
delivered in connection with such Financial Statements, a summary of all
material insurance coverage maintained as of the date thereof by any Loan Party,
together with such other related documents and information as the Administrative
Agent may reasonably require to evidence compliance with Section 5.09;

 

(f)            (i) all material reports that the Borrower transmits to its
security holders generally and (ii) all material documents that any Group Member
files with the SEC, the National Association of Securities Dealers, Inc., any
securities exchange or any Governmental Authority exercising similar functions;
and

 

(g)           promptly following any request therefor, such other information
regarding the business, properties, liabilities (actual or contingent),
financial condition, legal, financial or corporate or similar affairs or
operations of the Borrower or any of its Restricted Subsidiaries, or compliance
with the terms of the Loan Documents to which a Loan Party is a party, as the
Administrative Agent or any Lender may from time to time reasonably request.

 

The Borrower hereby acknowledges that (A) the Administrative Agent will make
available to the Lenders materials and information provided by or on behalf of
the Borrower hereunder

 

60

--------------------------------------------------------------------------------


 

and under the other Loan Documents (collectively, “Borrower Materials”) by
posting the Borrower Materials on Debt Domain, IntraLinks, Syndtrak or another
similar electronic system (the “Platform”) and (B) certain of the Lenders (each,
a “Public Lender”) may have personnel who do not wish to receive material
non-public information with respect to the Borrower or its Affiliates, or the
respective securities of any of the foregoing, and who may be engaged in
investment and other market-related activities with respect to such Persons’
securities.  The Borrower agrees to prepare a version of the information package
and presentation consisting exclusively of information and documentation that
(x) is publicly available, (y) constitutes information of a type that would be
made publicly available if the Borrower was a public reporting company or (z) is
not material with respect to the Borrower or its Affiliates or any of their
respective securities for purposes of United States federal and state securities
law (all of such information package and presentation, “Public Lender
Information”).  The Public Lender Information will be of a type that would be
included in any filings made by the Borrower or any of its Affiliates with the
SEC if the Borrower or such Affiliates were public reporting companies.  Before
distribution of any information package and presentation, the Borrower agrees to
identify the portion thereof that may be distributed as Public Lender
Information, which, at a minimum, shall mean that the word “PUBLIC” shall appear
prominently on the first page thereof.  By marking Borrower Materials “PUBLIC,”
the Borrower shall be deemed to have authorized the Agents and the Lenders to
treat such Borrower Materials as not containing any material non-public
information with respect to the Borrower or its securities for purposes of U.S.
federal and state securities Laws; provided, that to the extent that such
Borrower Materials constitute Information, they shall be subject to
Section 9.12.  All Borrower Materials marked “PUBLIC” are permitted to be made
available through a portion of the Platform designated “Public Side
Information”.  The Agents shall be entitled to treat any Borrower Materials that
are not marked “PUBLIC” as being suitable only for posting on a portion of the
Platform not designated “Public Side Information”.

 

SECTION 5.03  [Reserved].

 

SECTION 5.04  Notices.  (a)  The Borrower shall promptly notify the
Administrative Agent of, after a Responsible Officer of any Group Member becomes
aware of the existence of:

 

(i)            the occurrence of any Default;

 

(ii)           any event, matter or development (including the commencement of,
or any material developments in, any action, investigation, suit, proceeding,
audit, claim, demand, order or dispute with, by or before any Governmental
Authority affecting any Group Member or any Property of any Group Member) that
has had or would reasonably be expected to have a Material Adverse Effect;

 

(iii)          any material change in accounting or financial reporting
practices by the Borrower or any of its Restricted Subsidiaries; and

 

(iv)          the acquisition of any real property with a fair market value in
excess of $5,000,000.

 

Each notice delivered under this Section shall be accompanied by a statement of
a Responsible Officer of the Borrower setting forth the details of the
occurrence requiring such notice and stating what action the Borrower has taken
and proposes to take with respect thereto.

 

(b)           The Borrower shall give the Administrative Agent (i) promptly
after the occurrence of an ERISA Event, notice of the occurrence of such ERISA
Event, including a copy of any notice filed in connection with such ERISA Event
and (ii) promptly after any Responsible Officer of any

 

61

--------------------------------------------------------------------------------


 

ERISA Affiliate knows or has reason to know that a request for a minimum funding
waiver under the Code has been filed with respect to any Title IV Plan or
Multiemployer Plan, a written notice describing such waiver request and any
action that any ERISA Affiliate proposes to take with respect thereto, together
with a copy of any notice filed with the PBGC or the IRS pertaining thereto.

 

(c)           The Borrower shall provide the Administrative Agent written notice
of each of the following promptly after any Responsible Officer of any Group
Member knows of it (and, upon reasonable request of the Administrative Agent,
documents and information in connection therewith): (i)(A) unpermitted Releases,
(B) the receipt by any Group Member of any notice of violation of or potential
liability or similar notice under, or the existence of any condition that would
reasonably be expected to result in violations of or liabilities under, any
Environmental Law or (C) the commencement of, or any material change to, any
action, investigation, suit, proceeding, audit, claim, demand, dispute alleging
a violation of or liability under any Environmental Law, that, for each of
clauses (A), (B) and (C) above (and, in the case of clause (C), if adversely
determined), in the aggregate for each such clause, would reasonably be expected
to have a Material Adverse Effect and (ii) the receipt by any Group Member of
notification that any Real Property of any Group Member is subject to any Lien
in favor of any Governmental Authority securing, in whole or in part,
Environmental Liabilities which would reasonably be expected to have a Material
Adverse Effect.

 

SECTION 5.05  Preservation of Existence, Etc.  Each Group Member shall
(a) preserve and maintain its legal existence, except in the consummation of
transactions expressly permitted by Section 6.04, and (b) take all necessary
steps to preserve and maintain it rights (charter and statutory), privileges,
franchises and Permits necessary or desirable in the normal conduct of its
business, except, in the case of this clause (b), where the failure to do so
could not, either individually or in the aggregate, reasonably be expected to
have a Material Adverse Effect.

 

SECTION 5.06  Compliance with Laws, OFAC; Anti-Corruption Laws; Etc.  (a)  Each
Group Member shall comply with all applicable requirements of Law, Contractual
Obligations and Permits, except for such failures to comply that could not,
either individually or in the aggregate, reasonably be expected to have a
Material Adverse Effect.

 

(b)           The Borrower will not directly or indirectly use the proceeds of
the Loans otherwise make available such proceeds to any Person, for the purpose
of financing the activities of any Person subject to any U.S. sanctions
administered by OFAC.

 

(c)           No part of the proceeds of the Loans shall be used, directly or,
to the knowledge of the Borrower, indirectly by or on behalf of any Group
Member, for any payments to any governmental official or employee, political
party, official of a political party, candidate for political office or anyone
else acting in an official capacity, in order to obtain, retain or direct
business or obtain any improper advantage in violation of any Anti-Corruption
Law.

 

SECTION 5.07  Payment of Obligations.  Each Group Member shall pay or discharge
before they become delinquent more than 30 days (a) all material claims, taxes,
assessments, charges and levies imposed by any Governmental Authority and
(b) all other material lawful claims that if unpaid would, by the operation of
applicable requirements of Law, become a Lien (other than a non-consensual
Permitted Lien) upon any property of any Group Member, except, in for each of
clauses (a) and (b), (i) for those whose amount or validity is being contested
in good faith by appropriate proceedings diligently conducted and (ii) (x) for
which adequate reserves are maintained on the books of the appropriate Group
Member in accordance with GAAP or (z) for those that could not, either
individually or in the aggregate, reasonably be expected to have a Material
Adverse Effect.

 

62

--------------------------------------------------------------------------------


 

SECTION 5.08  Maintenance of Property.  Each Group Member shall maintain and
preserve (a) in good working order and condition all of its property necessary
in the conduct of its business (ordinary wear and tear excepted) and (b) all
Permits necessary, whether because of its ownership, lease, sublease or other
operation or occupation of property or other conduct of its business, and shall
make all necessary filings with, and give all required notices to, Governmental
Authorities, except for such failures to maintain and preserve such property and
Permits that could not, either individually or in the aggregate, reasonably be
expected to have a Material Adverse Effect.  Each Group Member shall take all
reasonable and necessary steps, including, in any proceeding before the United
States Patent and Trademark Office or the United States Copyright Office, to
maintain and pursue each application (and to obtain the relevant registration)
and to maintain each registration of the Intellectual Property, including,
filing of applications for renewal, affidavits of use and affidavits of
incontestability, except in each case, the failure to do so would not, either
individually or in the aggregate, reasonably be expected to have a Material
Adverse Effect.

 

SECTION 5.09  Maintenance of Insurance.  Each Group Member shall (a) maintain or
cause to be maintained in full force and effect all policies of insurance of any
kind with respect to the property and businesses of the Group Members with
financially sound and reputable insurance companies or associations (in each
case that are not Affiliates of the Borrower) of a nature and providing such
coverage as is sufficient and as is customarily carried by businesses of the
size and character of the business of the Group Members and (b) cause all such
insurance relating to any property or business of any Loan Party to name the
Administrative Agent on behalf of the Secured Parties as additional insured or
loss payee, as appropriate, and, to the extent permitted by applicable Law, to
provide 30 days’ prior written notice to the Administrative Agent of any
cancellation, material addition in amount or material change in coverage. 
Notwithstanding the requirement in clause (a) above, Federal Flood Insurance
shall not be required for (x) real property that is not required to be subject
to a Mortgage in favor of the Administrative Agent for the benefit of the
Secured Parties, (y) real property not located in a Special Flood Hazard Area,
or (z) real property located in a Special Flood Hazard Area in a community that
does not participate in the National Flood Insurance Program.  In the event that
a Group Member fails to obtain Flood Insurance as required by this Section 5.09
and the Administrative Agent or any Lender is legally required to obtain such
Flood Insurance, with prior written notice to the Borrower, the Administrative
Agent shall have the right to obtain such Flood Insurance and to charge the
Borrower or any Group Member for the cost thereof.

 

SECTION 5.10  Keeping of Books.  The Group Members shall keep proper books of
record and account, in which full, true and correct entries in all material
respects shall be made in accordance with GAAP and all other applicable
requirements of Law of all financial transactions and the assets and business of
each Group Member.

 

SECTION 5.11  Access to Books and Property.  Each Group Member shall permit the
Administrative Agent, the Lenders and any Related Parties of any of them, as
often as reasonably requested (but as long as no Event of Default has then
occurred and is continuing such requests shall be limited to one for all such
Persons collectively each Fiscal Year), at any reasonable time during normal
business hours and with reasonable advance notice (except that, during the
continuance of an Event of Default, no such notice shall be required) to
(a) visit and inspect the property of each Group Member and examine and make
copies of and abstracts from, the corporate (and similar), financial, operating
and other books and records of each Group Member, (b) discuss the affairs,
finances and accounts of each Group Member with any officer or director of any
Group Member and (c) communicate directly with any registered certified public
accountants (including the Group Members’ Accountants) of any Group Member. 
Each Group Member shall authorize their respective registered certified public
accountants to communicate directly with the Administrative Agent, the Lenders
and their Related Parties and to disclose to the Administrative Agent, the
Lenders and their Related Parties all financial statements and

 

63

--------------------------------------------------------------------------------


 

other documents and information as they might have and the Administrative Agent
or any Lender reasonably requests with respect to any Group Member.

 

SECTION 5.12  Environmental.

 

(a)           Each Group Member shall (a) comply with, and maintain its Real
Property in compliance with, all applicable Environmental Laws (including by
implementing any Remedial Action necessary to achieve such compliance or that is
required by orders and directives of any Governmental Authority), except for
failures to comply that would not reasonably be expected to have a Material
Adverse Effect, and (b) implement any Remedial Actions that are necessary to
avoid or minimize liability under or to otherwise comply with applicable
Environmental Laws, except for failures as would not reasonably be expected to
have a Material Adverse Effect.

 

(b)           No Group Member shall cause any Release of any Hazardous Material
at or from any Real Property that would violate any Environmental Law, form the
basis for any Environmental Liabilities or otherwise adversely affect the value
or marketability of any Real Property (whether or not owned by any Group
Member), other than such violations, Environmental Liabilities and affects that
would not, either individually or in the aggregate, reasonably be expected to
have a Material Adverse Effect.

 

SECTION 5.13  Use of Proceeds; Margin Stock.  The proceeds of the Loans shall be
used by the Borrower solely (a) for the payment of transaction costs, fees and
expenses related to the Transactions and (b) for working capital and general
corporate purposes.  None of such proceeds shall be used to purchase or carry
margin stock (within the meaning of Regulation U of the Federal Reserve Board)
in contravention of Regulation U of the Federal Reserve Board.

 

SECTION 5.14  Additional Collateral and Loan Parties.  Unless not otherwise
required to be joined hereunder, each Loan Party shall do each of the following
within 30 days after the creation or acquisition of a Restricted Subsidiary
(other than an Excluded Subsidiary):

 

(a)           deliver to the Administrative Agent (i) an executed Assumption
Agreement and (ii) to the extent applicable as determined by the Administrative
Agent, such other documents, in each case in form and substance reasonably
satisfactory to the Administrative Agent and as the Administrative Agent deems
necessary or advisable in order to ensure the following:

 

(i)            each such Restricted Subsidiary of any Loan Party shall
Guarantee, as primary obligor and not as surety, the payment of the Obligations
of the Borrower; and

 

(ii)           each Loan Party (including any Person required to become a
Subsidiary Guarantor pursuant to clause (i) above) shall effectively grant to
the Administrative Agent, for the benefit of the Secured Parties, a valid and
enforceable security interest in all or substantially all of its property,
including all of its Equity Interests and other Securities, as security for the
Secured Obligations of such Loan Party;

 

provided, that in no event shall (x) any Excluded Subsidiary be required to
Guarantee the payment of any Obligation, (y) the Loan Parties, individually or
collectively, be required to pledge any or grant a Lien on any Excluded Assets;

 

(b)           deliver to the Administrative Agent all documents representing all
Equity Interests and other Securities that are evidenced by certificates and
pledged pursuant to the documents

 

64

--------------------------------------------------------------------------------


 

delivered pursuant to clause (a) above, together with undated powers or
endorsements duly executed in blank;

 

(c)           deliver to it a Mortgage on any real property located in the
United States owned in fee by any Loan Party with a fair market value in excess
of $5,000,000, together with all Mortgage Supporting Documents relating thereto
and, in connection therewith upon the request of the Administrative Agent,
(x) an appraisal complying with FIRREA, and (y) within 45 days of receipt of
notice from the Administrative Agent (or such longer period of time as approved
by the Administrative Agent in its sole discretion) that real property of the
Loan Parties is located in a Special Flood Hazard Area, Federal Flood Insurance
as required by Section 5.09;

 

(d)           to take all other actions necessary to ensure the validity or
continuing validity of any guaranty for any Obligation or any Lien securing any
Obligation, to perfect, maintain, evidence or enforce any Lien securing any
Obligation or to ensure such Liens have the same priority as that of the Liens
on similar Collateral set forth in the Loan Documents to which such Loan Party
is a party executed on the Closing Date, including the filing of UCC financing
statements in such jurisdictions as may be required by such Loan Documents or
applicable requirements of Law or as the Administrative Agent may otherwise
reasonably request;

 

(e)           deliver to the Administrative Agent legal opinions relating to the
matters described in this Section 5.14, which opinions shall be as reasonably
required by, and in form and substance and from counsel reasonably satisfactory
to, the Administrative Agent; and

 

(f)            take all actions as reasonably requested by the Administrative
Agent to ensure the Administrative Agent has a valid, enforceable and perfected
Lien against those assets of the Loan Parties located outside the United States.

 

SECTION 5.15  Deposit Accounts; Securities Accounts.  Subject to
Section 5.16(a), each Loan Party shall (i) maintain each of its deposit accounts
(other than Excluded Deposit Accounts) as Controlled Deposit Accounts, and
(ii) maintain each securities account or commodity account with an average daily
balance of $500,000 or more as a Controlled Securities Account; provided, such
securities account or commodities account excluded pursuant to this clause
(ii) do not have an average daily balance in excess of $2,500,000 at any time.

 

SECTION 5.16  Post-Closing Matters.  Each of the following shall occur:

 

(a)           each Loan Party shall, with respect to all deposit accounts,
securities accounts and commodity accounts owned by it on the Amendment and
Restatement Effective Date, comply with the provisions of Section 5.15 of this
Agreement as promptly as practicable, and in no event later than 30 days after
the Amendment and Restatement Effective Date (or such later date as the Required
Lenders may determine in their sole discretion);

 

(b)           the Additional Sillerman Investment shall be consummated;

 

(c)           the Borrower shall, as promptly as practicable and in no event
later than 7 days after the Amendment and Restatement Effective Date (or such
later date as the Required Lenders may determine in their sole discretion),
deliver to the Administrative Agent and to the Lenders a report of tax Lien,
bankruptcy, pending litigation, and judgment Lien searches, in form and
substance reasonably satisfactory to the Required Lenders, and showing no Liens
on the Collateral other than Permitted Liens; and

 

65

--------------------------------------------------------------------------------


 

(d)           the Borrower shall, as promptly as practicable and in no event
later than 21 days after the Amendment and Restatement Effective Date (or such
later date as the Required Lenders may determine in their sole discretion),
deliver to the Administrative Agent and to the Lenders (i) a report of
Intellectual Property Lien searches in form and substance reasonably
satisfactory to the Required Lenders showing Liens on the Collateral pursuant to
Section 6.02(a) and no other Liens on the Collateral other than Permitted Liens
or (ii) conclusive evidence of the filing and recordation of Intellectual
Property security agreements on the Collateral with the United States Copyright
Office and United States Patent and Trademark Office, as applicable, in form and
substance reasonably satisfactory to the Required Lenders.

 

SECTION 5.17  Ratings.

 

The Borrower shall at all times maintain (a) a corporate rating and (b) a rating
of its senior secured long-term debt, in each case, from each of Moody’s and
S&P.

 

SECTION 5.18  Credit Enhancements.

 

If the Second Lien Trustee or any holder of the Second Lien Notes receives any
additional guaranty or any additional collateral agreement after the date hereof
(other than in the case of any guaranty of the obligations of a Foreign
Subsidiary), the Borrower shall cause the same to be granted to the
Administrative Agent to guarantee or secure as applicable, for its own benefit
and the benefit of the Secured Parties (subject to the terms of the
Intercreditor Agreement).

 

ARTICLE VI

 

NEGATIVE COVENANTS

 

Until the Commitments have expired or been terminated and all Obligations have
been indefeasibly paid in full in cash (other than contingent indemnification
obligations for which claims have not been asserted), the Borrower hereby
covenants and agrees, on its own behalf and on behalf of each other Group Member
that:

 

SECTION 6.01  Indebtedness.  No Group Member shall, directly or indirectly,
incur or otherwise remain liable with respect to or responsible for, any
Indebtedness except for the following:

 

(a)           Indebtedness of the Loan Parties under or pursuant to the Loan
Documents and all other Secured Obligations;

 

(b)           [reserved];

 

(c)           Indebtedness existing on the Amendment and Restatement Effective
Date and set forth on Schedule 6.01;

 

(d)           Indebtedness in respect of Hedging Agreements incurred in the
ordinary course of business and not for speculative purposes;

 

(e)           Indebtedness of (A) any Loan Party owing to any other Loan Party,
(B) any Restricted Subsidiary that is not a Loan Party owed to (1) any other
Restricted Subsidiary that is not a Loan Party or (2) any Loan Party in respect
of an Investment permitted under Section 6.03 and (C) any Loan Party owed to any
Restricted Subsidiary which is not a Loan Party; provided that all Indebtedness

 

66

--------------------------------------------------------------------------------


 

under clause (C) of this Section 6.01(e) of any Loan Party must be unsecured and
expressly subordinated to the Obligations in form and substance reasonably
satisfactory to the Administrative Agent;

 

(f)            the incurrence by the Borrower or any of its Restricted
Subsidiaries of Permitted Refinancing Indebtedness in exchange for, or the net
proceeds of which are used to refund, refinance or replace Indebtedness incurred
under Sections 6.01(c) and (f);

 

(g)           Indebtedness of any Loan Party incurred in connection with the
Guarantee of any Indebtedness of the Loan Parties incurred in accordance with
the provisions of this Agreement; provided that in the event such Indebtedness
that is being Guaranteed is Junior Debt, then the related Guarantee shall be
subject to subordination provisions and customary intercreditor arrangements
reasonably satisfactory to the Administrative Agent;

 

(h)           Indebtedness in respect of judgments, decrees, attachments or
awards that do not constitute an Event of Default under Section 7.01(g);

 

(i)            [reserved];

 

(j)            Indebtedness in connection with one or more standby letters of
credit or performance bonds issued in the ordinary course of business or
pursuant to self-insurance obligations;

 

(k)           Indebtedness represented by property, liability and workers’
compensation insurance (which may be in the form of letters of credit);

 

(l)            [reserved];

 

(m)          Indebtedness which is a Permitted Investment;

 

(n)           [reserved];

 

(o)           Indebtedness arising from agreements providing for
indemnification, adjustment of purchase price, earn outs or, in each case,
similar obligations, or Guarantees or letters of credit, surety bonds or
performance bonds securing any obligations of the Borrower or any Restricted
Subsidiary pursuant to such agreements, in any case incurred in connection with
the disposition or acquisition of any business, assets or Equity Interests of a
Restricted Subsidiary (other than Guarantees of Indebtedness incurred by any
Person acquiring all or any portion of such business, assets or Equity Interests
of a Restricted Subsidiary for the purpose of financing such acquisition);

 

(p)           Indebtedness arising from (i) the honoring by a bank or other
financial institution of a check, draft or similar instrument drawn against
insufficient funds in the ordinary course of business; provided, however, that
such Indebtedness is extinguished within ten (10) Business Days of its
incurrence, (ii) bankers’ acceptances, performance, surety, judgment, appeal or
similar bonds, instruments or obligations, (iii) VAT or other tax guarantees in
the ordinary course of business, (iv) self-insurance obligations or captive
insurance company obligations of the financing of insurance premiums in the
ordinary course of business and (v) any customary cash management, cash pooling
or netting or setting off arrangements;

 

(q)           Indebtedness constituting reimbursement obligations with respect
to letters of credit issued in the ordinary course of business, including
letters of credit in respect of workers’ compensation claims, or other
Indebtedness with respect to reimbursement obligations regarding workers’

 

67

--------------------------------------------------------------------------------


 

compensation claims; provided that, upon the drawing of such letters of credit
or the incurrence of such Indebtedness, such obligations are reimbursed within
30 days following such drawing or incurrence;

 

(r)            Indebtedness in respect of endorsements made in connection with
the deposit of items for credit or collection in the ordinary course of
business;

 

(s)            [reserved];

 

(t)            Indebtedness for borrowed money owed to an Unrestricted
Subsidiary; provided that such Indebtedness is unsecured and subordinated in
right of payment to the Obligations, on terms reasonably acceptable to the
Administrative Agent, and the Weighted Average Life of such Indebtedness is
greater than the Weighted Average Life of the Second Lien Notes;

 

(u)           Indebtedness incurred in connection with the preparation, staging,
promotion, ticketing or execution of one or more musical, theatrical or other
entertainment concerts, festivals or similar events (i) with a term of not more
than one year, (ii) pursuant to arrangements under which such Indebtedness will
be repaid out of ticket and other revenue derived from such events and (iii) in
an aggregate principal amount at any time outstanding for all such events not to
exceed $2,000,000;

 

(v)           [reserved]; and

 

(w)          Indebtedness in an aggregate principal amount at any one time
outstanding not to exceed the greater of $10,000,000 and 1.25% of Consolidated
Total Assets as of the most recently ended fiscal quarter for which financial
statements have been delivered to the Administrative Agent pursuant to
Section 5.01(a) or 5.01(b), as applicable.

 

For purposes of compliance with this Section 6.01, in the event any Indebtedness
meets the criteria set forth in more than one of the clauses set forth above,
the Borrower may (x) classify or reclassify such Indebtedness in any manner that
complies with this Section 6.01 and (y) divide and classify such Indebtedness
among more than one of the clauses set forth above applicable thereto and, in
each case, such Indebtedness shall be treated as having been permitted pursuant
to such clause.

 

SECTION 6.02  Liens.  No Group Member shall incur, maintain or otherwise suffer
to exist any Lien upon or with respect to any of its property, whether now owned
or hereafter acquired, or assign any right to receive income or profits, except
for the following:

 

(a)           Liens created pursuant to any Loan Document securing the Secured
Obligations;

 

(b)           Liens on the Collateral securing the Second Lien Notes which are
subordinated to the Liens securing the Secured Obligations pursuant to the
Intercreditor Agreement or another intercreditor agreement in form and substance
reasonably satisfactory to the Administrative Agent;

 

(c)           Liens created pursuant to any Cash Management Document incurred in
the ordinary course of its business, at any time outstanding not to exceed
$1,000,000 in the aggregate;

 

(d)           pledges or deposits under workers compensation legislation,
unemployment insurance legislation, old age pension legislation, other social
security legislation or similar legislation, or good faith deposits or other
Liens in connection with bids, tenders, contracts (other than for the payment of
Indebtedness) or leases to which such Person is a party, or deposits or Liens to
secure public or statutory obligations of such Person or deposits of cash or
United States government bonds to secure surety or appeal bonds to which such
Person is a party, or deposits or other Liens as security for contested

 

68

--------------------------------------------------------------------------------


 

taxes or import or customs duties or for the payment of rent, in each case
incurred in the ordinary course of business;

 

(e)           (i) Liens imposed by Laws, including landlord’s and carriers’,
warehousemen’s, employees’, banks’, mechanics’ and construction Liens and other
similar Liens, and (ii) Liens to secure claims for labor, materials or supplies,
in each case on the property of the Borrower or any Restricted Subsidiary, and
arising in the ordinary course of business and securing payment of obligations
that are not more than 60 days past due, or are being contested in good faith by
appropriate proceedings if a reserve or other appropriate provisions, if any, as
shall be required by GAAP shall have been made in respect thereof;

 

(f)            Liens for taxes, assessments or other governmental charges not
yet subject to penalties for non-payment or which are being contested in good
faith by appropriate proceedings provided appropriate reserves required pursuant
to GAAP have been made in respect thereof;

 

(g)           Liens on the Equity Interests of Unrestricted Subsidiaries;

 

(h)           Liens in favor of issuers of surety or performance bonds or
letters of credit or bankers’ acceptances issued pursuant to the request of and
for the account of such Person in the ordinary course of its business, at any
time outstanding not to exceed $1,000,000 in the aggregate;

 

(i)            encumbrances, ground leases, easements or reservations of, or
rights of others for, licenses, rights of way, sewers, gas and oil, electric
lines, telegraph, telephone and cable lines and other similar purposes, or
zoning, building codes or other restrictions (including, without limitation,
minor defects or irregularities in title and similar encumbrances) as to the use
of real properties or Liens incidental to the conduct of the business of such
Person or to the ownership of its properties which do not in the aggregate
materially impair their use in the operation of the business of such Person;

 

(j)            leases, licenses, subleases and sublicenses of assets or property
and liens on assets or property (including, without limitation, real property
and intellectual property rights) in the ordinary course of business;

 

(k)           any non-exclusive licenses of or option to license Intellectual
Property or covenant not to assert claims of infringement, misappropriation or
other violation with respect to Intellectual Property;

 

(l)            Liens for any final judgments, decrees or orders of any court for
the payment of money that do not constitute an Event of Default;

 

(m)          [reserved];

 

(n)           Liens arising solely by virtue of any statutory or common law
provisions relating to banker’s Liens, rights of set-off or similar rights and
remedies as to deposit accounts or other funds maintained with a depositary
institution;

 

(o)           Liens (i) of a collection bank arising under Section 4-210 of the
UCC as in effect from time to time in the State of New York on the items in the
course of collection, and (ii) in favor of a banking or other financial
institution arising as a matter of law encumbering deposits or other funds
maintained with a financial institution (including the right of set off) and
that are within the general parameters customary in the banking industry;

 

69

--------------------------------------------------------------------------------


 

(p)           Liens arising from UCC financing statement filings regarding
operating leases entered into by the Borrower and its Restricted Subsidiaries in
the ordinary course of business;

 

(q)           Liens existing on the Closing Date and listed on Schedule 6.02
hereto and any modifications, replacements, renewals, refinancings or extensions
thereof; provided that (i) the Lien does not encumber any property other than
(A) property encumbered on the Closing Date, (B) after-acquired property that is
affixed or incorporated into the property encumbered by such Lien on the Closing
Date and (C) proceeds and products thereof and (ii) the modification,
replacement, renewal, extension or refinancing of the obligations secured or
benefited by such Liens, to the extent constituting Indebtedness, is permitted
by Section 6.01;

 

(r)            [reserved];

 

(s)            Liens on property at the time the Borrower or a Restricted
Subsidiary acquired the property, including any acquisition by means of a merger
or consolidation with or into the Borrower or any Restricted Subsidiary;
provided that, such Liens are not created, incurred or assumed in connection
with, or in contemplation of, such acquisition; provided further that, such
Liens may not extend to any other property owned by the Borrower or any
Restricted Subsidiary;

 

(t)            Liens (not on the Collateral) securing Indebtedness or other
obligations of a Restricted Subsidiary that is a Subsidiary Guarantor owing to
the Borrower or another Restricted Subsidiary permitted to be incurred in
accordance with Section 6.01;

 

(u)           [reserved];

 

(v)           Liens securing Permitted Refinancing Indebtedness; provided that
(x) any such Lien is limited to all or part of the same property or assets (plus
improvements, accessions, proceeds or dividends or distributions in respect
thereof) that secured (or, under the written arrangements under which the
original Lien arose, could secure) the Indebtedness being refinanced and (y) to
the extent the Liens securing the Indebtedness being refinanced were secured by
the Collateral pursuant to Sections 6.02(b) above, the Liens securing such
Permitted Refinancing Indebtedness shall be subordinated to the Liens securing
the Secured Obligations pursuant to the Intercreditor Agreement or another
intercreditor agreement in form and substance reasonably satisfactory to the
Administrative Agent;

 

(w)          any interest or title of a lessor under any operating lease or
similar arrangement in the ordinary course of business;

 

(x)           Liens encumbering property or assets under construction arising
from progress or partial payments or deposits by the Borrower or its Restricted
Subsidiaries relating to such property or assets or such deposits, at any time
outstanding not to exceed $1,500,000 in the aggregate;

 

(y)           [reserved];

 

(z)           Liens arising by operation of law or under lease to secure
landlords, lessors or under leases or rental agreements made in the ordinary
course of business and confined to the premises or property rented and the
tangible property located thereon;

 

(aa)         Liens deemed to exist in connection with reasonable and customary
initial deposits and margin deposits and similar Liens attaching to brokerage
accounts maintained in the ordinary course of business and not for speculative
purposes;

 

70

--------------------------------------------------------------------------------


 

(bb)         deposits in the ordinary course of business, including deposits
paid for retention of professional services;

 

(cc)         Liens arising out of conditional sale, title retention, consignment
or similar arrangements for the sale of goods entered into by the Borrower or
any of its Restricted Subsidiaries in the ordinary course of business;

 

(dd)         Liens arising from the deposit of funds or securities in trust for
the purpose of decreasing, discharging or defeasing Indebtedness so long as such
deposit of funds or securities and such decreasing, discharging or defeasing of
Indebtedness are permitted under the Loan Documents;

 

(ee)         [reserved];

 

(ff)          Liens (i) on cash advances in favor of the seller of any property
to be acquired to be applied against the purchase price for property and
(ii) consisting of any letter of intent or any agreement to sell, transfer,
lease or otherwise dispose of any property;

 

(gg)         any restrictions on any stock or stock equivalents or other joint
venture interests of the Borrower or any of its Restricted Subsidiaries
providing for a breach, termination or default under any joint venture,
stockholder, membership, limited liability company or partnership agreement
between such Person and one or more other holders of such stock or stock
equivalents or interests of such Person, if a security interest or other Lien is
created on such stock or stock equivalents or interest as a result thereof and
other similar Liens;

 

(hh)         Liens in favor of customs and revenue authorities arising as a
matter of law to secure payment of customs duties in connection with the
importation of goods in the ordinary course of business;

 

(ii)           Liens deemed to exist in connection with Investments in
repurchase agreements permitted by Section 6.03; provided that, such Liens do
not extend to any assets other than those that are the subject of such
repurchase agreements;

 

(jj)           Liens that are contractual rights of set-off (i) relating to the
establishment of depository relations with banks not given in connection with
the issuance of Indebtedness, (ii) relating to pooled deposit or sweep accounts
of the Borrower or any of its Restricted Subsidiaries to permit satisfaction of
overdraft or similar obligations incurred in the ordinary course of business of
the Borrower and its Restricted Subsidiaries or (iii) relating to purchase
orders and other agreements entered into in the ordinary course of business;

 

(kk)         Liens on property of an Unrestricted Subsidiary at the time that it
is designated as a Restricted Subsidiary pursuant to the definition of
“Unrestricted Subsidiary”; provided that such Liens were not incurred in
connection with, or contemplation of, such designation;

 

(ll)           deposits made or other security provided to secure liabilities to
insurance carriers under insurance or self-insurance arrangements in the
ordinary course of business;

 

(mm)      other Liens securing obligations in an amount at any one time
outstanding not to exceed the greater of $10,000,000 and 1.25% of Consolidated
Total Assets as of the most recently ended fiscal quarter for which financial
statements have been delivered to the Administrative Agent pursuant to
Section 5.01(a) or 5.01(b), as applicable; provided that, such Liens will rank
junior to the Liens on the Collateral securing the Obligations and, in each
case, and such Liens shall be subordinated to the Liens

 

71

--------------------------------------------------------------------------------


 

securing the Secured Obligations pursuant to the Intercreditor Agreement or
another intercreditor agreement in form and substance reasonably satisfactory to
the Administrative Agent; and

 

(nn)         any extension, renewal or replacement, in whole or in part, of any
Lien described in the foregoing clauses (other than clauses (a), (b) and (v));
provided that any such extension, renewal or replacement shall be no more
restrictive in any material respect than the Lien so extended, renewed or
replaced and shall not extend in any material respect to any additional property
or assets.

 

SECTION 6.03  Investments.  No Group Member shall make or maintain, directly or
indirectly, any Investment except for the following:

 

(a)           Investments (i) by the Borrower or any Restricted Subsidiary in
any Loan Party, (ii) by any Restricted Subsidiary that is not a Loan Party in
any other Restricted Subsidiary that is also not a Loan Party, (iii) by Loan
Parties in any Restricted Subsidiary that is not a Loan Party in the ordinary
course of business in an amount not to exceed $7,500,000 in the aggregate at any
time outstanding so long as immediately prior to and after giving effect to such
Investment on a Pro Forma Basis, (a) no Default or Event of Default shall have
occurred and be continuing, or would result therefrom and (b) the Borrower would
be in compliance with each such financial covenant set forth in Section 6.14, in
each case as if such ratio is calculated as of the last day of the Test Period
most recently ended on or prior to the date of such Investment;

 

(b)           (i) Investments in another Person constituting a Permitted
Acquisition and (ii) Investments held by a Person that is acquired and becomes a
Restricted Subsidiary or of a company merged or amalgamated or consolidated into
any Restricted Subsidiary, (including pursuant to a Permitted Acquisition), to
the extent that such Investments pursuant to clause (ii) were not made in
contemplation of or in connection with such acquisition, merger, amalgamation or
consolidation and were in existence on the date of such acquisition, merger,
amalgamation or consolidation;

 

(c)           Investments held by any Group Member in the form of cash and Cash
Equivalents;

 

(d)           (i) Investments in the form of receivables owing to the Borrower
or any Restricted Subsidiary if created or acquired in the ordinary course of
business and payable or dischargeable in accordance with customary trade terms;
provided that, such trade terms may include such concessionary trade terms as
the Borrower or any such Restricted Subsidiary deems reasonable under the
circumstances and (ii) Investments (including debt obligations and Equity
Interests) received in satisfaction or partial satisfaction thereof from account
debtors or received in connection with the bankruptcy or reorganization of
promoters, suppliers or customers or in settlement of delinquent obligations of,
or other disputes with, customers and suppliers arising in the ordinary course
of business or upon the foreclosure with respect to any secured Investment or
other transfer of title with respect to any secured Investment;

 

(e)           Investments in the form of commission, payroll, travel, moving,
relocation and similar advances to cover matters that are expected at the time
of such advances ultimately to be treated as expenses for accounting purposes
and that are made in the ordinary course of business;

 

(f)            Investments in the form of loans or advances to employees,
officers or directors of the Borrower, such Restricted Subsidiary, not to exceed
$2,000,000 in the aggregate outstanding at any one time;

 

72

--------------------------------------------------------------------------------


 

(g)                                  Investments in the form of stock,
obligations or securities or other Investments received in settlement of debts
created in the ordinary course of business and owing to the Borrower or any
Restricted Subsidiary or in satisfaction of judgments or foreclosure of Liens or
pursuant to any plan of reorganization or similar arrangement upon the
bankruptcy or insolvency of a debtor;

 

(h)                                 Investments resulting from the receipt of
promissory notes and other non-cash consideration in connection with any Sale
permitted under Section 6.05 and transfers of assets permitted under
Section 6.05(n) that constitute Investments;

 

(i)                                     Investments in the form of Hedging
Agreements entered into in compliance with Section 6.01;

 

(j)                                    Investments in existence on, or that are
made pursuant to legally binding written commitments that are in existence on,
the Amendment and Restatement Effective Date and are set forth on Schedule 6.03,
and any modification, replacement, renewal or extension thereof; provided no
such modification, replacement, renewal or extension shall increase the amount
of Investments then permitted under this Section 6.03(j) except pursuant to the
terms of such Investment in existence on the Closing Date or as otherwise
permitted by this Section 6.03;

 

(k)                                 Investments in the form of credit or
advances to landlords in connection with leases (or similar occupancy
agreements) or the sale of real property to any Restricted Subsidiary in the
ordinary course of business;

 

(l)                                     Investments the payment for which
consists of Equity Interests of the Borrower (other than Disqualified Equity
Interests);

 

(m)                             Investments in the form of Guarantees permitted
by Section 6.01;

 

(n)                                 Investments in the form of advances, loans
or extensions of credit to distributors, customers, brokers, suppliers and
vendors in the ordinary course of business;

 

(o)                                 other Investments not exceeding, in the
aggregate, the greater of $20,000,000 and 2.50% of Consolidated Total Assets as
of the most recently ended fiscal quarter for which financial statements have
been delivered to the Administrative Agent pursuant to Section 5.01(a) or
5.01(b), as applicable;

 

(p)                                 Investments in a Person engaged in Permitted
Business Activities having a fair market value, taken together with all other
Investments made pursuant to this Section 6.03(p) that are at that time
outstanding, not to exceed $15,000,000 at the time of such Investment;

 

(q)                                 (i) Investments by the Borrower or any
Restricted Subsidiary in any joint venture or Unrestricted Subsidiary to the
extent that the aggregate amount of all Investments made pursuant to this
Section 6.03(q) is not in excess of the greater of $15,000,000 and 2.00% of
Consolidated Total Assets as of the most recently ended fiscal quarter for which
financial statements have been delivered to the Administrative Agent pursuant to
Section 5.01(a) or 5.01(b), as applicable;

 

(r)                                    any Investment consisting of the
licensing or contribution of intellectual property pursuant to joint marketing
arrangements with other Persons in the ordinary course of business;

 

73

--------------------------------------------------------------------------------


 

(s)                                   any Investment consisting of purchases and
acquisitions of inventory, supplies, materials and equipment or purchases of
contract rights or licenses of intellectual property or leases, in each case, in
the ordinary course of business;

 

(t)                                    so long as immediately prior to and after
giving effect to such Investment on a Pro Forma Basis (i) no Default or Event of
Default shall have occurred and be continuing, or would result therefrom and
(ii) the Borrower would be in compliance with each such financial covenant set
forth in Section 6.14, in each case as if such ratio is calculated as of the
last day of the Test Period most recently ended on or prior to the date of such
Investment, the Group Members may make additional Investments in an aggregate
amount not to exceed the Available Amount at the time of each such Investment;

 

(u)                                 any Investment that is a Restricted Payment
permitted under Section 6.06 (other than clause (l) thereof); and

 

(v)                                 any contribution of any Investment in a
joint venture or partnership that is not a Restricted Subsidiary to a Person
that is not a Restricted Subsidiary in exchange for an Investment in the Person
to whom such contribution is made; provided that such Investment must be
received by a Restricted Subsidiary and must be equal to or greater than the
Fair Market Value of such contribution.

 

SECTION 6.04  Fundamental Changes.

 

(a)                                 The Borrower will not, in a single
transaction or through a series of related transactions, consolidate with or
merge with or into any other Person, whether or not the Borrower is the
surviving corporation, or sell, assign, transfer, lease or otherwise dispose of
all or substantially all of its properties and assets to any Person or group of
affiliated Persons unless at the time and after giving effect thereto:

 

(i)                                     Such transaction constitutes a Permitted
Investment pursuant to which the Borrower will be the surviving entity;

 

(ii)                                  immediately after giving effect to such
transaction on a Pro Forma Basis, no Default or Event of Default shall have
occurred and be continuing; and

 

(iii)                               if the Borrower is required to comply with
the financial covenants set forth in Section 6.14 as of the date of such
transaction, then immediately prior to and after giving effect to such
transaction on a Pro Forma Basis, except in the case of the consolidation or
merger of any Restricted Subsidiary with or into the Borrower, the Borrower
would be in compliance on a Pro Forma Basis with each financial covenant set
forth in Section 6.14, in each case as if such ratio is calculated as of the
last day of the Test Period most recently ended on or prior to the date of such
transaction.

 

To the extent required under the Loan Documents, the Borrower will cause such
amendments, supplements or other instruments to be executed, delivered, filed
and recorded, as applicable, in such jurisdictions as may reasonably be required
by applicable law to preserve and protect the Lien of the Loan Documents on the
Collateral owned by or transferred to the Borrower.

 

(b)                                 No Subsidiary Guarantor may in a single
transaction or through a series of related transactions, consolidate with or
merge with or into any other Person, whether or not such Subsidiary Guarantor is
the surviving corporation, or sell, assign, transfer, lease or otherwise dispose
of all or substantially all of its properties and assets to any Person or group
of affiliated Persons unless at the time and after giving effect thereto:

 

74

--------------------------------------------------------------------------------


 

(i)                                     the other Person is the Borrower or any
Restricted Subsidiary that is a Subsidiary Guarantor or becomes a Subsidiary
Guarantor concurrently with the transaction;

 

(ii)                                  (1) either (x) the Subsidiary Guarantor is
the continuing Person or (y) the resulting, surviving or transferee Person
expressly assumes all of the Obligations of the Subsidiary Guarantor under the
Loan Documents, including the guarantee and grant of security interests in its
Collateral required thereunder; and (2) immediately after giving effect to the
transaction, no Default or Event of Default has occurred and is continuing; or

 

(iii)                               the transaction constitutes a sale,
assignment, transfer, lease or other disposition (including by way of
consolidation or merger) of the Subsidiary Guarantor or the sale or disposition
of all or substantially all the assets of the Subsidiary Guarantor (in each case
other than to the Borrower or a Restricted Subsidiary) otherwise permitted by
the Loan Documents.

 

SECTION 6.05  Sales.

 

No Group Member shall make any Sales except for the following:

 

(a)                                 a Sale by a Restricted Subsidiary to the
Borrower or by the Borrower or a Restricted Subsidiary to a Restricted
Subsidiary; provided that any such disposition that constitutes a disposition of
Collateral (x) is only to the Borrower or a Subsidiary Guarantor to the extent
that such Sale is not otherwise a Permitted Investment and (y) the transferee
shall comply with Section 5.14;

 

(b)                                 a Sale permitted by Sections 6.03 or 6.06;

 

(c)                                  a Sale of assets in a single transaction or
series of related transactions with a fair market value of less than
$15,000,000;

 

(d)                                 Sales of obsolete, damaged, surplus or worn
out equipment or property or property that is no longer used or useful in the
conduct of the business of the Borrower or its Restricted Subsidiaries;

 

(e)                                  any Sales of inventory, equipment, goods,
fixtures, accounts receivable or other assets in the ordinary course of
business;

 

(f)                                   any Sales of Equity Interests of or other
Investments in an Unrestricted Subsidiary;

 

(g)                                  any grant of any license of patents,
trademarks, know-how or any other intellectual property in the ordinary course
of business which does not materially interfere with the business of the
Borrower and its Restricted Subsidiaries taken as a whole (for the avoidance of
doubt, other than perpetual licenses of any material intellectual property);

 

(h)                                 the Sale or discounting, in each case
without recourse and in the ordinary course of business, of accounts receivable
arising in the ordinary course of business (x) which are overdue, or (y) which
the Borrower or any Restricted Subsidiary, as applicable, may reasonably
determine are difficult to collect but only in connection with the compromise or
collection thereof consistent with prudent business practice (and not as part of
any bulk sale or financing of receivables);

 

(i)                                     to the extent allowable under
Section 1031 of the Internal Revenue Code or any comparable or successor
provision, any exchange of like property (excluding any boot thereon) for use in

 

75

--------------------------------------------------------------------------------


 

Permitted Business Activities; provided that in the case of an exchange of
Collateral for property, such property shall be pledged as Collateral of the
same priority and in accordance with the Collateral Documents;

 

(j)                                    the Sale of any property in a Sale and
Leaseback Transaction within six months of the acquisition of such property;
provided that the fair market value of all property so disposed of shall not
exceed $30,000,000 from and after the Closing Date;

 

(k)                                 Sales, transfers and other dispositions of
Investments in joint ventures or any Subsidiary of the Borrower that is not a
wholly-owned Subsidiary of the Borrower to the extent required by, or made
pursuant to, buy/sell arrangements between the joint venture or similar parties
set forth in the relevant joint venture arrangements and/or similar binding
arrangements;

 

(l)                                     Sales by the Borrower or any Restricted
Subsidiary not otherwise permitted under this Section 6.05, provided that (i) at
the time of such Sale (other than any such Sale made pursuant to a legally
binding commitment entered into at a time when no Default or Event of Default
exists), no Default or Event of Default shall exist or would result from such
Sale and (ii) the aggregate fair market value in respect of all such Sales in
any Fiscal Year of the Borrower is not in excess of the greater of
(x) $15,000,000 and (y) 2.00% of Consolidated Total Assets;

 

(m)                             [reserved]; and

 

(n)                                 Sales of foreign intellectual property
rights by a Loan Party to a Restricted Subsidiary that is not a Guarantor in the
ordinary course of business or otherwise consistent with past practice;

 

provided that, any Sale of any property pursuant to Sections 6.05(c), (j),
(k) or (l) shall be for no less than the fair market value of such property at
the time of such Sale and the purchase price for such property shall be paid to
such Borrower or such Restricted Subsidiary, as applicable, for not less than
75% cash consideration; provided that, for purposes of the 75% cash
consideration requirement any Designated Non-cash Consideration received in
respect of such sale or disposition having an aggregate fair market value, taken
together with all other Designated Non-cash Consideration received pursuant to
this proviso that is at that time outstanding, not in excess of $5,000,000, in
each case, shall be deemed to be cash.

 

SECTION 6.06  Restricted Payments.

 

No Group Member shall directly or indirectly, declare, order, pay, make or set
apart any sum for any Restricted Payment except for the following:

 

(a)                                 Restricted Payments permitted by
Section 6.15;

 

(b)                                 the payment of dividends and distributions
within 60 days after the date of declaration thereof, if at the date of
declaration of such payment, such payment would have complied with the other
provisions of this Section 6.06;

 

(c)                                  the Borrower and each Restricted Subsidiary
may declare and make dividend payments or other distributions payable solely in
the Equity Interests (other than Disqualified Equity Interests) of such Person;

 

76

--------------------------------------------------------------------------------


 

(d)                                 each Restricted Subsidiary may make
Restricted Payments to the Borrower and to other Restricted Subsidiaries that
directly or indirectly own Equity Interests of such Restricted Subsidiary (and,
in the case of a Restricted Payment by a non-wholly owned Restricted Subsidiary,
to the Borrower and any such other Restricted Subsidiary and to each other owner
of Equity Interests of such Restricted Subsidiary; provided, that any such Cash
distributions shall be made at least pro rata in amount with respect to such
equity holders that are Loan Parties);

 

(e)                                  make any purchase, repurchase, redemption,
defeasance or other acquisition or retirement of Equity Interests of the
Borrower (i) deemed to occur upon the exercise of stock options to the extent
such Equity Interests represents a portion of the exercise price of such options
or a portion of the tax liability of the holder with respect thereto, or (ii) in
connection with the terms of any restricted stock option agreement awarded to
any employee, officer or director of the Borrower or its Restricted
Subsidiaries; provided that the aggregate amount of payments made pursuant to
this Section 6.06(e) shall not exceed $5,000,000 in any Fiscal Year of the
Borrower;

 

(f)                                   make other Restricted Payments in an
aggregate amount not to exceed $1,500,000;

 

(g)                                  make the payment of cash, dividends,
distributions, advances or other Restricted Payments in lieu of fractional
shares pursuant to (i) the exchange or conversion of any securities or (ii) the
exercise of options or warrants; provided, that such payment shall not be for
the purpose of evading the limitations of this covenant (as determined in good
faith by the board of directors of the Borrower);

 

(h)                                 the declaration or payment of dividends to
holders of any class or series of Disqualified Equity Interests of the Borrower
or any of its Restricted Subsidiaries or any class or series of preferred stock
of a Restricted Subsidiary issued after the Closing Date in accordance with
Section 6.01;

 

(i)                                     advances or loans to (i) any future,
present or former officer, director, employee or consultant of the Borrower or a
Restricted Subsidiary (in each case, other than SIC or any of its Affiliates) to
pay for the purchase or other acquisition for value of Equity Interests (other
than Disqualified Equity Interests) of the Borrower or a Restricted Subsidiary,
or any obligation under a forward sale agreement, deferred purchase agreement or
deferred payment arrangement pursuant to any management equity plan or stock
option plan or any other management or employee benefit or incentive plan or
other agreement or arrangement or (ii) any management equity plan or stock
option plan or any other management or employee benefit or incentive plan or
unit trust or the trustees of any such plan or trust to pay for the purchase or
other acquisition for value of Equity Interests of the Borrower or a Restricted
Subsidiary, in each case of this Section 6.06(i) in an aggregate principal
amount, together with the aggregate principal amount of Restricted Payments made
pursuant to Section 6.06(j), not to exceed $3,500,000 in any calendar year (with
any unused amounts in any calendar year carried over to the next two succeeding
calendar years);

 

(j)                                    the repurchase, redemption or other
acquisition or retirement for value of any Equity Interests of the Borrower held
by any current or former officer, director, employee or consultant of the
Borrower or any of its Restricted Subsidiaries (in each case, other than SIC or
any of its Affiliates) pursuant to any equity subscription agreement, stock
option agreement, shareholders’ agreement or similar agreement; provided that
the total aggregate amount of Restricted Payments under this Section 6.06(j),
together with the aggregate principal amount of Restricted Payments made
pursuant to Section 6.06(i), does not exceed $3,500,000 in any calendar year
(with any unused amounts in any calendar year carried over to the next two
succeeding calendar years);

 

77

--------------------------------------------------------------------------------


 

(k)                                 the purchase, repurchase, redemption or
defeasance of other acquisition or retirement of the Equity Interests of the
Borrower (i) in an aggregate amount not to exceed $15,000,000 pursuant to the
terms of the rights held by Totem Onelove Group Pty Ltd, Totem Industries Pty
Ltd and any of their affiliates as in effect on the date of this Agreement or as
subsequently amended, supplemented or otherwise modified thereafter and (ii) in
an aggregate amount not to exceed $10,500,000 pursuant to the terms of any other
purchase, repurchase, redemption or similar rights right by holders of the
Borrower’s Equity Interests; and

 

(l)                                     any Restricted Payment that constitutes
an Investment permitted under Section 6.03 (other than clause (u) thereof).

 

In the event that a Restricted Payment meets the criteria of more than one of
the types of Restricted Payments described in the above paragraphs of this
covenant the Borrower in its sole discretion may divide, classify or from time
to time reclassify all or any portion of such Restricted Payment in any manner
that complies with this covenant and such Restricted Payment shall be treated as
having been made pursuant only to the clause or clauses of this covenant to
which such Restricted Payment has been classified or reclassified.

 

SECTION 6.07  Change in Nature of Business.

 

No Group Member shall carry on any business, operations or activities other than
Permitted Business Activities.

 

SECTION 6.08  Transactions with Affiliates.  The Borrower shall not, and shall
not permit any of its Restricted Subsidiaries to, directly or indirectly, enter
into or suffer to exist any transaction or series of related transactions
(including, without limitation, the sale, purchase, exchange or lease of assets,
property or services) with any Affiliate of the Borrower (other than a
Restricted Subsidiary of the Borrower).

 

The foregoing provisions will not apply to:

 

(a)                                 any transaction or series of transactions is
on terms that are no less favorable to the Borrower or such Restricted
Subsidiary, as the case may be, than would be available at the time of such
transaction or series of transactions in a comparable transaction in an arm’s
length dealing with an unaffiliated third party;

 

(b)                                 transactions with a Person that is an
Affiliate of the Borrower solely because the Borrower, directly or indirectly,
owns Equity Interest in such Person;

 

(c)                                  any Restricted Payment not prohibited by
Section 6.06, any Permitted Investment or any payments with respect to Junior
Debt not prohibited by Section 6.12;

 

(d)                                 any transaction or series of transactions
between the Borrower and one or more of its Restricted Subsidiaries or between
two or more of its Restricted Subsidiaries;

 

(e)                                  the payment of reasonable and customary
fees, including consulting fees, bonuses and compensation (including amounts
paid pursuant to employee benefit plans) for the personal services of, the
reimbursement of expenses paid by, and indemnity provided on behalf of, future,
present or former officers, directors, employees, members of management,
consultants, or independent contractors of the Borrower or any of its Restricted
Subsidiaries paid in the ordinary course of business;

 

78

--------------------------------------------------------------------------------


 

(f)                                   any agreements or arrangements in
existence on the Closing Date and set forth on Schedule 6.08 and any amendments,
modifications, extensions or replacements thereof; provided that, any such
amendments, modifications, extensions or replacements shall only be permitted by
this Section 6.08(f) to the extent that the terms of such amendment,
modification, extension or replacement, taken as a whole, are not materially
more disadvantageous to the Borrower and its Restricted Subsidiaries than the
terms of such agreements or arrangements in effect on the Closing Date; provided
further that, a good faith determination by a majority of the disinterested
members of the board of directors (as evidenced by a board resolution) that the
terms of such amendment, modification, extension or replacement, taken as a
whole, are not materially more disadvantageous to the Borrower and its
Restricted Subsidiaries than the terms of such agreements or arrangements in
effect on the Closing Date shall be conclusive;

 

(g)                                  transactions with customers, clients,
suppliers, landlords, lessors or purchasers or sellers of goods or services, in
each case in the ordinary course of business and otherwise in compliance with
the terms of the Loan Documents that are fair to the Borrower, or are on terms
at least as favorable as would reasonably have been entered into at such time
with an unaffiliated party and transactions with joint ventures or Unrestricted
Subsidiaries entered into in the ordinary course of business;

 

(h)                                 transactions to the extent permitted by
Section 6.15;

 

(i)                                     any issuance or sale of Equity Interests
(other than Disqualified Equity Interests) of the Borrower and the granting of
registration and other customary rights in connection therewith;

 

(j)                                    purchases, repurchases or repayments of
the Second Lien Notes or other Indebtedness or solicitations of amendments,
waivers or consents in respect of the Second Lien Notes or such other
Indebtedness, if such purchase, repurchase or repayment or solicitation is on
the same terms as those offered to holders of the Second Lien Notes or such
other Indebtedness that are not Affiliates;

 

(k)                                 the granting and performance of registration
rights for the Borrower’s Equity Interests;

 

(l)                                     transactions with an Affiliate where the
only consideration paid by the Borrower or any Restricted Subsidiary is Equity
Interests of the Borrower (other than Disqualified Equity Interests); and

 

(m)                             any employment agreement, consultant agreement
or employee benefit arrangements with any employee, consultant, officer or
director of the Borrower or any Restricted Subsidiary, including under any stock
option, stock appreciation rights, stock incentive or similar plans, entered
into in the ordinary course of business.

 

SECTION 6.09  Burdensome Agreements.

 

No Group Member shall enter into or permit to exist any Contractual Obligation
(other than this Agreement or any other Loan Document) that limits the ability

 

(a)                                 of any Restricted Subsidiary to make
Restricted Payments to the Borrower or any Subsidiary Guarantor or to otherwise
transfer property to or invest in the Borrower or any Subsidiary Guarantor,
except for (i) any agreement in effect on the Closing Date and described on
Schedule 6.09, (ii) any agreement in effect at the time any Restricted
Subsidiary becomes a Subsidiary of the Borrower, so long as such agreement was
not entered into solely in contemplation of such Person becoming a Subsidiary of
the Borrower, (iii) any agreement in connection with a Sale of all or
substantially all of the Equity Interests or assets of such Subsidiary permitted
by Section 6.05, (iv) customary provisions in joint

 

79

--------------------------------------------------------------------------------


 

venture agreements or other similar agreements applicable to joint ventures
permitted under Section 6.03 and applicable solely to such joint venture entered
into in the ordinary course of business, (v) customary provisions restricting
assignment of any agreement entered into in the ordinary course of business,
(vi) any restrictions regarding licenses or sublicenses by the Borrower and the
other Restricted Subsidiaries of Intellectual Property rights in the ordinary
course of business (in which case such restriction shall relate only to such
Intellectual Property rights), (vii) customary provisions restricting the
subletting or assignment of any lease governing a leasehold interest,
(viii) restrictions imposed by reason of applicable Law and (ix) restrictions
imposed under the Second Lien Note Documents, or

 

(b)                                 of the Borrower or any Loan Party to create,
incur, assume or suffer to exist Liens on property of such Person for the
benefit of the Lenders with respect to the Revolving Facility and the
Obligations or under the Loan Documents except for (i) any agreement in effect
on the Closing Date and described on Schedule 6.09, (ii) any agreement in effect
at any time any Restricted Subsidiary becomes a Subsidiary of the Borrower, or
any agreement assumed in connection with the acquisition of assets from any
Person, so long as such agreement was not entered into solely in contemplation
of such Person becoming a Subsidiary of the Borrower or of the acquisition of
assets from such Person and applies solely to such acquired assets,
(iii) customary restrictions in leases, subleases, licenses or asset sale
agreements otherwise permitted hereby so long as such restrictions relate to the
assets subject thereto, (iv) in each case so long as such restrictions are no
broader in scope than those contained herein or in the Second Lien Note
Documents, customary restrictions contained in Indebtedness incurred pursuant to
Sections 6.01(w) (solely to the extent any negative pledge relates to the
property financed by or the subject of such Indebtedness); provided that such
restrictions do not restrict the Liens securing the Obligations or the senior
priority status thereof, (v) restrictions arising in connection with cash or
other deposits permitted under Sections 6.02 or 6.03 and limited to such cash or
deposit, (vi) customary provisions restricting assignment of any agreement
entered into in the ordinary course of business, (vii) customary provisions
restricting the subletting or assignment of any lease governing a leasehold
interest, (viii) customary provisions in joint venture agreements and other
similar agreements applicable to joint ventures entered into in the ordinary
course of business relating to the assets and Equity Interests of such Joint
Venture, (ix) restrictions imposed by applicable Law, (x) restrictions contained
in Indebtedness permitted pursuant to Section 6.01(d) or Section 6.01(o) to the
extent relating to the Subsidiary incurring such Indebtedness and its
Subsidiaries and provided that such restrictions do not restrict the Liens
securing the Obligations as contemplated by Loan Documents or the first priority
status thereof and (xi) restrictions contained in the Second Lien Note
Documents.

 

SECTION 6.10  Modification of Certain Documents.

 

No Group Member shall do any of the following:

 

(a)                                 waive or otherwise modify any term of any
Organizational Document of, or otherwise change the capital structure of, any
Group Member, as applicable, in each case, except for those modifications and
waivers that do not materially and adversely affect the interests of any Secured
Party under the Loan Documents to which a Loan Party is a party or in the
Collateral without the prior written consent of the Administrative Agent (which
consent shall not be unreasonably withheld or delayed);

 

(b)                                 waive or otherwise modify any term of the
Second Lien Notes and other Indebtedness that is Junior Debt if the effect
thereof on such Indebtedness (i) is materially adverse to the Lenders, (ii) is
otherwise prohibited by the terms of any subordination or intercreditor
agreement applicable thereto or (iii) has the effect of (A) shortening the
maturity of such Indebtedness to a date which is prior to 91 days after the
Maturity Date, (B) shortening the date scheduled for any principal payment or
increasing the amount of any required principal payment in excess of an amount
to be agreed (other than paid-in-kind interest), or (C) increasing the amount of
any mandatory prepayment required

 

80

--------------------------------------------------------------------------------


 

thereunder which is payable prior to the indefeasible payment in full in cash of
all Obligations, or add a requirement for any additional mandatory prepayment
thereunder, in the case of this clause (iii); or

 

(c)                                  waive, amend or otherwise modify the terms
of, or terminate the Employee Hiring and Retention Procedures, except for those
waivers, amendments or modifications that do not materially affect the interests
of any Secured Party under the Loan Documents to which a Loan Party is a party
or in the Collateral without the prior written consent of the Administrative
Agent (which consent shall not be unreasonably withheld or delayed); provided
that, such consent shall not be necessary for those waivers, amendments or
modifications as may be necessary or required under applicable Law and are
provided to the Administrative Agent in writing.

 

SECTION 6.11  Accounting Changes; Fiscal Year.

 

No Group Member shall change its (a) accounting treatment or reporting
practices, except as required by GAAP or any requirement of Law, or (b) its
Fiscal Year or its method for determining fiscal quarters or fiscal months.

 

SECTION 6.12 Prepayments of Junior Debt.

 

None of the Borrower or its Restricted Subsidiaries shall (x) prepay, redeem,
purchase, defease or otherwise satisfy for value prior to the scheduled maturity
thereof any Junior Debt (y) set apart any property for such purpose, whether
directly or indirectly and whether to a sinking fund, a similar fund or
otherwise, or (z) make any payment in violation of any subordination or
intercreditor terms of any Junior Debt (each a “Restricted Debt Payment”);
provided that, each Group Member may, to the extent otherwise permitted by the
Loan Documents, do each of the following:

 

(a)                                 make any purchase, repurchase, redemption,
defeasance or other acquisition or retirement of Junior Debt made by exchange
for, or out of the proceeds of the substantially concurrent incurrence of
Permitted Refinancing Indebtedness with respect to such Junior Debt;

 

(b)                                 prepay, redeem, purchase, defease or
otherwise satisfy prior to the scheduled maturity thereof (or set apart any
property for such purpose) any Junior Debt owing by a Group Member to any other
Group Member; provided, that if such Junior Debt is owing by a Loan Party to a
Group Member that is not a Loan Party then (i) no Default or Event of Default
shall have occurred and be continuing and (ii) such Investment shall be
permitted under Section 6.03(a)(iii), 6.03(b)(ii), 6.03(j), 6.03(o) or 6.03(q);

 

(c)                                  make any purchase, repurchase, redemption,
defeasance or other acquisition or retirement of Junior Debt made by exchange
for, or out of the proceeds of the substantially concurrent (a) sale of, Equity
Interests of the Borrower (other than Disqualified Equity Interests and other
than Equity Interests issued or sold to a Restricted Subsidiary or an employee
stock ownership plan or similar trust to the extent such sale to an employee
stock ownership plan or similar trust is financed by loans from or Guaranteed by
the Borrower or any Restricted Subsidiary unless such loans have been repaid
with cash on or prior to the date of determination); or (b) contributions to the
capital of the Borrower;

 

(d)                                 so long as immediately prior to and after
giving effect to such Restricted Debt Payment on a Pro Forma Basis (x) no
Default or Event of Default shall have occurred and be continuing, or would
result therefrom and (y) the Borrower would be in compliance with each such
financial covenant set forth in Section 6.14, in each case as if such ratio is
calculated as of the last day of the Test Period most recently ended on or prior
to the date of payment of such Restricted Debt Payment, the Borrower

 

81

--------------------------------------------------------------------------------


 

may make Restricted Debt Payments in an aggregate amount not to exceed the
Available Amount at the time of each such Restricted Debt Payment;

 

(e)                                  make any purchase, repurchase, redemption,
defeasance or other acquisition or retirement for value of any Junior Debt in
the event of a “change of control,” an “asset sale” or an “event of loss” under
the Second Lien Indenture, at a purchase price not greater than 101% (pursuant
to provisions similar to the “change of control” covenant under the Second Lien
Indenture) to the extent required by, and in accordance with, the provisions
under the agreement governing such Junior Debt, plus any accrued and unpaid
interest in connection therewith; provided that, prior to or simultaneously with
such purchase, repurchase, redemption, defeasance or other acquisition or
retirement, the Borrower has made the “change of control offer”, “asset sale
offer”, or “collateral loss proceeds offer”, as the case may be, as provided in
such covenants with respect to the Second Lien Notes and has completed the
repurchase or redemption of all such Second Lien Notes validly tendered for
payment in connection with such offer;

 

(f)                                   pay, as and when due and payable,
(x) scheduled principal and interest payments and reimbursement of reasonable
costs, expenses and indemnification obligations in respect of (i) the Second
Lien Notes and (y) any other payments on account of the other Junior Debt, in
each case to the extent permitted by the Intercreditor Agreement and any other
intercreditor agreement applicable thereto; provided that if such Indebtedness
is subordinated to the Obligations, such payment is permitted in accordance with
the subordination terms applicable thereto.

 

In no event shall the forgoing be deemed to restrict the forgiveness of any
Junior Debt by the holder thereof so long as such forgiveness is not conditioned
on the receipt of any consideration (other than Equity Interests that are not
Disqualified Equity Interests).

 

SECTION 6.13  Speculative Hedging.

 

No Group Member shall enter into any Hedging Agreement, except (a) Hedging
Agreements entered into in the ordinary course of business and not for
speculative purposes and (b) Hedging Agreements entered into in order to
effectively cap, collar or exchange interest rates (from fixed to floating
rates, from one floating rate to another floating rate or otherwise) with
respect to any interest-bearing liability or investment of the Borrower or any
Restricted Subsidiary.

 

SECTION 6.14  Financial Covenants.

 

(a)                                 Beginning as of March 31, 2016, as of the
last day of any Fiscal Quarter of the Borrower ending on or after such date, the
Borrower shall not permit the Secured Net Leverage Ratio calculated as of such
day for the period of four Fiscal Quarters of the Borrower then ended to be
greater than the ratio set forth below opposite such period:

 

Four Fiscal Quarters Ending

 

Maximum Secured Net Leverage Ratio

 

March 31, 2016

 

4.50:1.00

 

December 31, 2016 and thereafter

 

4.00:1.00

 

 

(b)                                 Beginning as of March 31, 2016, as of the
last day of any Fiscal Quarter of the Borrower ending on or after such date, the
Borrower shall not permit the Interest Coverage Ratio

 

82

--------------------------------------------------------------------------------


 

calculated as of such day for the period of four Fiscal Quarters of the Borrower
then ended to be less than the ratio set forth below opposite such period:

 

Four Fiscal Quarters Ending

 

Maximum Secured Net Leverage Ratio

 

March 31, 2016

 

1.50:1.00

 

December 31, 2016 and thereafter

 

2.00:1.00

 

 

SECTION 6.15  Preferred Equity.  None of the Borrower or its Restricted
Subsidiaries shall (x) waive, amend or otherwise modify the terms of, or
terminate any of the Series B Preferred Equity Documents or any of the Sillerman
Preferred Equity Documents, without the prior written consent of the Required
Lenders or (y) make any Restricted Payment, Restricted Debt Payment or any other
payment with respect to the Series B Preferred Equity Interests or the Sillerman
Preferred Equity Interests; provided that, each Group Member may, to the extent
not otherwise prohibited by the Loan Documents, do each of the following:

 

(a)                                 make regularly scheduled quarterly dividend
payments with respect to the Series B Preferred Equity Interests pursuant to the
Series B Preferred Equity Documents so long as (x) both before and after giving
effect to such scheduled dividend on a Pro Forma Basis, no Default or Event of
Default shall have occurred and be continuing and (y)(i) from the Amendment and
Restatement Effective Date up to, but not including, the date that the Borrower
is required to comply with the financial covenants set forth in Section 6.14,
both before and after giving effect to such scheduled dividend, the Borrower
would, on a Pro Forma Basis, be in compliance with an Interest Coverage Ratio of
1.00:1.00, in each case as if such ratio is calculated as of the last day of the
Test Period most recently ended on or prior to the date of such scheduled
dividend and (ii) from and after the date that the Borrower is required to
comply with the financial covenants set forth in Section 6.14, both before and
after giving effect to such scheduled dividend, the Borrower would be in
compliance on a Pro Forma Basis with each such financial covenant set forth in
Section 6.14, in each case as if such ratio is calculated as of the last day of
the Test Period most recently ended on or prior to the date of such scheduled
dividend; and

 

(b)                                 make regularly scheduled paid-in-kind
dividend payments payable solely in Sillerman Preferred Equity Interests
pursuant to the Sillerman Preferred Equity Documents.

 

ARTICLE VII

 

EVENTS OF DEFAULT

 

SECTION 7.01  Events of Default.  If any of the following events (each, an
“Event of Default”) shall occur:

 

(a)                                 the Borrower shall fail to pay any principal
of any Loan when and as the same shall become due and payable, whether at the
due date thereof or at a date fixed for prepayment thereof or otherwise;

 

(b)                                 the Borrower shall fail to pay any interest
on any Loan or any fee or any other amount (other than an amount referred to in
clause (a) of this Section) payable under this Agreement or under any other Loan
Document, when and as the same shall become due and payable, and such failure
shall continue unremedied for a period of three or more Business Days;

 

83

--------------------------------------------------------------------------------


 

(c)                                  any representation, warranty or
certification made or deemed made by or on behalf of any Group Member in any
Loan Document or by or on behalf of any Group Member (or any Responsible Officer
thereof) in connection with any such Loan Document (including in any document
delivered in connection with any such Loan Document) shall prove to have been
incorrect in any material respect (or in any respect if such representation or
warranty is qualified by “materiality” or “Material Adverse Effect”) when made
or deemed made;

 

(d)                                 any Group Member shall fail to comply with
(i) any provision of Section 5.04(a)(i), 5.05, 5.13, 5.16 or Article VI,
(ii) any provision of Section 5.01 if, in the case of this clause (ii), such
failure shall remain unremedied for 3 or more Business Days or (iii) any other
provision of any Loan Document if, in the case of this clause (iii), such
failure shall remain unremedied for 30 days after the date on which notice
thereof shall have been given to the Borrower by the Administrative Agent or the
Required Lenders;

 

(e)                                  (i) any Group Member shall fail to make any
payment when due (whether due because of scheduled maturity, required prepayment
provisions, acceleration, demand or otherwise), after the lapse of all
applicable grace periods, on any Indebtedness of any Group Member (other than
the Obligations) and, in each case, such failure relates to Indebtedness having
a principal amount of $5,000,000 or more, (ii) any other material event shall
occur or material condition shall exist under any Contractual Obligation
relating to any such Indebtedness, if the effect of such event or condition,
after the lapse of all applicable grace periods, is to accelerate, or to permit
the acceleration of, the maturity of such Indebtedness or (iii) any such
Indebtedness shall become or be declared to be due and payable, or be required
to be prepaid, redeemed, defeased or repurchased (other than by a regularly
scheduled required prepayment), prior to the stated maturity thereof;

 

(f)                                   (i) any Group Member (other than an
Immaterial Foreign Person and its Foreign Subsidiaries) shall generally not pay
its debts as such debts become due, shall admit in writing its inability to pay
its debts generally or shall make a general assignment for the benefit of
creditors, (ii) any proceeding shall be instituted by or against any Group
Member (other than an Immaterial Foreign Person and its Foreign Subsidiaries)
seeking to adjudicate it a bankrupt or insolvent or seeking liquidation, winding
up, reorganization, arrangement, adjustment, protection, relief, composition of
it or its debts or any similar order, in each case under any requirement of Law
relating to bankruptcy, insolvency or reorganization or relief of debtors or
seeking the entry of an order for relief or the appointment of a custodian,
receiver, trustee, conservator, liquidating agent, liquidator, other similar
official or other official with similar powers, in each case for it or for any
substantial part of its property and, in the case of any such proceedings
instituted against (but not by or with the consent of) any Group Member (other
than an Immaterial Foreign Person and its Foreign Subsidiaries), either such
proceedings shall remain undismissed or unstayed for a period of 60 days or more
or any action sought in such proceedings shall occur or (iii) any Group Member
(other than an Immaterial Foreign Person and its Foreign Subsidiaries) shall
take any corporate or similar action or any other action to authorize any action
described in clause (i) or (ii) above;

 

(g)                                  one or more judgments, orders or decrees
(or other similar process) shall be rendered against any Group Member involving
an aggregate amount (excluding amounts adequately covered by insurance payable
to any Group Member, to the extent the relevant insurer has not denied coverage
therefor) in excess of $5,000,000 and (i) enforcement proceedings shall have
been commenced by any creditor upon any such judgment, order or decree or
(ii) such judgment, order or decree shall not have been vacated or discharged
for a period of 60

 

84

--------------------------------------------------------------------------------


 

consecutive days and there shall not be in effect (by reason of a pending appeal
or otherwise) any stay of enforcement thereof;

 

(h)                                 one or more ERISA Events shall have
occurred, which individually or in the aggregate, would have a material effect
on the Group Members;

 

(i)                                     except pursuant to a valid, binding and
enforceable termination or release permitted under the Loan Documents and
executed by the Administrative Agent or as otherwise expressly permitted under
any Loan Document, (i) any material provision of any Loan Document shall, at any
time after the delivery of such Loan Document, fail to be valid and binding on,
or enforceable against, any Loan Party party thereto or (ii) any such Loan
Document purporting to grant a Lien to secure any Obligation shall, at any time
after the delivery of such Loan Document, fail to create a valid and enforceable
Lien on any material portion of the Collateral purported to be covered thereby
or such Lien shall fail or cease to be a perfected Lien with the priority
required in the relevant Loan Document (other than any such failure of
perfection or priority which arises solely from the actions or inactions of a
Secured Party) or any Group Member shall state in writing that any of the events
described in clause (i) or (ii) above shall have occurred;

 

(j)                                    there shall occur any Change of Control;

 

(k)                                 the subordination provisions of the
Intercreditor Agreement or any intercreditor or subordination agreement or
instrument applicable to any Indebtedness that is Junior Debt shall for any
reason be revoked or invalidated, or otherwise cease to be in full force and
effect, or any Loan Party shall contest in any manner the validity or
enforceability thereof or deny that it has any further liability or obligation
thereunder, or the Obligations, for any reason shall not have the priority
contemplated by this Agreement or such intercreditor or subordination provisions
(subject to the exceptions set forth in clause (i)(ii) above);

 

(l)                                     SIC shall fail to make the Initial
Sillerman Investment on the Amendment and Restatement Effective Date; or

 

(m)                             SIC shall fail to make the Additional Sillerman
Investment on or before the date that is 60 days after the Amendment and
Restatement Effective Date,

 

then, and in every such event (other than an event described in clause (f) of
this Section), and at any time thereafter during the continuance of such event,
the Administrative Agent may, and at the request of the Required Lenders shall,
by notice to the Borrower, take any or all of the following actions, at the same
or different times:

 

(i)                                     terminate the Commitments, and thereupon
the Commitments shall terminate immediately;

 

(ii)                                  declare the Loans then outstanding (or,
(A) in the event of a failure to comply with Section 6.05 in a manner that
constitutes a Sale of all or substantially all of the assets of the Borrower and
its Restricted Subsidiaries taken as a whole or (B) in the case of an occurrence
of an event described in Section 7.01(j), an amount equal to 101% of the
aggregate principal amount of the Loans then outstanding) to be due and payable
in whole (or in part, in which case any principal not so declared to be due and
payable may thereafter be declared to be due and payable), and thereupon the
principal of the Loans so declared to be due and payable, together with accrued
interest thereon and all fees and other Obligations of the Borrower accrued
hereunder, shall

 

85

--------------------------------------------------------------------------------


 

become due and payable immediately, without presentment, demand, protest or
other notice of any kind, all of which are hereby waived by the Borrower;

 

(iii)                               [reserved]; or

 

(iv)                              exercise on behalf of itself, the Lenders all
rights and remedies available to it, the Lenders under the Loan Documents and/or
applicable Law;

 

provided, that in case of any event described in clause (f) of this Section, the
Commitments shall automatically terminate and the principal of the Loans then
outstanding, together with accrued interest thereon and all fees and other
Obligations accrued hereunder, shall automatically become due and payable, in
each case, without presentment, demand, protest or other notice of any kind, all
of which are hereby waived by the Borrower.

 

SECTION 7.02  Application of Payments.  Notwithstanding anything herein to the
contrary, following the occurrence and during the continuance of an Event of
Default, and notice thereof to the Administrative Agent by the Borrower or the
Required Lenders, all payments received on account of the Secured Obligations
shall be applied by the Administrative Agent as follows:

 

(i)                                     first, to payment of that portion of the
Secured Obligations constituting fees, indemnities, expenses and other amounts
(including fees and disbursements and other charges of counsel payable under
Section 9.03 and amounts payable under Section 2.13(a)) payable to the
Administrative Agent in its capacity as such;

 

(ii)                                  second, to payment of that portion of the
Secured Obligations constituting fees, indemnities and other amounts payable to
the Lenders (including fees and disbursements and other charges of counsel
payable under Section 9.03) arising under the Loan Documents (other than as
contemplated by clauses (iii) and (iv)), ratably among them in proportion to the
respective amounts described in this clause (ii) payable to them;

 

(iii)                               third, to payment of that portion of the
Secured Obligations constituting accrued and unpaid interest on the Loans,
ratably among the Lenders in proportion to the respective amounts described in
this clause (iii) payable to them;

 

(iv)                              fourth, to payment of that portion of the
Secured Obligations constituting unpaid principal of the Loans ratably among the
Lenders in proportion to the respective amounts described in this clause
(iv) payable to them;

 

(v)                                 fifth, to the payment in full of all other
Secured Obligations, in each case ratably among the Administrative Agent, the
Lenders based upon the respective aggregate amounts of all such Secured
Obligations owing to them in accordance with the respective amounts thereof then
due and payable; and

 

(vi)                              finally, the balance, if any, after all
Secured Obligations have been indefeasibly paid in full in cash, to the Borrower
or as otherwise required by Law.

 

86

--------------------------------------------------------------------------------


 

ARTICLE VIII

 

AGENCY

 

SECTION 8.01  Appointment and Authorization of Agents.  Each Lender hereby
irrevocably appoints Barclays to act on its behalf as the Administrative Agent
hereunder and under the other Loan Documents and authorizes the Administrative
Agent to take such actions on its behalf and to exercise such powers as are
delegated to the Administrative Agent by the terms hereof or thereof, together
with such actions and powers as are reasonably incidental thereto.  The
provisions of this Article are solely for the benefit of the Agents and the
Lenders, and the Borrower shall not have rights as a third-party beneficiary of
any of such provisions.  It is understood and agreed that the use of the term
“agent” herein or in any other Loan Documents (or any other similar term) with
reference to any Agent is not intended to connote any fiduciary or other implied
(or express) obligations arising under agency doctrine of any applicable Law. 
Instead such term is used as a matter of market custom, and is intended to
create or reflect only an administrative relationship between independent
contracting parties.

 

SECTION 8.02  Rights as a Lender.  Any Agent shall have the same rights and
powers in its capacity as a Lender as any other Lender and may exercise the same
as though it were not an Agent hereunder.  Such Person and its Affiliates may
accept deposits from, lend money to, own securities of, act as the financial
advisor or in any other advisory capacity for, and generally engage in any kind
of business with, the Borrower or any of its Subsidiaries or other Affiliate
thereof as if such Person were not an Agent hereunder and without any duty to
account therefor to the Lenders.

 

SECTION 8.03  Exculpatory Provisions.  (a)  No Agent shall have any duties or
obligations except those expressly set forth herein and in the other Loan
Documents, and its duties hereunder shall be administrative in nature.  Without
limiting the generality of the foregoing, no Agent shall: (i) be subject to any
fiduciary or other implied duties, regardless of whether a Default has occurred
and is continuing; (ii) have any duty to take any discretionary action or
exercise any discretionary powers, except (in the case of the Administrative
Agent) discretionary rights and powers expressly contemplated hereby or by the
other Loan Documents that the Administrative Agent is required to exercise as
directed in writing by the Required Lenders (or such other number or percentage
of the Lenders as shall be expressly provided for herein or in the other Loan
Documents); provided, that the Administrative Agent shall not be required to
take any action that, in its opinion or the opinion of its counsel, may expose
the Administrative Agent to liability or that is contrary to any Loan Document
or applicable Law, including for the avoidance of doubt any action that may be
in violation of the automatic stay under any Debtor Relief Law or that may
effect a forfeiture, modification or termination of property of a Defaulting
Lender in violation of any Debtor Relief Law; and (iii) except as expressly set
forth herein and in the other Loan Documents, have any duty to disclose, and
shall not be liable for the failure to disclose, any information relating to the
Borrower or any of its Affiliates that is communicated to or obtained by such
Agent or any of its Affiliates in any capacity.

 

(b)                                 The Administrative Agent shall not be liable
for any action taken or not taken by it (i) with the consent or at the request
of the Required Lenders (or such other number or percentage of the Lenders as
shall be necessary, or as the Administrative Agent shall believe in good faith
shall be necessary, under the circumstances as provided in Article VII and
Section 9.02), or (ii) in the absence of its own gross negligence or willful
misconduct as determined by a court of competent jurisdiction by final and
nonappealable judgment.  The Administrative Agent shall not be deemed to have
knowledge or notice of the occurrence of any Default unless and until the
Administrative Agent shall have received written notice from a Lender or the
Borrower referring to this Agreement, describing such Default and stating that
such notice is a “notice of default.”

 

(c)                                  No Agent-Related Person shall be
responsible for or have any duty to ascertain or inquire into (i) any statement,
warranty or representation made in or in connection with this Agreement or any
other Loan Document, (ii) the contents of any certificate, report or other
document delivered hereunder or thereunder or in connection herewith or
therewith, (iii) the performance or observance of

 

87

--------------------------------------------------------------------------------


 

any of the covenants, agreements or other terms or conditions set forth herein
or therein or the occurrence of any Default, (iv) the validity, enforceability,
effectiveness or genuineness of this Agreement, any other Loan Document or any
other agreement, instrument or document or (v) the satisfaction of any condition
set forth in Article IV or elsewhere herein, other than (in the case of the
Administrative Agent) to confirm receipt of items expressly required to be
delivered to it.

 

SECTION 8.04  Reliance by Administrative Agent.  Each Agent shall be entitled to
rely upon, and shall not incur any liability for relying upon, any notice,
request, certificate, consent, statement, instrument, document or other writing
(including any electronic message, Internet or intranet website posting or other
distribution) believed by it to be genuine and to have been signed, sent or
otherwise authenticated by the proper Person.  Each Agent also may rely upon any
statement made to it orally or by telephone and believed by it to have been made
by the proper Person, and shall not incur any liability for relying thereon.  In
determining compliance with any condition hereunder to any Credit Extension that
by its terms shall be fulfilled to the satisfaction of a Lender, the
Administrative Agent may presume that such condition is reasonably satisfactory
to such Lender unless the Administrative Agent shall have received notice to the
contrary from such Lender prior to any such Credit Extension.  The
Administrative Agent may consult with legal counsel (who may be counsel for the
Borrower), independent accountants and other experts selected by it, and shall
not be liable for any action taken or not taken by it in accordance with the
advice of any such counsel, accountants or experts.

 

SECTION 8.05  Delegation of Duties.  The Administrative Agent may perform any
and all of its duties and exercise its rights and powers hereunder or under any
other Loan Document by or through any one or more sub-agents appointed by the
Administrative Agent.  The Administrative Agent and any such sub-agent may
perform any and all of its duties and exercise its rights and powers by or
through their respective Related Parties.  The exculpatory provisions of this
Article shall apply to any such sub-agent and to the Related Parties of the
Administrative Agent and any such sub-agent, and shall apply to their respective
activities in connection with the syndication of the Revolving Facility as well
as activities as Administrative Agent.  The Administrative Agent shall not be
responsible for the negligence or misconduct of any sub-agents except to the
extent that a court of competent jurisdiction determines in a final and
nonappealable judgment that the Administrative Agent acted with gross negligence
or willful misconduct in the selection of such sub-agents.

 

SECTION 8.06  Indemnification of Agents.  Whether or not the transactions
contemplated hereby are consummated, each Lender shall indemnify upon demand
each Agent-Related Person (to the extent not reimbursed by or on behalf of the
Borrower and without limiting the obligations of any Loan Party to do so) on a
pro rata basis (determined as of the time that the applicable payment is sought
based on each Lender’s ratable share at such time) and hold harmless each
Agent-Related Person against any and all Indemnified Liabilities incurred by it;
provided, that no Lender shall be liable for payment to any Agent-Related Person
of any portion of such Indemnified Liabilities to the extent determined in a
final, nonappealable judgment of a court of competent jurisdiction to have
resulted from such Agent-Related Person’s own gross negligence or willful
misconduct (and no action taken in accordance with the directions of the
Required Lender shall be deemed to constitute gross negligence or willful
misconduct for purposes of this Section).  In the case of any investigation,
litigation or proceeding giving rise to any Indemnified Liabilities, this
Section applies whether any such investigation, litigation or proceeding is
brought by any Lender or any other Person.  Without limitation of the foregoing,
each Lender shall reimburse the Administrative Agent upon demand for its ratable
share of any costs or out-of-pocket expenses (including the reasonable fees,
disbursements and other charges of counsel) incurred by the Administrative Agent
in connection with preparation, execution, delivery, administration,
modification, amendment or enforcement (whether through negotiations, legal
proceedings or otherwise) of, or legal advice in respect of rights and
responsibilities under, this Agreement, any other Loan Document, or any document
contemplated by or referred to herein, to the

 

88

--------------------------------------------------------------------------------


 

extent that the Administrative Agent is not reimbursed for such costs or
expenses by or on behalf of the Borrower.

 

To the extent required by any applicable Law, the Administrative Agent may
withhold from any payment to any Lender an amount equivalent to any U.S. Federal
Income Tax.  If the IRS or any other Governmental Authority asserts a claim that
the Administrative Agent did not properly withhold U.S. Federal Income Tax from
amounts paid to or for the account of any Lender because the appropriate form
was not delivered or was not properly executed or because such Lender failed to
notify the Administrative Agent of a change in circumstance which rendered the
exemption from, or reduction of, U.S. Federal Income Tax ineffective or for any
other reason, or if the Administrative Agent reasonably determines that a
payment was made to a Lender pursuant to this Agreement without deduction of
applicable withholding tax from such payment, such Lender shall indemnify the
Administrative Agent fully for all amounts paid, directly or indirectly, by the
Administrative Agent as Tax or otherwise, including any penalties or interest
and together with all reasonable costs and out-of-pocket expenses (including
reasonable fees and expenses of counsel) incurred in connection therewith.

 

SECTION 8.07  Resignation of Administrative Agent.  The Administrative Agent may
resign as Administrative Agent upon 30 days’ notice to the Lenders and the
Borrower.  Upon receipt of any such notice of resignation, the Required Lenders
shall appoint a successor agent (which may be an Affiliate of a Lender), with
the consent of the Borrower at all times other than during the existence of an
Event of Default (which consent shall not be unreasonably withheld or delayed). 
If no such successor shall have been so appointed by the Required Lenders and
shall have accepted such appointment prior to the effective date of the
resignation of the Administrative Agent, then the Administrative Agent may (but
shall not be obligated to), on behalf of the Lenders, appoint a successor
Administrative Agent meeting the qualifications set forth above.  Whether or not
a successor has been appointed, such resignation shall become effective in
accordance with such notice on such effective date, where (i) the retiring
Administrative Agent shall be discharged from its duties and obligations
hereunder and under the other Loan Documents (except that in the case of any
Collateral held by the Administrative Agent on behalf of the Secured Parties
under any of the Loan Documents, the retiring Administrative Agent shall
continue to hold such Collateral until such time as a successor Administrative
Agent is appointed) and (ii) all payments, communications and determinations
provided to be made by, to or through the Administrative Agent shall instead be
made by or to each Lender directly, until such time, if any, as the Required
Lenders appoint a successor Administrative Agent as provided for above.  Upon
the acceptance of a successor’s appointment as Administrative Agent hereunder,
such successor shall succeed to and become vested with all of the rights,
powers, privileges and duties of the retiring Administrative Agent, and the
retiring Administrative Agent shall be discharged from all of its duties and
obligations hereunder or under the other Loan Documents.  The fees payable by
the Borrower to a successor Administrative Agent shall be the same as those
payable to its predecessor unless otherwise agreed between the Borrower and such
successor.  After the retiring Administrative Agent’s resignation hereunder and
under the other Loan Documents, the provisions of this Article and Section 9.03
shall continue in effect for the benefit of such retiring Administrative Agent,
its sub-agents and their respective Related Parties in respect of any actions
taken or omitted to be taken by any of them while the retiring Administrative
Agent was acting as Administrative Agent.

 

SECTION 8.08  Non-Reliance on Agents and Other Lenders.  Each Lender expressly
acknowledges that no Agent-Related Persons have made any representations or
warranties to it and that no act by the Agent-Related Persons hereafter take,
including any review of the affairs of a Loan Party or any affiliate of a Loan
Party, shall be deemed to constitute any representation or warranty by any
Agent-Related Person to any Lender.  Each Lender acknowledges that it has,
independently and without reliance upon any Agent-Related Person or any other
Lender or any of their Related Parties and based on such documents and
information as it has deemed appropriate, made its own credit analysis and
decision

 

89

--------------------------------------------------------------------------------


 

to enter into this Agreement.  Each Lender also acknowledges that it will,
independently and without reliance upon any Agent-Related Person or any other
Lender or any of their Related Parties and based on such documents and
information as it shall from time to time deem appropriate, continue to make its
own decisions in taking or not taking action under or based upon this Agreement,
any other Loan Document or any related agreement or any document furnished
hereunder or thereunder.  Except for notices, reports and other documents
expressly required to be furnished hereunder, the Agent-Related Persons shall
not have any duty or responsibility to provide any Lender with any credit or
other information concerning the business, operations, property, condition
(financial or otherwise), prospects or creditworthiness of any Loan Party or any
affiliate of a Loan Party that may come into the possession of any Agent-Related
Person.

 

SECTION 8.09  Administrative Agent May File Proofs of Claim.  In case of the
pendency of any proceeding under any Debtor Relief Law or any other judicial
proceeding relative to any Group Member, the Administrative Agent (irrespective
of whether the principal of any Loan shall then be due and payable as herein
expressed or by declaration or otherwise and irrespective of whether the
Administrative Agent shall have made any demand on the Borrower) shall be
entitled and empowered (but not obligated) by intervention in such proceeding or
otherwise:

 

(a)                                 to file and prove a claim for the whole
amount of the principal and interest owing and unpaid in respect of the Loans
and all other Secured Obligations that are owing and unpaid and to file such
other documents as may be necessary or advisable in order to have the claims of
the Lenders and the Administrative Agent (including any claim for the reasonable
compensation, expenses, disbursements and advances of the Lenders and the
Administrative Agent and their respective agents and counsel and all other
amounts due to the Lenders and the Administrative Agent under Sections 2.13 and
9.03) allowed in such judicial proceeding; and

 

(b)                                 to collect and receive any monies or other
property payable or deliverable on any such claims and to distribute the same;

 

and any custodian, receiver, assignee, trustee, liquidator, sequestrator or
other similar official in any such judicial proceeding is hereby authorized by
each Lender to make such payments to the Administrative Agent and, in the event
that the Administrative Agent shall consent to the making of such payments
directly to the Lenders to pay to the Administrative Agent any amount due for
the reasonable compensation, expenses, disbursements and advances of the
Administrative Agent and its agents and counsel, and any other amounts due the
Administrative Agent under Sections 2.13 and 9.03.

 

SECTION 8.10  Duties of Other Agents.  None of the Agents (other than the
Administrative Agent) identified on the cover page or signature pages of this
Agreement shall have any rights, powers, obligations, liabilities,
responsibilities or duties under this Agreement or any of the other Loan
Documents, except in its capacity, as applicable, as a Lender hereunder. 
Without limiting any other provision of this Article, none of such Agents in
their respective capacities as such shall have or be deemed to have any
fiduciary relationship with any Lender or any other Person by reason of this
Agreement or any other Loan Document.

 

SECTION 8.11  Concerning the Collateral and the Security Documents.

 

(a)                                 Each Lender agrees that any action taken by
the Administrative Agent or the Required Lenders (or, where required by the
express terms of this Agreement, a greater proportion of the Lenders) in
accordance with the provisions of this Agreement or of the other Loan Documents,
and the exercise by the Administrative Agent or the Required Lenders (or, where
so required, such greater proportion of the Lenders) of the powers set forth
herein or therein, together with such other powers as

 

90

--------------------------------------------------------------------------------


 

are reasonably incidental thereto, shall be authorized and binding upon all of
the Lenders and other Secured Parties.  Without limiting the generality of the
foregoing, the Administrative Agent shall have the sole and exclusive right and
authority to (i) act as the disbursing and collecting agent for the Lenders with
respect to all payments and collections arising in connection herewith and with
the Security Documents, (ii) execute and deliver each Security Document and
accept delivery of each such agreement delivered by any Loan Party, (iii) act as
collateral agent for the Lenders and the other Secured Parties for purposes of
the perfection of all security interests and Liens created by such agreements
and all other purposes stated therein; provided, that the Administrative Agent
hereby appoints, authorizes and directs each Lender to act as collateral
sub-agent for the Administrative Agent and the Lenders for purposes of the
perfection of all security interests and Liens with respect to the Collateral,
including any deposit accounts maintained by a Loan Party with, and cash and
Cash Equivalents held by, such Lender, (iv) manage, supervise and otherwise deal
with the Collateral, (v) take such action as is necessary or desirable to
maintain the perfection and priority of the security interests and Liens created
or purported to be created by the Security Documents and (vi) except as may be
otherwise specifically restricted by the terms hereof or of any other Loan
Document, exercise all remedies given to the Administrative Agent, the Lenders
and the other Secured Parties with respect to the Collateral under the Loan
Documents relating thereto, applicable law or otherwise.

 

(b)                                 Each of the Lenders hereby consents to the
release and hereby directs, in accordance with the terms hereof, the
Administrative Agent to release (or, in the case of clause (ii) below, release
or subordinate) any Lien held by the Administrative Agent for the benefit of the
Lenders against any of the following:

 

(i)                                     all of the Collateral and all Loan
Parties, upon termination of the Commitments and payment and satisfaction in
full of all Loans, and all other Obligations that the Administrative Agent has
been notified in writing are then due and payable;

 

(ii)                                  [reserved]; and

 

(iii)                               any part of the Collateral sold or disposed
of by a Loan Party if such sale or disposition is permitted by this Agreement
(or permitted pursuant to a waiver of or consent to a transaction otherwise
prohibited by this Agreement) and the Intercreditor Agreement (unless such sale
is made to another Loan Party).

 

(c)                                  Anything contained in any of the Loan
Documents to the contrary notwithstanding, the Borrower, the Administrative
Agent and each Secured Party hereby agree that (i) no Secured Party shall have
any right individually to realize upon any of the Collateral or to enforce any
Guarantee under the Guarantee and Collateral Agreement, it being understood and
agreed that all powers, rights and remedies hereunder and under any of the Loan
Documents may be exercised solely by the Administrative Agent for the benefit of
the Secured Parties in accordance with the terms hereof and thereof and all
powers, rights and remedies under the Security Documents may be exercised solely
by the Administrative Agent for the benefit of the Secured Parties in accordance
with the terms thereof, and (ii) in the event of a foreclosure or similar
enforcement action by the Administrative Agent on any of the Collateral pursuant
to a public or private sale or other disposition (including, without limitation,
pursuant to Section 363(k), Section 1129(b)(2)(a)(ii) or otherwise of the
Bankruptcy Code), the Administrative Agent (or any Lender, except with respect
to a “credit bid” pursuant to Section 363(k), Section 1129(b)(2)(a)(ii) or
otherwise of the Bankruptcy Code), may be the purchaser or licensor of any or
all of such Collateral at any such sale or other disposition and the
Administrative Agent, as agent for and representative of Secured Parties (but
not any Lender or Lenders in its or their respective individual capacities)
shall be entitled, upon instructions from the Required Lenders, for the purpose
of bidding and making settlement or payment of the purchase price for all or any
portion of the Collateral sold at any

 

91

--------------------------------------------------------------------------------


 

such sale or disposition, to use and apply any of the Obligations as a credit on
account of the purchase price for any Collateral payable by the Administrative
Agent at such sale or other disposition.

 

(d)                                 Each of the Lenders hereby directs the
Administrative Agent to execute and deliver or file such termination and partial
release statements and do such other things as are necessary to release Liens to
be released pursuant to this Section 8.11 promptly upon the effectiveness of any
such release.

 

(e)                                  Each of the Lenders hereby consents to the
release of any Subsidiary Guarantor from its obligations under the Guarantee and
Collateral Agreement if such Person ceases to be a Restricted Subsidiary as a
result of a transaction permitted under the Loan Documents.

 

(f)                                   Without limiting the generality of the
foregoing, each Lender acknowledges that it has received a copy of the
Intercreditor Agreement, consents to and authorizes the Administrative Agent’s
execution and delivery thereof on behalf of such Lender and agrees to be bound
by the terms and provisions thereof, including the purchase option contained
therein.  Each Lender hereby authorizes the Administrative Agent to enter into
any intercreditor arrangement and any subordination arrangement with respect to
any Indebtedness permitted hereunder that requires or contemplates such an
arrangement on behalf such Lender.

 

SECTION 8.12  [Reserved].

 

ARTICLE IX

 

MISCELLANEOUS

 

SECTION 9.01  Notices.

 

(a)                                 Notices Generally.  Unless otherwise
expressly provided herein, all notices and other communications provided for
herein shall be in writing and shall be delivered by hand or overnight courier
service, mailed by certified or registered mail to the applicable party hereto
as provided in Schedule 9.01.  Notices and other communications sent by hand or
overnight courier service, or mailed by certified or registered mail, shall be
deemed to have been given when received.  Notices and other communications
delivered through electronic communications to the extent provided in paragraph
(b) below shall be effective as provided therein.

 

(b)                                 Electronic Communications.  Notices and
other communications to the Lenders hereunder may be delivered or furnished by
electronic communication (including e-mail and Internet or intranet websites)
pursuant to procedures approved by the Administrative Agent; provided, that the
foregoing shall not apply to notices to any Lender pursuant to Article II if
such Lender has notified the Administrative Agent that it is incapable of
receiving, or is unwilling to receive, notices under Article II hereof by
electronic communication.  The Administrative Agent or the Borrower may, in its
discretion, agree to accept notices and other communications to it hereunder by
electronic communications pursuant to procedures approved by it; provided, that
approval of such procedures may be limited to particular notices or
communications.

 

Unless the Administrative Agent otherwise prescribes, (i) notices and other
communications sent to an e-mail address shall be deemed received upon the
sender’s receipt of an acknowledgement from the intended recipient (such as by
the “return receipt requested” function, as available, return e-mail or other
written acknowledgement); and (ii) notices or communications posted to an
Internet or intranet website shall be deemed received upon the deemed receipt by
the intended

 

92

--------------------------------------------------------------------------------


 

recipient, at its e-mail address as described in clause (i) above, of
notification that such notice or communication is available and identifying the
website address therefor; provided, that, in the case of clauses (i) and
(ii) above, if such notice, email or other communication is not sent during the
normal business hours of the recipient, such notice or communication shall be
deemed to have been sent at the opening of business on the next business day for
the recipient.

 

(c)                                  Change of Address, etc.  The Borrower, the
Administrative Agent may change its address, facsimile number, telephone number
or electronic mail address for notices and other communications hereunder by
notice to the other parties hereto.  Each other Lender may change its address,
facsimile number, telephone number or electronic mail address for notices and
other communications hereunder by notice to the Borrower and the Administrative
Agent.  In addition, each Lender agrees to notify the Administrative Agent from
time to time to ensure that the Administrative Agent has on record (i) an
effective address, contact name, telephone number, facsimile number and
electronic mail address to which notices and other communications may be sent
and (ii) accurate wire transfer instructions for such Lender.

 

(d)                                 Public Side Information Contacts.  Each
Public Lender agrees to cause at least one individual at or on behalf of such
Public Lender to have selected the “Private Side Information” or similar
designation on the content declaration screen of the Platform in order to enable
such Public Lender or its delegate, in accordance with such Public Lender’s
compliance procedures and applicable Law, including the U.S. federal and state
securities Laws, to make reference to Borrower Materials that are not made
available through the “Public Side Information” portion of the Platform and that
may contain material non-public information with respect to the Group Members or
their securities for purposes of the U.S. federal or state securities Laws.  In
the event that any Public Lender has elected for itself to not access any
information disclosed through the Platform or otherwise, such Public Lender
acknowledges that (i) the Agents and other Lenders may have access to such
information and (ii) neither the Borrower nor any Agent or other Lender with
access to such information shall have (x) any responsibility for such Public
Lender’s decision to limit the scope of information it has obtained in
connection with this Agreement and the other Loan Documents or (y) any duty to
disclose such information to such electing Lender or to use such information on
behalf of such electing Lender, and shall not be liable for the failure to so
disclose or use, such information.

 

(e)                                  Platform.  THE PLATFORM IS PROVIDED “AS IS”
AND “AS AVAILABLE.”  THE AGENT-RELATED PERSONS DO NOT WARRANT THE ACCURACY OF
THE BORROWER MATERIALS OR THE ADEQUACY OF THE PLATFORM AND EXPRESSLY DISCLAIM
LIABILITY FOR ERRORS OR OMISSIONS IN THE BORROWER MATERIALS.  NO WARRANTY OF ANY
KIND, EXPRESS, IMPLIED OR STATUTORY, INCLUDING, WITHOUT LIMITATION, ANY WARRANTY
OF MERCHANTABILITY, FITNESS FOR A PARTICULAR PURPOSE, NON-INFRINGEMENT OF
THIRD-PARTY RIGHTS OR FREEDOM FROM VIRUSES OR OTHER CODE DEFECTS, IS MADE BY ANY
AGENT-RELATED PERSON IN CONNECTION WITH THE BORROWER MATERIALS OR THE PLATFORM. 
In no event shall any Agent-Related Person have any liability to the Borrower,
any Lender or any other Person or entity for losses, claims, damages,
liabilities or expenses of any kind (whether in tort, contract or otherwise)
arising out of, the Borrower’s or the Administrative Agent’s transmission of
Borrower Materials through the Platform, except to the extent that such losses,
claims, damages, liabilities or expenses are determined by a court of competent
jurisdiction by an final and nonappealable judgment to have resulted from the
gross negligence or willful misconduct of such Agent-Related Person; provided,
that in no event shall any Agent-Related Person have any liability to the
Borrower, any Lender or any other Person for indirect, special, incidental,
consequential damages or punitive damages (as opposed to direct or actual
damages).

 

93

--------------------------------------------------------------------------------


 

(f)                                   Reliance by Administrative Agent and
Lenders.  The Administrative Agent and the Lenders shall be entitled to rely and
act upon any notices purportedly given by or on behalf of the Borrower even if
(i) such notices were not made in a manner specified herein, were incomplete or
were not preceded or followed by any other form of notice specified herein or
(ii) the terms thereof, as understood by the recipient, varied from any
confirmation thereof.  The Borrower shall indemnify the Administrative Agent,
each Lender and the Related Parties of each of them for all losses, costs,
expenses and liabilities resulting from the reliance of such Person on each
notice purportedly given by or on behalf of the Borrower; provided, that such
indemnity shall not, as to the Administrative Agent, such Lender or such Related
Party, be available to the extent that such losses, costs, expenses and
liabilities are determined by a court of competent jurisdiction by final and
nonappealable judgment to have resulted from the gross negligence, bad faith or
willful misconduct of the Administrative Agent, such Lender or such Related
Party.

 

SECTION 9.02  Waivers; Amendments.

 

(a)                                 No Waiver; Remedies Cumulative;
Enforcement.  No failure or delay by the Administrative Agent or any Lender in
exercising any right, remedy, power or privilege hereunder or under any other
Loan Document shall operate as a waiver thereof, nor shall any single or partial
exercise of any such right, remedy, power or privilege, or any abandonment or
discontinuance of steps to enforce such a right remedy, power or privilege,
preclude any other or further exercise thereof or the exercise of any other
right remedy, power or privilege.  The rights, remedies, powers and privileges
of the Administrative Agent and the Lenders hereunder and under the Loan
Documents are cumulative and are not exclusive of any rights, remedies, powers
or privileges that any such Person would otherwise have.

 

Notwithstanding anything to the contrary contained herein or in any other Loan
Document, the authority to enforce rights and remedies hereunder and under the
other Loan Documents against the Borrower shall be vested exclusively in, and
all actions and proceedings at law in connection with such enforcement shall be
instituted and maintained exclusively by, the Administrative Agent in accordance
with Section 8.01 for the benefit of all the Lenders; provided, that the
foregoing shall not prohibit (i) the Administrative Agent from exercising on its
own behalf the rights and remedies that inure to its benefit (solely in its
capacity as Administrative Agent) hereunder and under the other Loan Documents,
(ii) any Lender from exercising setoff rights in accordance with Section 9.08
(subject to the terms of Section 2.16) or (iii) any Lender from filing proofs of
claim or appearing and filing pleadings on its own behalf during the pendency of
a proceeding relative to the Borrower under any Debtor Relief Law; provided,
further, that if at any time there is no Person acting as Administrative Agent
hereunder and under the other Loan Documents, then (x) the Required Lenders
shall have the rights otherwise provided to the Administrative Agent pursuant to
Section 7.01 and (y) in addition to the matters set forth in clauses (ii) and
(iii) of the preceding proviso and subject to Section 2.16, any Lender may, with
the consent of the Required Lenders, enforce any rights or remedies available to
it and as authorized by the Required Lenders.

 

(b)                                 Amendments, Etc.  Except as otherwise
expressly set forth in this Agreement, no amendment or waiver of any provision
of this Agreement or any other Loan Document (other than any Fee Letter executed
on or prior to the Amendment and Restatement Effective Date), and no consent to
any departure by the Borrower therefrom, shall be effective unless in writing
executed by the Borrower and the Required Lenders, and acknowledged by the
Administrative Agent, or by the Borrower and the Administrative Agent with the
consent of the Required Lenders, and each such waiver or consent shall be
effective only in the specific instance and for the specific purpose for which
given; provided, that no such amendment, waiver or consent shall:

 

94

--------------------------------------------------------------------------------


 

(i)                                     extend or increase any Commitment of any
Lender without the written consent of such Lender (it being understood that a
waiver of any condition precedent set forth in Article IV or the waiver of any
Default shall not constitute an extension or increase of any Commitment of any
Lender);

 

(ii)                                  reduce the principal of, or rate of
interest specified herein on, any Loan or any fees or other amounts payable
hereunder or under any other Loan Document, without the written consent of each
Lender directly and adversely affected thereby; provided, that only the consent
of the Required Lenders shall be necessary to amend the definition of “Default
Rate” or to waive the obligation of the Borrower to pay interest at the Default
Rate; provided further, that this clause (ii) does not apply to any modification
to the definition (including the component definitions thereof) or application
of the “Interest Coverage Ratio” or “Secured Net Leverage Ratio”;

 

(iii)                               postpone any date scheduled for any payment
of principal of, or interest on, any Loan or any fees or other amounts payable
hereunder or under any other Loan Document, or reduce the amount of, waive or
excuse any such payment, without the written consent of each Lender directly and
adversely affected thereby; provided, that this clause (iii) shall not apply to
any changes to Section 2.09 (other than any postponement of any date of payment
thereunder);

 

(iv)                              change Section 2.15(b) or Section 2.16 in a
manner that would alter the pro rata sharing of payments required thereby
without the written consent of each Lender directly and adversely affected
thereby;

 

(v)                                 change any provision of this Section or the
percentage in the definition of “Required Lenders” or any other provision hereof
specifying the number or percentage of Lenders required to amend, waive or
otherwise modify any rights hereunder or make any determination or grant any
consent hereunder, without the written consent of each Lender directly and
adversely affected thereby;

 

(vi)                              with respect to any Credit Extension after the
Closing Date, waive any condition set forth in Section 4.02 without the written
consent of the Required Lenders;

 

(vii)                           release all or substantially all of the
Collateral or the Borrower or all or substantially all of the Subsidiary
Guarantors from their Guarantee of the Secured Obligations of the Borrower, in
each case, without the written consent of each Lender;

 

provided, further, that no such amendment, waiver or consent shall amend, modify
or otherwise affect the rights or duties hereunder or under any other Loan
Document of the Administrative Agent, unless in writing executed by the
Administrative Agent, in each case in addition to the Borrower and the Lenders
required above.

 

Notwithstanding anything herein to the contrary, no Defaulting Lender shall have
any right to approve or disapprove any amendment, waiver or consent hereunder
(and any amendment, waiver or consent which by its terms requires the consent of
all the Lenders or each affected Lender may be effected with the consent of the
applicable Lenders other than Defaulting Lenders, except that (x) the Commitment
of any Defaulting Lender may not be increased or extended, or the maturity of
any of its Loan may not be extended, the rate of interest on any of its Loans
may not be reduced and the principal amount of any of its Loans may not be
forgiven, in each case without the consent of such Defaulting Lender and (y) any
amendment, waiver or consent requiring the consent of all the Lenders or each
affected Lender that by its terms affects any Defaulting Lender more adversely
than the other affected Lenders shall require the consent of such Defaulting
Lender).

 

95

--------------------------------------------------------------------------------


 

In addition, notwithstanding anything in this Section to the contrary, if the
Administrative Agent and the Borrower shall have jointly identified an obvious
error or any error or omission of a technical nature, in each case, in any
provision of the Loan Documents, then the Administrative Agent and the Borrower
shall be permitted to amend such provision, and, in each case, such amendment
shall become effective without any further action or consent of any other party
to any Loan Document if the same is not objected to in writing by the Required
Lenders to the Administrative Agent within ten Business Days following receipt
of notice thereof.

 

Notwithstanding anything to the contrary contained in this Section 9.02 or any
Loan Document, no Lender consent is required to effect any amendment or
supplement to any intercreditor agreement or arrangement permitted under this
Agreement (i) that is for the purpose of adding the holders of Indebtedness that
is Junior Debt (or a senior representative with respect to any of the foregoing)
as parties thereto, as expressly contemplated by the terms of such intercreditor
agreement or arrangement permitted under this Agreement, as applicable (it being
understood that any such amendment or supplement may make such other changes to
the applicable intercreditor agreement as, in the good faith determination of
the Administrative Agent, are required to effectuate the foregoing; provided
that such other changes are not adverse, in any material respect, to the
interests of the Lenders), or (ii) that is expressly contemplated by any
intercreditor agreement or arrangement permitted under this Agreement); provided
that no such agreement shall amend, modify or otherwise affect the rights or
duties of the Administrative Agent hereunder or under any other Loan Document
without the prior written consent of the Administrative Agent.

 

SECTION 9.03  Expenses; Indemnity; Etc.

 

(a)                                 Costs and Expenses.  The Borrower agrees to
pay or reimburse (i) all reasonable and documented out-of-pocket costs and
expenses incurred by the Administrative Agent and other Agents in connection
with the syndication of the Revolving Facility, the preparation, negotiation,
execution, delivery and administration of this Agreement and the other Loan
Documents, any other documents prepared in connection herewith or therewith, or
any amendments, modifications or waivers of the provisions hereof or thereof
(whether or not the transactions contemplated hereby or thereby shall be
consummated), including the reasonable fees, charges and disbursements of one
firm of counsel and one firm of local counsel in each applicable jurisdiction,
including the reasonable fees and expenses of counsel to the Administrative
Agent and counsel to the Lenders in connection with any resignation of the
Administrative Agent and appointment of a successor Administrative Agent and
matters related thereto, and (ii) all reasonable and documented out-of-pocket
costs and expenses incurred by the Administrative Agent, the other Agents, each
Lender (including the fees, charges and disbursements of one firm of counsel and
one firm of local counsel in each applicable jurisdiction for the Administrative
Agent, any Agent and any Lender (and, in the case of an actual or perceived
conflict of interest, one additional firm of counsel for each affected Person))
in connection with the enforcement or protection of any rights and remedies
under this Agreement and the other Loan Documents, including all such costs and
expenses incurred during any legal proceeding, including any proceeding under
any Debtor Relief Law, and including in connection with any workout,
restructuring or negotiations in respect of the Loans or the Loan Documents,
including the reasonable fees, charges and disbursements of counsel.

 

(b)                                 Indemnification by the Borrower.  The
Borrower shall indemnify the Administrative Agent (and any sub-agent thereof),
each other Agent, each Lender and each Related Parties of any of the foregoing
Persons (each such Person being called an “Indemnitee”) against, and hold each
Indemnitee harmless from, any and all liabilities, obligations, losses, damages,
penalties, claims, demands, actions, judgments, suits, costs (including
settlement costs), reasonable and documented disbursements and out-of-pocket
fees and expenses (including the fees, charges and disbursements of one firm of
counsel and one firm of local counsel in each applicable jurisdiction for the
Indemnitees (and, in

 

96

--------------------------------------------------------------------------------


 

the case of an actual or perceived conflict of interest, one additional firm of
counsel for each affected Person) of any kind or nature whatsoever which may at
any time be imposed on, incurred by or asserted or awarded against any
Indemnitee in any way relating to or arising out of or in connection with or by
reason of (i) any actual or prospective claim, litigation, investigation or
proceeding in any way relating to, arising out of, in connection with or by
reason of any of the following, whether based on contract, tort or any other
theory (including any investigation of, preparation for, or defense of any
pending or threatened claim, litigation or proceeding): (x) the execution,
delivery, enforcement, performance or administration of any Loan Document or any
other document delivered in connection with the transactions contemplated
thereby or the consummation of the transactions contemplated thereby; or (y) any
Commitment, any Credit Extension or the use or proposed use thereof or of the
proceeds thereof; provided, that such indemnity shall not, as to any Indemnitee,
be available to the extent that such liabilities, obligations, losses, damages,
penalties, claims, demands, actions, judgments, suits, costs, fees and expenses
are determined by a court of competent jurisdiction by final and nonappealable
judgment to have resulted from the gross negligence, bad faith or willful
misconduct of such Indemnitee; or (ii) any actual or alleged presence or release
of Hazardous Materials on or from any property currently or formerly owned or
operated by the Borrower or any of its Subsidiaries or any other location, or
any Environmental Liability related in any way to the Borrower or any of its
Subsidiaries (clauses (i) and (ii), collectively, the “Indemnified
Liabilities”), in all cases, whether or not caused by or arising, in whole or in
part, out of the negligence of such Indemnitee and regardless of whether such
Indemnitee is a party thereto, and whether or not any such claim, litigation,
investigation or proceeding is brought by the Borrower, its equity holders, its
affiliates, its creditors or any other Person.  This Section 9.03(b) shall not
apply with respect to Taxes, other than any Taxes that represent liabilities,
obligations, losses, damages, penalties, claims or costs arising from any
non-Tax claims, demands, actions, judgments or suits.

 

(c)                                  Waiver of Consequential Damages, Etc.  To
the fullest extent permitted by applicable Law, no Loan Party or Indemnitee
shall assert, and each Loan Party and Indemnitee hereby waives, any claim
against any Indemnitee or Loan Party, respectively, on any theory of liability,
for special, indirect, consequential or punitive damages (as opposed to direct
or actual damages) arising out of, in connection with, or as a result of, any
Loan Document or any other document contemplated thereby, the transactions
contemplated thereby, any Commitment or any Credit Extension, the use thereof or
of the proceeds thereof or such Indemnitee’s or Loan Party’s respective
activities in connection therewith (whether before or after the Closing Date). 
Notwithstanding the foregoing, nothing in the preceding sentence shall limit the
indemnification obligations of the Borrower under Section 9.03(b) with respect
to special, indirect, consequential or punitive damages arising in a third party
claim against an Indemnitee. No Indemnitee shall be liable for any damages
arising from the use by unintended recipients of any information or other
materials obtained through any Platform or other information transmission
systems in connection with the Loan Documents or the transactions contemplated
thereby unless determined by a court of competent jurisdiction by final and
nonappealable judgment to have resulted from the gross negligence, bad faith or
willful misconduct of such Indemnitee.

 

(d)                                 Payments.  All amounts due under this
Section shall be payable promptly after demand therefor by the relevant Person
entitled thereto.

 

SECTION 9.04  Successors and Assigns.

 

(a)                                 Successors and Assigns Generally.  The
provisions of this Agreement shall be binding upon and inure to the benefit of
the parties hereto and their respective successors and assigns permitted hereby,
except that the Borrower may not assign or otherwise transfer any of its rights
or obligations hereunder without the prior written consent of the Administrative
Agent and each Lender, and no Lender may assign or otherwise transfer any of its
rights or obligations hereunder except (i) to an Eligible Assignee in accordance
with the provisions of paragraph (b) of this Section, (ii) by way of

 

97

--------------------------------------------------------------------------------


 

participation in accordance with the provisions of paragraph (d) of this
Section or (iii) by way of pledge or assignment of a security interest subject
to the restrictions of paragraph (e) of this Section (and any other attempted
assignment or transfer by any party hereto shall be null and void).  Nothing in
this Agreement, expressed or implied, shall be construed to confer upon any
Person (other than the parties hereto, their respective successors and assigns
permitted hereby, Participants to the extent provided in paragraph (d) of this
Section and, to the extent expressly contemplated hereby, the Indemnitees) any
legal or equitable right, remedy or claim under or by reason of this Agreement.

 

(b)                                 Assignments by Lenders.  Any Lender may at
any time assign to one or more Eligible Assignees all or a portion of its rights
and obligations under this Agreement (including all or a portion of its
Commitment(s) and the Loans; provided, that any such assignment shall be subject
to the following conditions:

 

(i)                                     Minimum Amounts.  (A) in the case of an
assignment of the entire remaining amount of the assigning Lender’s Commitments
and the Loans at the time owing to it or in the case of an assignment to a
Lender or an Affiliate of an Lender or an Approved Fund with respect to a
Lender, no minimum amount need be assigned and (B) in any case not described in
the foregoing subclause (A), the amount of the Commitment (which for this
purpose includes Loans outstanding thereunder) of the assigning Lender, or if
the applicable Commitment is not then in effect, the principal outstanding
balance of the Loans of the assigning Lender, subject to each such assignment
(determined as of the date the Assignment and Assumption with respect to such
assignment is delivered to the Administrative Agent or, if “Trade Date” is
specified in the Assignment and Assumption, as of the Trade Date) shall not be
less than $1,000,000 unless each of the Administrative Agent and, so long as no
Event of Default has occurred and is continuing, the Borrower otherwise consents
(each such consent not to be unreasonably withheld or delayed); provided, that
contemporaneous assignments to members of an Assignee Group and concurrent
assignments from members of an Assignee Group to a single Eligible Assignee (or
to an Eligible Assignee and members of its Assignee Group) will be treated as a
single assignment for purposes of determining where such minimum amount has been
met.

 

(ii)                                  Proportionate Amounts.  Each partial
assignment shall be made as an assignment of a proportionate part of all the
assigning Lender’s rights and obligations under this Agreement with respect to
the Loans or the Commitment assigned.

 

(iii)                               Required Consents.  No consent shall be
required for any assignment except to the extent required by paragraph
(b)(i)(B) of this Section and, in addition:

 

(A)                               the consent of the Borrower (such consent not
to be unreasonably withheld or delayed) shall be required for assignments unless
(x) any Event of Default has occurred and is continuing at the time of such
assignment, (y) such assignment is to a Lender, an Affiliate of a Lender or an
Approved Fund or (z) such assignment is to any financial institution or Fund
with assets or assets under management, or any combination thereof, of more than
$250,000,000; provided, that the Borrower shall be deemed to have consented to
any such assignment unless it shall object thereto by written notice to the
Administrative Agent within five Business Days after having received notice
thereof; and

 

(B)                               the consent of the Administrative Agent (such
consent not to be unreasonably withheld or delayed) shall be required for any
assignment unless such assignment is to a Lender, an Affiliate of a Lender or an
Approved Fund; provided, that the Administrative Agent shall acknowledge any
such assignment;

 

98

--------------------------------------------------------------------------------


 

(iv)                              Assignment and Assumption.  The parties to
each assignment shall execute and deliver to the Administrative Agent an
Assignment and Assumption (except as otherwise provided in Section 2.22(b)),
together with a processing and recordation fee of $3,500; provided, that (x) the
Administrative Agent may, in its sole discretion, elect to waive such fee in the
case of any assignment and (y) in the case of contemporaneous assignments by any
Lender to one or more Approved Funds, only a single processing and recording fee
shall be payable for such assignments.  The assignee, if it is not a Lender,
shall deliver to the Administrative Agent an Administrative Questionnaire.

 

(v)                                 Certain Additional Payments.  In connection
with any assignment of rights and obligations of any Defaulting Lender
hereunder, no such assignment shall be effective unless and until, in addition
to the other conditions thereto set forth herein, the parties to the assignment
shall make such additional payments to the Administrative Agent in an aggregate
amount sufficient, upon distribution thereof as appropriate (which may be
outright payment, purchases by the assignee of participations or
subparticipations, or other compensating actions, including funding, with the
consent of the Borrower and the Administrative Agent, the applicable ratable
share of Loans previously requested but not funded by the Defaulting Lender, to
each of which the applicable assignee and assignor hereby irrevocably consent),
to (x) pay and satisfy in full all payment liabilities then owed by such
Defaulting Lender to the Administrative Agent and each other Lender hereunder
(and interest accrued thereon), and (y) acquire (and fund as appropriate) its
full ratable share of all Loans in accordance with its Revolving Percentage;
provided that, notwithstanding the foregoing, in the event that any assignment
of rights and obligations of any Defaulting Lender hereunder shall become
effective under applicable Law without compliance with the provisions of this
paragraph, then the assignee of such interest shall be deemed to be a Defaulting
Lender for all purposes of this Agreement until such compliance occurs.

 

Subject to acceptance and recording thereof by the Administrative Agent pursuant
to paragraph (c) of this Section, from and after the effective date specified in
each Assignment and Assumption, the Eligible Assignee thereunder shall be a
party to this Agreement and, to the extent of the interest assigned by such
Assignment and Assumption, have the rights and obligations of a Lender under
this Agreement, and the assigning Lender thereunder shall, to the extent of the
interest assigned by such Assignment and Assumption, be released from its
obligations under this Agreement (and, in the case of an Assignment and
Assumption covering all the assigning Lender’s rights and obligations under this
Agreement, such Lender shall cease to be a party hereto) but shall continue to
be entitled to the benefits of Sections 2.18, 2.19 and 9.03 with respect to
facts and circumstances occurring prior to the effective date of such
assignment; provided that, except to the extent otherwise expressly agreed by
the affected parties, no assignment by a Defaulting Lender will constitute a
waiver or release of any claim of any party hereunder arising from such Lender
having been a Defaulting Lender.  Any assignment or transfer by a Lender of
rights or obligations under this Agreement that does not comply with this
paragraph (b) shall be treated for purposes of this Agreement as a sale by such
Lender of a participation in such rights and obligations in accordance with
paragraph (d) of this Section.

 

(c)                                  Register.  The Administrative Agent, acting
solely for this purpose as a non-fiduciary agent of the Borrower (and such
agency being solely for tax purposes), shall maintain at the Administrative
Agent’s Office a copy of each Assignment and Assumption delivered to it and a
register for the recordation of the names and addresses of the Lenders, and the
Commitments of, and principal amounts and stated interest of the Loans owing to
each Lender pursuant to the terms hereof from time to time (the “Register”). 
The entries in the Register shall be conclusive absent manifest error, and the
Borrower, the Agents and the Lenders shall treat each Person whose name is
recorded in the Register pursuant to the terms hereof as a Lender hereunder for
all purposes of this Agreement, notwithstanding notice to the contrary.  The
Register shall be available for inspection by the Borrower or any Lender (but

 

99

--------------------------------------------------------------------------------


 

only, in the case of a Lender, at the Administrative Agent’s Office and with
respect to any entry relating to such Lender’s Commitments, Loans and other
Obligations), at any reasonable time and from time to time upon reasonable prior
notice.

 

(d)                                 Participations.  Any Lender may at any time,
without the consent of, or notice to, the Borrower or the Administrative Agent,
sell participations to any Person (other than a natural person, a Person that
the Administrative Agent has identified in a notice to the Lenders as a
Defaulting Lender or a Disqualified Institution, the Borrower or any of its
Affiliates or Subsidiaries) (each, a “Participant”) in all or a portion of such
Lender’s rights and/or obligations under this Agreement (including all or a
portion of its Commitment and/or the Loans; provided, that (i) such Lender’s
obligations under this Agreement shall remain unchanged, (ii) such Lender shall
remain solely responsible to the other parties hereto for the performance of
such obligations and (iii) the Borrower, the Administrative Agent and the
Lenders shall continue to deal solely and directly with such Lender in
connection with such Lender’s rights and obligations under this Agreement.  For
the avoidance of doubt, each Lender shall be responsible for the indemnity under
Section 8.06 with respect to any payments made by such Lender to its
Participant(s).  Any agreement or instrument pursuant to which a Lender sells
such a participation shall provide that such Lender shall retain the sole right
to enforce this Agreement and to approve any amendment, waiver or consent in
respect of any provision of this Agreement; provided, that such agreement or
instrument may provide that such Lender will not, without the consent of the
Participant, agree to any amendment, waiver or consent described in the first
proviso to Section 9.02(b) that directly affects such Participant.  The Borrower
agrees that each Participant shall be entitled to the benefits of Sections 2.18
and 2.19 (subject to the requirements and limitations of such Sections) to the
same extent as if it were a Lender and had acquired its interest by assignment
pursuant to paragraph (b) of this Section; provided, that (x) such Participant
agrees to be subject to the provisions of Section 2.22 as if it were an assignee
under paragraph (b) of this Section and (y) a Participant shall not be entitled
to receive any greater payments under Sections 2.18 and 2.19 than the applicable
Lender would have been entitled to receive with respect to the participation
sold to such Participant.  Each Lender that sells a participation agrees, at the
Borrower’s request and expense, to use reasonable efforts to cooperate with the
Borrower to effectuate the provisions of Section 2.22 with respect to any
Participant.  To the extent permitted by Law, each Participant also shall be
entitled to the benefits of Section 9.08 as though it were a Lender; provided,
that such Participant agrees to be subject to Section 2.16 as though it were a
Lender.

 

Each Lender that sells a participation shall, acting solely for this purpose as
a non-fiduciary agent of the Borrower (and such agency being solely for tax
purposes), maintain a register in the United States on which it enters the name
and address of each Participant and the principal amounts (and stated interest)
of each Participant’s interest in the Loans or other obligations under the Loan
Documents (the “Participant Register”); provided, that no Lender shall have any
obligation to disclose all or any portion of the Participant Register to any
Person (including the identity of any Participant or any information relating to
a Participant’s interest in any Commitments, Credit Extensions or other
obligations under any Loan Document) except to the extent that such disclosure
is necessary to establish that any such Commitment, Credit Extension or other
obligation is in registered form under Section 5f.103-1(c) of the United States
Treasury Regulations.  The entries in the Participant Register shall be
conclusive absent manifest error, and such Lender shall treat each Person whose
name is recorded in the Participant Register as the owner of such participation
for all purposes of this Agreement notwithstanding any notice to the contrary.

 

(e)                                  Certain Pledges.  Any Lender may at any
time pledge or assign a security interest in all or any portion of its rights
under this Agreement to secure obligations of such Lender, including any pledge
or assignment to secure obligations to a Federal Reserve Bank or any central
bank having jurisdiction over such Lender; provided, that no such pledge or
assignment shall release such

 

100

--------------------------------------------------------------------------------


 

Lender from any of its obligations hereunder or substitute any such pledgee or
assignee for such Lender as a party hereto.

 

(f)                                   [Reserved].

 

SECTION 9.05  Survival.  All covenants, agreements, representations and
warranties made by the Borrower herein and in any Loan Document or other
documents delivered in connection herewith or therewith or pursuant hereto or
thereto shall be considered to have been relied upon by the other parties hereto
and shall survive the execution and delivery hereof and thereof and the making
of the Credit Extensions hereunder, regardless of any investigation made by any
such other party or on its behalf and notwithstanding that the Administrative
Agent or any Lender may have had notice or knowledge of any Default at the time
of any Credit Extension, and shall continue in full force and effect as long as
any Loan or any other Obligation hereunder shall remain unpaid or unsatisfied
and so long as the Commitments have not expired or been terminated.  The
provisions of Sections 2.16, 2.17, 2.18, 2.19, 9.03, 9.15 and Article VIII shall
survive and remain in full force and effect regardless of the consummation of
the transactions contemplated hereby, the payment in full of the Obligations,
the expiration or termination of the Commitments or the termination of this
Agreement or any provision hereof, provided that the foregoing provisions of
this Section 9.05 shall continue in effect for the benefit of the L/C Issuer (as
defined in the Original Credit Agreement) and the Swingline Lender (as defined
in the Original Credit Agreement), their respective sub-agents and their
respective Related Parties in respect of any actions taken or omitted to be
taken by any of them while such L/C Issuer or Swingline Lender was acting as L/C
Issuer or Swingline Lender, as applicable.

 

SECTION 9.06  Counterparts; Integration; Effectiveness; Electronic Execution.

 

(a)                                 Counterparts; Integration; Effectiveness. 
This Agreement and the other Loan Documents, and any separate letter agreements
with respect to fees and expenses payable to the Agents and the Lenders (or any
of them), constitute the entire contract among the parties relating to the
subject matter hereof and supersede any and all previous agreements and
understandings, oral or written, relating to the subject matter hereof.  This
Agreement shall become effective upon the satisfaction of the conditions
specified in the Amendment and Restatement Agreement to which this Agreement is
attached as Exhibit A.

 

(b)                                 Electronic Execution of Assignments and
Certain Other Documents.  The words “execution,” “signed,” “signature,” and
words of like import in any Assignment and Assumption or in any amendment or
other modification hereof (including waivers and consents) shall be deemed to
include electronic signatures or the keeping of records in electronic form, each
of which shall be of the same legal effect, validity or enforceability as a
manually executed signature or the use of a paper-based recordkeeping system, as
the case may be, to the extent and as provided for in any applicable Law,
including the Federal Electronic Signatures in Global and National Commerce Act,
the New York State Electronic Signatures and Records Act, or any other similar
state Laws based on the Uniform Electronic Transactions Act.

 

SECTION 9.07  Severability.  If any provision of this Agreement or the other
Loan Documents is held to be illegal, invalid or unenforceable, (a) the
legality, validity and enforceability of the remaining provisions of this
Agreement and the other Loan Documents shall not be affected or impaired thereby
and (b) the parties shall endeavor in good faith negotiations to replace the
illegal, invalid or unenforceable provisions with valid provisions the economic
effect of which comes as close as possible to that of the illegal, invalid or
unenforceable provisions.  The invalidity of a provision in a particular
jurisdiction shall not invalidate or render unenforceable such provision in any
other jurisdiction.  Without limiting the foregoing provisions of this Section,
if and to the extent that the enforceability of

 

101

--------------------------------------------------------------------------------


 

any provision of this Agreement relating to Defaulting Lenders shall be limited
by Debtor Relief Laws, as determined in good faith by the Administrative Agent
then such provision shall be deemed to be in effect only to the extent not so
limited.

 

SECTION 9.08  Right of Setoff.  If an Event of Default shall have occurred and
be continuing, each Lender and each of their respective Affiliates is hereby
authorized at any time and from time to time, to the fullest extent permitted by
applicable Law, to set off and apply any and all deposits (general or special,
time or demand, provisional or final, in whatever currency) at any time held,
and other obligations (in whatever currency) at any time owing, by such Lender
or any such Affiliate, to or for the credit or the account of the Borrower
against any and all of the obligations of the Borrower now or hereafter existing
under this Agreement or any other Loan Document to such Lender or its
Affiliates, irrespective of whether or not such Lender or Affiliate shall have
made any demand under this Agreement or any other Loan Document and although
such obligations of the Borrower may be contingent or unmatured or are owed to a
branch, office or Affiliate of such Lender different from the branch, office or
Affiliate holding such deposit or obligated on such indebtedness; provided that
in the event that any Defaulting Lender shall exercise any such right of setoff,
(x) all amounts so set off shall be paid over immediately to the Administrative
Agent for further application in accordance with the provisions of Section 2.16
and, pending such payment, shall be segregated by such Defaulting Lender from
its other funds and deemed held in trust for the benefit of the Administrative
Agent and the Lenders and (y) such Defaulting Lender shall provide promptly to
the Administrative Agent a statement describing in reasonable detail the
Obligations owing to such Defaulting Lender as to which it exercised such right
of setoff.  The rights of each Lender and their respective Affiliates under this
Section are in addition to other rights and remedies (including other rights of
setoff) that such Lender or its Affiliates may have.  Each Lender agrees to
notify the Borrower and the Administrative Agent promptly after any such setoff
and application; provided that the failure to give such notice shall not affect
the validity of such setoff and application.

 

SECTION 9.09  Governing Law; Jurisdiction; Etc.

 

(a)                                 Governing Law.  This Agreement and the other
Loan Documents and any claims, controversy, dispute or cause of action (whether
in contract or tort or otherwise) based upon, arising out of or relating to this
Agreement or any other Loan Document (except, as to any other Loan Document, as
expressly set forth therein) and the transactions contemplated hereby and
thereby shall be governed by, and construed in accordance with, the Law of the
State of New York.

 

(b)                                 Jurisdiction.  The Borrower irrevocably and
unconditionally agrees that it will not commence any action, litigation or
proceeding of any kind or description, whether in law or equity, whether in
contract or tort or otherwise, against the Administrative Agent, any Lender or
any Related Party of any of the foregoing, in any way relating to this Agreement
or any other Loan Document or the transactions relating hereto or thereto, in a
forum other than the courts of the State of New York sitting in New York County,
and of the United States District Court of the Southern District of New York,
and any appellate court from any thereof, and each of the parties hereto
irrevocably and unconditionally submits to the exclusive jurisdiction of such
courts and agrees that all claims in respect of any such action, litigation or
proceeding may be heard and determined in such New York State court or, to the
fullest extent permitted by applicable Law, in such Federal court.  Each of the
parties hereto agrees that a final judgment in any such action, litigation or
proceeding shall be conclusive and may be enforced in other jurisdictions by
suit on the judgment or in any other manner provided by Law.  Nothing in this
Agreement or in any other Loan Document shall affect any right that the
Administrative Agent or any Lender may otherwise have to bring any action or
proceeding relating to this Agreement or any other Loan Document against the
Borrower or its properties in the courts of any jurisdiction.

 

102

--------------------------------------------------------------------------------


 

(c)                                  Waiver of Venue.  The Borrower irrevocably
and unconditionally waives, to the fullest extent permitted by applicable Law,
any objection that it may now or hereafter have to the laying of venue of any
action or proceeding arising out of or relating to this Agreement or any other
Loan Document in any court referred to in paragraph (b) of this Section.  Each
of the parties hereto hereby irrevocably waives, to the fullest extent permitted
by applicable Law, the defense of an inconvenient forum to the maintenance of
such action or proceeding in any such court.

 

(d)                                 Service of Process.  Each party hereto
irrevocably consents to service of process in the manner provided for notices in
Section 9.01.  Nothing in this Agreement will affect the right of any party
hereto to serve process in any other manner permitted by applicable Law.

 

SECTION 9.10  WAIVER OF JURY TRIAL.  EACH PARTY HERETO HEREBY IRREVOCABLY
WAIVES, TO THE FULLEST EXTENT PERMITTED BY APPLICABLE LAW, ANY RIGHT IT MAY HAVE
TO A TRIAL BY JURY IN ANY LEGAL PROCEEDING DIRECTLY OR INDIRECTLY ARISING OUT OF
OR RELATING TO THIS AGREEMENT OR ANY OTHER LOAN DOCUMENT OR THE TRANSACTIONS
CONTEMPLATED HEREBY OR THEREBY (WHETHER BASED ON CONTRACT, TORT OR ANY OTHER
THEORY).  EACH PARTY HERETO (A) CERTIFIES THAT NO REPRESENTATIVE, AGENT OR
ATTORNEY OF ANY OTHER PERSON HAS REPRESENTED, EXPRESSLY OR OTHERWISE, THAT SUCH
OTHER PERSON WOULD NOT, IN THE EVENT OF LITIGATION, SEEK TO ENFORCE THE
FOREGOING WAIVER AND (B) ACKNOWLEDGES THAT IT AND THE OTHER PARTIES HERETO HAVE
BEEN INDUCED TO ENTER INTO THIS AGREEMENT AND THE OTHER LOAN DOCUMENTS BY, AMONG
OTHER THINGS, THE MUTUAL WAIVERS AND CERTIFICATIONS IN THIS SECTION.

 

SECTION 9.11  Headings.  Article and Section headings and the Table of Contents
used herein are for convenience of reference only, are not part of this
Agreement and shall not affect the construction of, or be taken into
consideration in interpreting, this Agreement.

 

SECTION 9.12  Confidentiality.  Each of the Agents and each of the Lenders agree
to maintain the confidentiality of the Information, except that Information may
be disclosed (a) to its Related Parties (it being understood that the Persons to
whom such disclosure is made will be informed of the confidential nature of such
Information and instructed to keep such Information confidential in accordance
with customary practices); (b) to the extent required or requested by any
regulatory authority purporting to have jurisdiction over such Person or its
Related Parties (including any self-regulatory authority, such as the National
Association of Insurance Commissioners); (c) to the extent required by
applicable Laws or regulations or by any subpoena or similar legal process;
(d) to any other party hereto; (e) in connection with the exercise of any
remedies hereunder or under any other Loan Document or any action or proceeding
relating to this Agreement or any other Loan Document or the enforcement of
rights hereunder or thereunder; (f) subject to an agreement containing
provisions substantially the same (or at least as restrictive) as those of this
Section (or as may otherwise be reasonably acceptable to the Borrower), to
(i) any assignee of or Participant in, or any prospective assignee of or
Participant in, any of its rights and obligations under this Agreement, or
(ii) any actual or prospective party (or its Related Parties) to any swap,
derivative other transaction under which payments are to be made by reference to
the Borrower and its obligations, this Agreement or payments hereunder; (g) on a
confidential basis to (i) any rating agency in connection with rating the
Borrower or any of its Subsidiaries or the Revolving Facility or (ii) the CUSIP
Service Bureau or any similar agency in connection with the issuance and
monitoring of CUSIP numbers with respect to the Revolving Facility; (h) with the
consent of the Borrower; or (i) to the extent that such Information (x) becomes
publicly available other than as a result of a breach of this Section, or
(y) becomes available to the Administrative Agent, any Lender or any of their
respective Affiliates on a nonconfidential basis from a source other than the
Borrower.  For

 

103

--------------------------------------------------------------------------------


 

purposes of this Section, “Information” means all information received from the
Borrower or any of its Subsidiaries relating to the Borrower or any of its
Subsidiaries or any of their respective businesses, other than any such
information that is available to the Administrative Agent or any Lender on a
nonconfidential basis prior to disclosure by the Borrower or any of its
Subsidiaries; provided, that in the case of information received from the
Borrower or any of its Subsidiaries after the Closing Date, such information is
clearly identified at the time of delivery as confidential.  Any Person required
to maintain the confidentiality of Information as provided in this Section shall
be considered to have complied with its obligation to do so if such Person has
exercised the same degree of care to maintain the confidentiality of such
Information as such Person would accord to its own confidential information.

 

SECTION 9.13  PATRIOT Act.  Each Lender that is subject to the PATRIOT Act and
the Administrative Agent (for itself and not on behalf of any Lender) hereby
notifies each Loan Party that pursuant to the requirements of the PATRIOT Act,
it is required to obtain, verify and record information that identifies such
Loan Party, which information includes the name and address of such Loan Party
and other information that will allow such Lender or the Administrative Agent,
as applicable, to identify such Loan Party in accordance with the PATRIOT Act. 
Each Loan Party shall, promptly following a request by the Administrative Agent
or any Lender, provide all documentation and other information that the
Administrative Agent or such Lender requests in order to comply with its ongoing
obligations under applicable “know your customer” and anti-money-laundering
rules and regulations, including the PATRIOT Act.

 

SECTION 9.14  Interest Rate Limitation.  Notwithstanding anything herein to the
contrary, if at any time the interest rate applicable to any Loan, together with
all fees, charges and other amounts which are treated as interest on such Loan
under applicable Law (collectively, “charges”), shall exceed the maximum lawful
rate (the “Maximum Rate”) which may be contracted for, charged, taken, received
or reserved by the Lender holding such Loan in accordance with applicable Law,
the rate of interest payable in respect of such Loan hereunder, together with
all charges payable in respect thereof, shall be limited to the Maximum Rate
and, to the extent lawful, the interest and charges that would have been payable
in respect of such Loan but were not payable as a result of the operation of
this Section shall be cumulated and the interest and charges payable to such
Lender in respect of other Loans or periods shall be increased (but not above
the Maximum Rate therefor) until such cumulated amount, together with interest
thereon at the Federal Funds Effective Rate for each day to the date of
repayment, shall have been received by such Lender.

 

SECTION 9.15  Payments Set Aside.  To the extent that any payment by or on
behalf of the Borrower is made to the Administrative Agent or any Lender, or the
Administrative Agent or any Lender exercises its right of setoff, and such
payment or the proceeds of such setoff or any part thereof is subsequently
invalidated, declared to be fraudulent or preferential, set aside or required
(including pursuant to any settlement entered into by the Administrative Agent
or such Lender in its discretion) to be repaid to a trustee, receiver or any
other party, in connection with any proceeding under any Debtor Relief Law or
otherwise, then (a) to the extent of such recovery, the obligation or part
thereof originally intended to be satisfied shall be revived and continued in
full force and effect as if such payment had not been made or such setoff had
not occurred, and (b) each Lender severally agrees to pay to the Administrative
Agent upon demand its applicable share (without duplication) of any amount so
recovered from or repaid by the Administrative Agent, plus interest thereon from
the date of such demand to the date such payment is made at a rate per annum
equal to the Federal Funds Effective Rate from time to time in effect.

 

SECTION 9.16  No Advisory or Fiduciary Responsibility.  In connection with all
aspects of each transaction contemplated hereby (including in connection with
any amendment, waiver or other modification hereof or of any other Loan
Document), the Borrower acknowledges and agrees, and acknowledges its
Affiliates’ understanding, that: (a) (i) no fiduciary, advisory or agency
relationship

 

104

--------------------------------------------------------------------------------


 

between the Group Members and any Agent or any Lender is intended to be or has
been created in respect of the transactions contemplated hereby or by the other
Loan Documents, irrespective of whether any Agent or any Lender has advised or
is advising the Borrower or any Subsidiary on other matters, (ii) the arranging
and other services regarding this Agreement provided by the Agents and the
Lenders are arm’s-length commercial transactions between the Borrower and its
Affiliates, on the one hand, and the Agents and the Lenders, on the other hand,
(iii) the Borrower has consulted its own legal, accounting, regulatory and tax
advisors to the extent that it has deemed appropriate and (iv) the Borrower is
capable of evaluating, and understands and accepts, the terms, risks and
conditions of the transactions contemplated hereby and by the other Loan
Documents; and (b) (i) the Agents and the Lenders each is and has been acting
solely as a principal and, except as expressly agreed in writing by the relevant
parties, has not been, is not, and will not be acting as an advisor, agent or
fiduciary for the Borrower or any of its Affiliates, or any other Person;
(ii) none of the Agents and the Lenders has any obligation to the Borrower or
any of its Affiliates with respect to the transactions contemplated hereby
except those obligations expressly set forth herein and in the other Loan
Documents; and (iii) the Agents and the Lenders and their respective Affiliates
may be engaged, for their own accounts or the accounts of customers, in a broad
range of transactions that involve interests that differ from those of the
Borrower and its Affiliates, and none of the Agents and the Lenders has any
obligation to disclose any of such interests to the Borrower or its Affiliates. 
To the fullest extent permitted by Law, the Borrower hereby waives and releases
any claims that it may have against the Agents and the Lenders with respect to
any breach or alleged breach of agency or fiduciary duty in connection with any
aspect of any transaction contemplated hereby.

 

105

--------------------------------------------------------------------------------